





EXHIBIT 10.1
CREDIT AGREEMENT
originally dated as of March 24, 2016,
as amended and restated as of December 14, 2017,
as further amended and restated as of May 7, 2019
and as further amended and restated as of September 11, 2019
among
CENTENE CORPORATION,
as the Company,
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC,
BOFA SECURITIES, INC.,
JPMORGAN CHASE BANK, N.A.,
MUFG, LTD.
and
SUNTRUST BANK,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
MUFG, LTD.
and
SUNTRUST BANK,
as Co-Syndication Agents,
and
BMO HARRIS BANK N.A.,
CIBC BANK USA,
FIFTH THIRD BANK,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents













--------------------------------------------------------------------------------





Table of Contents
 
 
 
 
 
Page


SECTION 1    DEFINITIONS
 
1


1.1    Definitions    
1


1.2    Other Interpretive Provisions    
37


1.3    Limited Condition Transactions
 
39


1.4    Divisions
 
39


SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES
39


2.1    Commitments
 
 
39


2.2    Loan Procedures
 
 
45


2.3    Letter of Credit Procedures
 
 
48


2.4    Swing Line Loans
 
 
52


2.5    Availability of Funds    
 
 
54


2.6    Defaulting Lenders
 
54


SECTION 3    EVIDENCING OF LOANS
 
55


3.1    Notes
 
 
55


3.2    Recordkeeping
 
 
56


SECTION 4    INTEREST
56


4.1    Interest Rates
 
 
56


4.2    Interest Payment Dates
 
 
57


4.3    Setting and Notice of Rates
 
 
57


4.4    Computation of Interest
 
 
57


SECTION 5    FEES
 
 
 
 
58


5.1    Facility Fee
 
 
58


5.2    Letter of Credit Fees
 
 
59


5.3    Administrative Agent’s Fees
 
 
59


SECTION 6    REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS    
59


6.1    Reduction or Termination of the Commitments
 
59


6.2    Prepayments
 
 
60


6.3    Manner of Prepayments
 
 
62


6.4    Repayments
 
 
62


SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
63


7.1    Making of Payments
 
 
63


7.2    Application of Certain Payments
 
63


7.3    Due Date Extension
 
63


7.4    Setoff
 
 
63


7.5    Proration of Payments
 
 
64


7.6    Taxes
 
 
 
64


SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS, CDOR
LOANS AND BBR LOANS
67


8.1    Increased Costs
 
 
67


8.2    Basis for Determining Interest Rate Inadequate or Unfair; Alternative
Rate of Interest
69


8.3    Changes in Law Rendering Eurocurrency Loans Unlawful
70


8.4    Funding Losses
 
 
71








--------------------------------------------------------------------------------





8.5    Right of Lenders to Fund through Other Offices
 
71



8.6    Discretion of Lenders as to Manner of Funding
72


8.7    Mitigation of Circumstances; Replacement of Lenders
72


8.8    Conclusiveness of Statements
 
 
73


SECTION 9    REPRESENTATIONS AND WARRANTIES
73


9.1    Organization
 
 
73


9.2    Authorization; No Conflict
 
 
73


9.3    Validity and Binding Nature
 
 
73


9.4    [Reserved]
 
 
 
73


9.5    No Material Adverse Change
 
 
73


9.6    Litigation and Guarantee Obligations
 
 
74


9.7    Ownership of Properties; Liens
 
 
74


9.8    Equity Ownership; Subsidiaries
 
 
74


9.9    Pension Plans
 
 
74


9.10    Investment Company Act
 
 
75


9.11    Regulation U, T, and X
 
 
75


9.12    Taxes
 
 
75


9.13    Solvency, etc.
 
 
76


9.14    Environmental Matters
 
 
76


9.15    Insurance
 
 
76


9.16    Real Property
 
 
76


9.17    Information
 
 
76


9.18    Intellectual Property
 
 
77


9.19    Labor Matters
 
 
77


9.20    No Default
 
 
77


9.21    Material Licenses
 
 
77


9.22    Compliance with Material Laws
 
 
78


9.23    Subordinated Debt
 
 
78


9.24    Charitable Foundations
 
 
78


9.25    PATRIOT Act; OFAC; Sanctions and Anti-Corruption and Anti-Money
Laundering Laws
78


SECTION 10    AFFIRMATIVE COVENANTS
 
 
79


10.1    Reports, Certificates and Other Information
 
 
79


10.2    Books, Records and Inspections
 
81


10.3    Maintenance of Property; Insurance
 
 
82


10.4    Compliance with Laws; Payment of Taxes and Liabilities
82


10.5    Maintenance of Existence, Material Licenses, etc.
 
83


10.6    Use of Proceeds
 
 
83


10.7    Employee Benefit Plans
 
 
83


10.8    Environmental Matters
 
 
84


10.9    Credit Ratings
 
 
84


10.10    Designation of Restricted and Unrestricted Subsidiaries
84


SECTION 11    NEGATIVE COVENANTS
 
 
85


11.1    Debt
 
 
 
85


11.2    Liens
 
 
 
 
 
88


11.3    Restricted Payments
 
 
 
90








--------------------------------------------------------------------------------





11.4    Mergers, Consolidations, Sales
 
91


11.5    Modification of Organizational Documents
 
 
92


11.6    Transactions with Affiliates
 
 
92


11.7    Inconsistent Agreements
 
 
93


11.8    Business Activities
 
 
94


11.9    Investments
 
 
94


11.10    Restriction of Amendments to Certain Documents
96


11.11    Fiscal Year
 
 
96


11.12    Financial Covenants
 
 
 
96


11.13    Guaranties
 
 
 
97


11.14    Exceptions
 
 
97


SECTION 12    CONDITIONS OF LENDING, ETC.
 
 
97


12.1    [Reserved]
 
 
 
97


12.2    [Reserved]
 
 
 
97


12.3    Conditions
 
 
97


SECTION 13    EVENTS OF DEFAULT AND THEIR EFFECT
98


13.1    Events of Default
 
 
 
98


13.2    Effect of Event of Default
 
 
99


SECTION 14    AGENTS
 
 
 
100


14.1    Appointment of Agents
 
 
100


14.2    Powers and Duties
 
 
101


14.3    General Immunity
 
 
101


14.4    Agents Entitled to Act as Lender
 
 
103


14.5    Lenders’ Representations, Warranties and Acknowledgment
104


14.6    Right to Indemnity
 
104


14.7    Successor Administrative Agent, Issuing Lender and Swing Line Lender
105


14.8    Withholding Taxes
 
106


14.9    Administrative Agent May File Proofs of Claim
106


SECTION 15    GENERAL
 
 
106


15.1    Waiver; Amendments
 
 
 
106


15.2    Notices
 
 
 
108


15.3    Computations
 
 
 
110


15.4    Costs, Expenses and Taxes
 
 
110


15.5    Assignments; Participations
 
 
111


15.6    Register
 
 
113


15.7    Governing Law
 
 
113


15.8    Confidentiality
 
 
113


15.9    Severability
 
 
114


15.10    Nature of Remedies
 
 
114


15.11    Entire Agreement
 
 
115


15.12    [Reserved]
 
 
115


15.13    Successors and Assigns
 
 
115


15.14    Captions
 
 
115


15.15    Customer Identification – USA Patriot Act Notice
 
115


15.16    Indemnification by the Company
 
 
115


15.17    Nonliability of Lenders
 
 
117








--------------------------------------------------------------------------------





15.18    Forum Selection and Consent to Jurisdiction
 
118


15.19    Waiver of Jury Trial
 
 
118


15.20    Statutory Notice-Oral Commitments
 
118


15.21    Survival of Representation, Warranties and Agreements
119


15.22    Judgment Currency
119


15.23    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    
119


15.24    Certain ERISA Matters
121


15.25    Acknowledgement Regarding Any Supported QFCs
122


 
 
 
 
 
 
 

ANNEXES
ANNEX A-1
Revolving Lenders and Pro Rata Shares
 
ANNEX A-2
2019 Incremental Term Loan Lenders and Pro Rata Shares
 
ANNEX B
Addresses for Notices
 

SCHEDULES
SCHEDULE 1.1(a)
[Reserved]
 
SCHEDULE 1.1(b)
Subsidiaries Included in Loan Parties
 
SCHEDULE 1.1(c)
Tax Abatement Documents
 
SCHEDULE 1.1(d)
Centene Plaza Subsidiaries
 
SCHEDULE 9.6    
Guarantee Obligations
 
SCHEDULE 9.8
Subsidiaries
 
SCHEDULE 9.15
Insurance
 
SCHEDULE 9.16
Real Property
 
SCHEDULE 9.19
Labor Matters
 
SCHEDULE 11.1
Existing Debt
 
SCHEDULE 11.2
Existing Liens
 
SCHEDULE 11.9
Investment Policy
 
SCHEDULE 11.14
Exceptions from Guarantee Obligations
 

EXHIBITS
EXHIBIT A
Form of Note (Section 3.1)
 
EXHIBIT B
Form of Compliance Certificate (Section 10.1.3)
 
EXHIBIT C
Form of Assignment Agreement (Section 15.5.1)
 
EXHIBIT D
Form of Notice of Borrowing (Section 2.2.3)
 
EXHIBIT E
Form of Notice of Conversion/Continuation (Section 2.2.4)
 
EXHIBIT F
Form of Notice of Prepayment (Section 6.2.1)
 
EXHIBIT G
Form of Solvency Certificate
 



















--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT dated as of March 24, 2016, as amended and restated as of
December 14, 2017, as further amended and restated as of May 7, 2019, and as
further amended and restated as of September 11, 2019 (this “Agreement”), is
entered into among CENTENE CORPORATION (the “Company”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
SECTION 1DEFINITIONS.
1.1    Definitions. When used herein the following terms shall have the
following meanings:
“2017 Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of December 14, 2017, among the Company, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent, which amended and
restated the Original Credit Agreement.
“2019 Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of May 7, 2019, among the Company, the lenders party thereto
and the Administrative Agent.
“2019 Incremental Term Loan” – see Section 2.1.1(b).
“2019 Incremental Term Loan Commitment” means, as to any Lender, such Lender’s
commitment to make a 2019 Incremental Term Loan under this Agreement. The
initial amount of each Lender’s 2019 Incremental Term Loan Commitment is set
forth on Annex A-2 and the aggregate amount of the 2019 Incremental Term Loan
Commitments as of the 2019 Second Restatement Effective Date is $1,450,000,000.
“2019 Incremental Term Loan Lender” means any Lender holding a 2019 Incremental
Term Loan Commitment or any 2019 Incremental Term Loan.
“2019 Incremental Term Loan Maturity Date” means September 11, 2022.
“2019 Restatement Effective Date” has the meaning given to such term in the 2019
Amendment and Restatement Agreement.
“2019 Second Amendment and Restatement Agreement” means the Amendment and
Restatement Agreement, dated as of September 11, 2019, among the Company, the
lenders party thereto and the Administrative Agent.
“2019 Second Restatement Effective Date” has the meaning given to such term in
the 2019 Second Amendment and Restatement Agreement.
“2019 Second Restatement Transaction Costs” means the fees and expenses incurred
in connection with (a) the execution, delivery and performance by the Company of
the Loan Documents on the 2019 Second Restatement Effective Date, (b) the making
of Loans hereunder on the Draw Date and (c) the use of the proceeds thereof.
“2021 Senior Notes” means the 5.625% Senior Notes of the Company due 2021 issued
under the 2021 Senior Notes Indenture.
“2021 Senior Notes Indenture” means that certain Indenture, dated February 11,
2016, as supplemented by the First Supplemental Indenture thereto dated March
24, 2016, entered into by the Company in connection with the issuance of the
2021 Senior Notes, together with all instruments and other agreements entered
into by the Company in connection therewith.
“2022 Senior Notes” means the 4.75% Senior Notes of the Company due 2022 issued
under the 2022 Senior Notes Indenture.





--------------------------------------------------------------------------------





“2022 Senior Notes Indenture” means that certain Indenture, dated April 29,
2014, entered into by the Company in connection with the issuance of the 2022
Senior Notes, together with all instruments and other agreements entered into by
the Company in connection therewith.
“2024 Senior Notes” means the 6.125% Senior Notes of the Company due 2024 issued
under the 2024 Senior Notes Indenture.
“2024 Senior Notes Indenture” means that certain Indenture, dated February 11,
2016, as supplemented by the First Supplemental Indenture thereto dated March
24, 2016, entered into by the Company in connection with the issuance of the
2024 Senior Notes, together with all instruments and other agreements entered
into by the Company in connection therewith.
“2025 Senior Notes” means the 4.75% Senior Notes of the Company due 2025 issued
under the 2025 Senior Notes Indenture.
“2025 Senior Notes Indenture” means that certain Indenture, dated November 9,
2016, entered into by the Company in connection with the issuance of the 2025
Senior Notes, together with all instruments and other agreements entered into by
the Company in connection therewith.
“2026 Senior Notes” means the 5.375% Senior Notes of the Company due 2026 issued
under the 2026 Senior Notes Indenture.
“2026 Senior Notes Indenture” means that certain Indenture, dated May 23, 2018,
as supplemented by the First Supplemental Indenture thereto dated July 1, 2018,
entered into by the Company in connection with the issuance of the 2026 Senior
Notes, together with all instruments and other agreements entered into by the
Company in connection therewith.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of the Capital
Securities of any Person causing such Person to become a Subsidiary or (c) a
merger or consolidation or any other combination with another Person.
“Acquisition Covenant Election” – see Section 11.12.
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing in U.S. Dollars
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) obtained by dividing (a) the LIBO Rate for
such Interest Period by (b) an amount equal to (i) one minus (ii) the Applicable
Reserve Requirement.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and any successor
thereto in such capacity.
“Affected Loan” – see Section 8.3.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.
“Agents” means each of the Administrative Agent, the Syndication Agents, the
Documentation Agents and, solely for purposes of Section 14, the Joint Lead
Arrangers.
“Agreement” – see the Preamble.
“Agreement Currency” – see Section 15.22.
“Alternative Currency” means (a) Australian Dollars, Canadian Dollars, Euros and
Sterling and (b) each currency (other than U.S. Dollars and any currency
described in clause (a)) approved in writing by the Revolving Lenders and the
Issuing Lenders.





--------------------------------------------------------------------------------





“Alternative Currency Sublimit” – see Section 2.1.1.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Company or any of its Subsidiaries or Unrestricted Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect (calculated as of the last day
of the quarter most recently ended, using EBITDA for the four quarter period
then ended), it being understood that the Applicable Margin for (i) LIBOR Loans,
EURIBOR Loans, CDOR Loans and BBR Loans that are Revolving Loans shall be the
percentage set forth under the column “LIBOR/EURIBOR/CDOR/BBR Margin for
Revolving Loans”, (ii) Base Rate Loans that are Revolving Loans or Swing Line
Loans shall be the percentage set forth under the column “Base Rate Margin for
Revolving Loans and Swing Line Loans”, (iii) the Facility Fee Rate shall be the
percentage set forth under the column “Facility Fee Rate”, (iv) the L/C Fee Rate
shall be the percentage set forth under the column “L/C Fee Rate”, (v) LIBOR
Loans that are 2019 Incremental Term Loans shall be the percentage set forth
under the column “LIBOR Margin for 2019 Incremental Term Loans” and (vi) Base
Rate Loans that are 2019 Incremental Term Loans shall be the percentage set
forth under the column “Base Rate Margin for 2019 Incremental Term Loans”:
Level
Total Debt to EBITDA Ratio
LIBOR/
EURIBOR/ CDOR / BBR
Margin for Revolving Loans
Base Rate Margin for Revolving Loans and Swing Line Loans
Facility Fee Rate
L/C Fee Rate
LIBOR Margin for 2019
Incremental Term Loans
Base Rate Margin for 2019 Incremental Term Loans
I
Greater than or equal to 3.5:1
1.875%
0.875%
0.275%
1.875%
2.000%
1.000%
II
Greater than or equal to 3.0:1 but less than 3.5:1
1.750%
0.750%
0.250%
1.750%
1.750%
0.750%
III
Greater than or equal to 2.5:1 but less than 3.0:1
1.500%
0.500%
0.200%
1.500%
1.375%
0.375%
IV
Greater than or equal to 2.0:1 but less than 2.5:1
1.250%
0.250%
0.175%
1.250%
1.250%
0.250%
V
Greater than or equal to 1.5:1 but less than 2.0:1
1.000%
0.000%
0.150%
1.000%
1.025%
0.025%
VI
Less than 1.5:1
0.875%
0.000%
0.150%
0.875%
0.900%
0.000%

The LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans, the Base Rate Margin for
Revolving Loans and Swing Line Loans, the Facility Fee Rate, the L/C Fee Rate,
the LIBOR Margin for 2019 Incremental Term Loans and the Base Rate Margin for
2019 Incremental Term Loans shall be adjusted, to the extent applicable, on the
fifth Business Day after the earlier of the date the Company provides or is
required to provide the annual and quarterly financial statements and other
information pursuant to Section 10.1.1 or 10.1.2, as applicable, and the related
Compliance Certificate pursuant to Section 10.1.3. Notwithstanding anything
contained in this paragraph to the contrary, (a) until the first delivery after
the 2019 Second Restatement Effective Date of the quarterly financial statements
and other information required under Section 10.1.2 and the related Compliance
Certificate pursuant to Section 10.1.3, the LIBOR Margin for 2019 Incremental
Term Loans and the Base Rate Margin for 2019 Incremental Term Loans shall be
based on Level V above, (b) if the Company fails to deliver such financial
statements and Compliance Certificate in accordance with the provisions of
Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR/EURIBOR/CDOR/BBR Margin for
Revolving Loans, the Base Rate Margin for Revolving Loans and Swing Line Loans,
the Facility Fee Rate, the L/C Fee Rate, the LIBOR Margin for 2019 Incremental
Term Loans and the Base Rate Margin for 2019 Incremental Term Loans shall be
based upon Level I above beginning on the date the Company is notified in
writing by the Administrative Agent that such financial statements and
Compliance Certificate were not delivered when required until the fifth Business
Day after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level and (c) no reduction to any Applicable Margin shall become
effective at any time when an Event of Default or Unmatured Event of Default has
occurred and is continuing. The Total Debt to EBITDA Ratio as used in the
foregoing definition shall be calculated after giving effect to the Centene
Plaza Subsidiary Exclusion.
“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
FRB or other applicable banking regulator. Without limiting





--------------------------------------------------------------------------------





the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (i) any category of liabilities which includes deposits by reference to which
the applicable LIBO Rate or any other interest rate of a Loan is to be
determined or (ii) any category of extensions of credit or other assets which
include LIBOR Loans. A LIBOR Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on LIBOR Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders or the
Issuing Lenders by means of electronic communications pursuant to Section
15.2.2.
“Asset Disposition” means any non-ordinary course sale, transfer, exclusive
license, lease or other disposition of any Property (including any sale and
leaseback transaction or disposition or issuance of Capital Securities of any
Subsidiary of the Company), whether in a single transaction or a series of
related transactions, by the Company or any Subsidiary thereof, in each case, to
any Person that is not the Company or any Subsidiary thereof; provided that any
sale, transfer, license, lease or other disposition of any Property in
connection with the Wellington Acquisition shall not constitute an Asset
Disposition.
“Assignee” – see Section 15.5.1(a).
“Assignment Agreement” – see Section 15.5.1(a).
“Assignment Date” – see Section 15.5.1(b).
“Attorney Costs” means, with respect to any Person, all reasonable and
documented fees and charges of any counsel to such Person, and all court costs
and similar legal expenses.
“Australian Dollars” means the lawful currency of Australia.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) the Adjusted LIBO
Rate that would be payable on such day for a LIBOR Loan in U.S. Dollars with a
one-month Interest Period plus 1.00%. For the purposes of clause (c) above, the
Adjusted LIBO Rate on any day shall be the applicable Screen Rate at the
Specified Time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds Rate
or the Adjusted LIBO Rate, as the case may be.
“Base Rate Loan” means any Loan or Borrowing which bears interest at or by
reference to the Base Rate. Base Rate Loans may be denominated only in U.S.
Dollars.
“Base Rate Margin for 2019 Incremental Term Loans” – see the definition of
Applicable Margin.
“Base Rate Margin for Revolving Loans and Swing Line Loans” – see the definition
of Applicable Margin.
“BB Rate” means, with respect to any BBR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
“BBR”, when used in reference to any Revolving Loans, refers to whether such
Revolving Loan is bearing interest at a rate determined by reference to the BB
Rate.
“BBR Loan” means any Revolving Loan which bears interest at a rate determined by
reference to the BB Rate. BBR Loans may be denominated only in Australian
Dollars.





--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“BHC Act Affiliate” – see Section 15.25.
“Borrowing” means (a) 2019 Incremental Term Loans of the same class and Type
made, converted or continued on the same date and, in the case of LIBOR Loans,
as to which a single Interest Period is in effect, (b) Revolving Loans of the
same class, Type and currency made, converted or continued on the same date and,
in the case of LIBOR Loans, EURIBOR Loans, CDOR Loans or BBR Loans, as to which
a single Interest Period is in effect or (c) a Swing Line Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing of 2019 Incremental
Term Loans or a Borrowing of Revolving Loans denominated in U.S. Dollars,
$1,000,000, (b) in the case of a Borrowing of Revolving Loans denominated in
Euro, €1,000,000, (c) in the case of a Borrowing of Revolving Loans denominated
in Sterling, £1,000,000, (d) in the case of a Borrowing of Revolving Loans
denominated in Canadian Dollars, C$1,000,000 and (e) in the case of a Borrowing
of Revolving Loans denominated in any other Alternative Currency, the smallest
amount of such Alternative Currency that is an integral multiple of 1,000,000
units of such currency and that has a U.S. Dollar Equivalent of $1,000,000 or
more.
“Borrowing Multiple” means (a) in the case of a Borrowing of 2019 Incremental
Term Loans or of a Borrowing of Revolving Loans denominated in U.S. Dollars,
$100,000, (b) in the case of a Borrowing of Revolving Loans denominated in Euro,
€100,000, (c) in the case of a Borrowing of Revolving Loans denominated in
Sterling, £100,000, (d) in the case of a Borrowing of Revolving Loans
denominated in Canadian Dollars, C$100,000 and (e) in the case of a Borrowing of
Revolving Loans denominated in any other Alternative Currency, 100,000 units of
such currency.
“Bridge Loans” means senior unsecured bridge loans of the Company incurred in
lieu of the New Senior Notes.
“BSA” – see Section 10.4.
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York are open for the conduct of their commercial
banking business; provided that (a) when used in connection with a LIBOR Loan in
any currency or a EURIBOR Loan, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in such currency in the
London interbank market, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in Euro, (c) when used in
connection with a CDOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits of Canadian Dollars in the
Toronto interbank market and any day on which banks are not open for dealings in
deposits in Canadian Dollars in the London interbank market and (d) when used in
connection with a BBR Loan, shall also exclude any day on which banks are not
open for general business in Sydney, Australia.
“Canadian Dollars” or “C$” means the lawful money of Canada.
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding (a) expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced and (b)
any Centene Plaza Project.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the





--------------------------------------------------------------------------------





balance sheet of such Person (excluding any lease that would be required to be
so recorded as a result of a change in GAAP after the Original Effective Date);
provided that, for the avoidance of doubt, operating leases recorded as
liabilities on the balance sheet due to a change in accounting treatment, or
otherwise, shall not be treated as Debt or as Capital Leases for purposes of
this Agreement unless otherwise required pursuant to GAAP as in effect on the
Original Effective Date.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the 2019 Restatement Effective Date, including common shares,
preferred shares, membership interests in a limited liability company, limited
or general partnership interests in a partnership, interests in a trust,
interests in other unincorporated organizations or any other equivalent of such
ownership interest, but excluding any debt securities convertible into such
Capital Securities.
“Cash Collateralize” means to deliver cash collateral to the Administrative
Agent to be held as cash collateral for outstanding Letters of Credit (in the
case of a Letter of Credit denominated in an Alternative Currency, in an amount
equal to 103% of the U.S. Dollar Equivalent of the Stated Amount of such Letter
of Credit), pursuant to documentation satisfactory to the Administrative Agent
and the applicable Issuing Lenders. Derivatives of such term have corresponding
meanings.
“CDO Rate” means, with respect to any CDOR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.
“CDOR”, when used in reference to any Revolving Loan, refers to whether such
Revolving Loan is bearing interest at a rate determined by reference to the CDO
Rate.
“CDOR Loan” means any Revolving Loan which bears interest at a rate determined
by reference to the CDO Rate. CDOR Loans may be denominated only in Canadian
Dollars.
“Centene Plaza Debt” means any Debt of the Company or any of its Subsidiaries
used solely to finance a Centene Plaza Project and extensions, renewals and
refinancings of such Debt.
“Centene Plaza Project” means the development and construction of any multi-use
project in Clayton or University City, Missouri by any Centene Plaza Subsidiary.
“Centene Plaza Subsidiary” means a Wholly-Owned Subsidiary that was, is or will
be a developer of any Centene Plaza Project (and shall not engage in any other
material activities) and designated as such in writing by the Company from time
to time, including those entities listed on Schedule 1.1(d).
“Centene Plaza Subsidiary Exclusion” means an accounting convention in which,
for any financial reporting or calculation subject thereto, (i) the Debt of any
Centene Plaza Subsidiary shall be excluded, and the calculation shall be made
net of the effect of such Debt, unless such Debt becomes fully recourse to any
Loan Party or any of their assets, and (ii) the assets, liabilities, equity,
income, expenses, cash flow and other results of operations of each Centene
Plaza Subsidiary shall be excluded (unless such Debt becomes fully recourse to
any Loan Party or any of their assets), as if each such Centene Plaza Subsidiary
was unrelated to the Loan Parties and none of the Loan Parties held any Capital
Securities of any such Centene Plaza Subsidiary.
“Change of Control” means any Person or Group (as defined by the SEC in
Regulation 13-D) becomes the record or beneficial owner, directly or indirectly,
of Capital Securities representing 35% or more of the voting power of the
Company’s outstanding Capital Securities having the power to vote or acquires
the power to elect a majority of the board of directors of the Company.
“Charitable Foundations” means The Centene Charitable Foundation, a Missouri
nonprofit corporation, The Cenpatico Foundation, a Missouri nonprofit
corporation, and The Centene Foundation for Quality Health Care, a Missouri
nonprofit corporation.
“City Development Agreement” means that certain Amended and Restated Development
Agreement for the Forsyth/Hanley Project Area dated as of June 1, 2009, by and
between the City of Clayton, Missouri and CMC and recorded at Book 18416 Page 65
of the St. Louis County Recorder of Deeds, which City Development Agreement,
with respect





--------------------------------------------------------------------------------





to the project, has been assigned to Centene Center LLC, as amended pursuant to
that certain Assignment of Amended and Restated Development Agreement dated June
1, 2009 and recorded at Book 18416 Page 106 of the St. Louis County Recorder of
Deeds.
“CMC” means CMC Real Estate Company, LLC, a Missouri limited liability company.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to any Lender, such Lender’s Revolving Commitment or 2019
Incremental Term Loan Commitment, as the context requires.
“Commitment Increase” – see Section 2.1.2(a).
“Company” – see the Preamble.
“Compliance Certificate” means a Compliance Certificate which shall be in
substantially the form of Exhibit B.
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.
“Consolidated Net Income” means net income attributed to the Company and its
Subsidiaries for any period under GAAP (but treating Unrestricted Subsidiaries
as if they were not consolidated with the Company and otherwise eliminating all
accounts of Unrestricted Subsidiaries).
“Consolidated Total Assets” means, at any date, total assets of the Company and
its Subsidiaries determined on a consolidated basis in accordance with GAAP (but
treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries), as
reflected in the consolidated financial statements of the Company most recently
delivered to the Administrative Agent and the Lenders pursuant to Section 10.1.1
or 10.1.2 hereof or under the Existing Credit Agreement.
“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
“Covered Entity” – see Section 15.25.
“Covered Party” – see Section 15.25.
“Debt” of any Person means, without duplication, (a) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (b) all
borrowed money of such Person, whether or not evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), including any purchase
price adjustment, earnout or deferred payment of a similar nature incurred in
connection with an acquisition (but only to the extent that payment has not been
made at the time accrued pursuant to such purchase price adjustment, earnout or
deferred payment obligation), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (g) all Hedging Obligations of such
Person, (h) all obligations of such Person in respect of mandatory redemption or
cash mandatory dividend or similar rights on all Disqualified Equity Interests
of such Person, (i) all Guarantee Obligations of such Person with respect to
Debt of others and (j) all Debt of any partnership of which such Person is a
general partner, solely to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Debt expressly provide that such Person
is not liable therefor.





--------------------------------------------------------------------------------





“Debt Issuance” means the issuance of any Debt for borrowed money by the Company
or any Subsidiary thereof.
“Default Rate” means an interest rate equal to 2% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans that are Revolving Loans).
“Default Right” – see Section 15.25.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Commitment within one Business Day of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (b) has notified the
Company, the Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Commitments, (d) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, (e) has, or has a direct or indirect parent company that has, become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action (as defined in Section 15.23); provided that (i) the
Administrative Agent and the Company may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (A) and (B)
the Administrative Agent and the Company each determines, in its sole respective
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership or acquisition of voting stock or any other equity interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Defaulting Revolving Lender” – see Section 2.6.
“Disqualified Equity Interests” means, with respect to any Person, any Capital
Securities of such Person that, by their terms (or by the terms of any
securities or other Capital Securities into which they are convertible or for
which they are exchangeable) or upon the happening of any event or condition,
(i) mature or are mandatorily redeemable (other than solely for Capital
Securities that are not otherwise Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (ii) are redeemable at the option of the
holder thereof (other than solely for Capital Securities which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provide for scheduled
payments or dividends in cash or (iv) are or become convertible into or
exchangeable for Debt or any other Capital Securities that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the Latest Maturity Date, except, in the case of clauses (i) and (ii), if
as a result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of such a change of control or asset sale
event are subject to the prior payment in full of all Obligations that are
accrued and payable (other than contingent amounts not yet due), the
cancellation or expiration of all Letters of Credit and the termination of the
Commitments; provided that if such Capital Securities are issued pursuant to a
plan for the benefit of the Company or its subsidiaries or by any such plan to
employees, such Capital Securities shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Company
or its subsidiaries in order to satisfy applicable statutory or regulatory
obligations.





--------------------------------------------------------------------------------





“District” means the transportation development district formed in connection
with a Centene Plaza Project, created under Sections 238.000 to 238.275 R.S.Mo,
as amended, and maintained pursuant to the District Development Agreement and
the City Development Agreement.
“District Development Agreement” means that certain Transportation Development
Agreement dated as of June 1, 2009, as amended by that certain First Amendment
to Transportation Development Agreement dated as of April 20, 2010, by and
between Centene Center LLC and the District.
“Documentation Agents” means BMO Harris Bank N.A., CIBC Bank USA, Fifth Third
Bank, PNC Bank, National Association, Regions Bank and U.S. Bank National
Association.
“Dormant Subsidiary” means any Subsidiary of the Company which (a) has no
employees, (b) conducts no business operations, (c) has no income, (d) has no
assets (other than its name and any associated goodwill) or liabilities and (e)
maintains no deposit accounts.
“Draw Date” – see Section 2.1.1(b).
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, (a) Interest
Expense for such period, (b) income tax expense for such period, (c)
depreciation and amortization for such period, (d) any extraordinary or non-cash
charges and expenses for such period; provided that any cash payment made with
respect to any non-cash charges and expenses added back in computing EBITDA for
any prior period pursuant to this clause (d) (or that would have been added back
had this Agreement been in effect during such prior period) shall be subtracted
in computing EBITDA for the period in which such cash payment is made, (e)
non-cash charges for such period associated with stock-based compensation
expenses pursuant to the financial reporting guidance of the Financial
Accounting Standards Board concerning stock-based compensation as in effect from
time to time, (f) any non-recurring charges, costs, fees and expenses, (g) the
HN Transaction Costs (as defined in the Original Credit Agreement) for such
period, the Fidelis Transaction Costs (as defined in the 2017 Credit Agreement)
for such period, the Wellington Transaction Costs for such period and the 2019
Second Restatement Transaction Costs for such period, (h) out-of-pocket fees and
expenses for such period in connection with any proposed or actual issuance of
any Debt or Capital Securities, or any proposed or actual Acquisitions,
Investments, asset sales or dispositions permitted hereunder, (i) unrealized
losses for such period attributable to the application of “mark to market”
accounting in respect of Hedging Agreements and (j) payments of actual or
prospective litigation, legal settlements, fines, judgments or orders and costs
associated therewith or, if earlier, when accrued or expensed (provided that (x)
any amounts added when accrued or expensed shall not be added again when paid
and (y) upon any reversal of any amounts accrued or expensed, such amounts shall
be deducted from EBITDA to the extent of such reversal), minus, to the extent
added in determining such Consolidated Net Income, (i) any extraordinary or
non-cash income for such period (including any income as a result of any premium
deficiency reserve related to any health plan operated by the Company or any
Subsidiaries), (ii) any non-cash gains for such period; provided that any cash
gains made with respect to any non-cash gains subtracted in computing EBITDA for
any prior period pursuant to this clause (ii) (or that would have been
subtracted had this Agreement been in effect during such prior period) shall be
added back in computing EBITDA for the period in which such cash gains are made,
(iii) any non-recurring gains for such period and (iv) any unrealized gains for
such period attributable to the application of “mark to market” accounting in
respect of Hedging Agreements. EBITDA shall be determined on a pro forma basis
after giving effect to (a) all Acquisitions, Investments, asset sales and
dispositions and incurrences and repayments of Debt made by the Company or any
Subsidiary at any time during the applicable period, in each case as if such
Acquisition, Investment, asset sale or disposition, or incurrence or repayment
of Debt had occurred at the beginning of such period and (b) any reduction in
costs and related adjustments that were directly attributable to any
Acquisition, Investment, asset sale or disposition, incurrence or repayment of
Debt or cost savings or restructuring initiative that occurred during such
period (i) calculated on a basis that is consistent with Regulation S-X under
the Securities Act of 1933 and (ii) such other adjustments which are reflective
of actual or reasonably anticipated and factually supportable synergies and cost
savings expected to be realized or achieved in the twenty-four months following
such Acquisition, Investment, asset sale or disposition, incurrence or repayment
of Debt or cost savings or restructuring initiative; provided, however, that for
purposes of calculating EBITDA for any period, any such adjustments made
pursuant to this clause (ii) shall not increase EBITDA by more than 25% of
EBITDA for such period as calculated before giving effect to any such
adjustments.
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof)





--------------------------------------------------------------------------------





or (ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof
(including any Unrestricted Subsidiary) shall be an Eligible Assignee.
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of, or liability arising under, any Environmental Law, including any
release or threatened release of any Hazardous Substance.
“Environmental Laws” means all Laws relating to any matter arising out of or
relating to public or workplace health and safety, pollution or protection of
the environment or natural resources, including to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, emission, release, threatened release, control or
cleanup of any Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations thereunder.
“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day;
provided that, in the event that such Screen Rate is not available at such time,
then the “EURIBO Rate” shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by two or more reference banks selected by the
Administrative Agent in consultation with the Company to leading banks in the
Banking Federation of the European Union for the offering of deposits in Euro
and for a period comparable to such Interest Period as of such Specified Time on
such Quotation Day; provided further that if such arithmetic mean of the rates
quoted by such reference banks would be less than 0.0%, the “EURIBO Rate” shall
for all purposes of this Agreement be 0.0%.
“EURIBOR”, when used in reference to any Revolving Loan or Borrowing denominated
in Euro, refers to whether such Revolving Loan, or the Loans comprising such
Borrowing, shall bear interest at a rate determined by reference to the EURIBO
Rate.
“EURIBOR Loan” means a Revolving Loan bearing interest at a rate determined by
reference to the EURIBO Rate.
“Eurocurrency Loan” means a LIBOR Loan or a EURIBOR Loan.
“Euros” and “€” mean the single currency of the Participating Member States.
“Event of Default” means any of the events described in Section 13.1.
“Excluded Taxes” means (a) taxes based upon, or measured by, the Lender’s or the
Administrative Agent’s (or a branch of the Lender’s or the Administrative
Agent’s) overall net income, overall net receipts or overall net profits, and
franchise taxes, but, in each case, only to the extent such taxes are Other
Connection Taxes or are imposed by a taxing authority (i) in a jurisdiction in
which such Lender or the Administrative Agent is organized, (ii) in a
jurisdiction which the Lender’s or the Administrative Agent’s principal office
is located or (iii) in a jurisdiction in which such Lender’s or the
Administrative Agent’s lending office (or branch) in respect of which payments
under this Agreement are made is located; (b) in the case of a Lender, U.S.
federal withholding taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than as a result of an assignment made
at the request of the Company pursuant to Section 8.7(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 7.6, amounts with respect to such taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) taxes
attributable to such Recipient’s failure to comply with Section 7.6(d); and (d)
any U.S. federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 7, 2019, among the Company, the lenders party thereto and Wells
Fargo Bank, National Association, as administrative agent, which amended and
restated the 2017 Credit Agreement.
“Extended Commitments” – see the definition of Extension Permitted Amendment.





--------------------------------------------------------------------------------





“Extended Loans” – see the definition of Extension Permitted Amendment.
“Extending Lenders” – see Section 15.1.1(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 15.1.1.
“Extension Offer” – see Section 15.1.1(a).
“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 15.1.1, providing for an extension of the Termination Date applicable to
the Extending Lenders’ Loans and/or Commitments of the applicable Extension
Request Class (such Loans or Commitments being referred to as the “Extended
Loans” or “Extended Commitments”, as applicable) and, in connection therewith,
(a) any increase or decrease in the rate of interest accruing on such Extended
Loans, (b) any increase in the fees payable to, or the inclusion of new fees to
be payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments, (c) such amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to provide the rights and benefits of this
Agreement and other Loan Documents to each new “class” of loans and/or
commitments resulting therefrom and (d) any additional amendments to the terms
of this Agreement applicable to the applicable Loans and/or Commitments of the
Extending Lenders that are (i) less favorable to such Extending Lenders than the
terms of this Agreement prior to giving effect to such Extension Permitted
Amendments (as determined in good faith by the Company) or (ii) applicable only
to periods after the Latest Maturity Date (determined prior to giving effect to
such Extension Permitted Amendment).
“Extension Request Class” – see Section 15.1.1(a).
“Existing Wellington Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of July 23, 2018, among Wellington, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Wellington Notes” – see the definition of Wellington Consent
Solicitation.
“Facility Fee Rate” – see the definition of Applicable Margin.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Original
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements with respect thereto.
“FCPA” – see Section 9.25(b).
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided, that if
such rate is not so published for any day which is a Business Day, the Federal
Funds Rate for such day shall be the average of the quotation for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent; provided
further that, if the Federal Funds Rate determined as provided above would be
less than 0.0% per annum, then the Federal Funds Rate shall be deemed to be 0.0%
per annum.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2019” or “2019 Fiscal Year”) refer to the Fiscal Year ending
on December 31 of such calendar year.





--------------------------------------------------------------------------------





“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Loan Parties, all non-financed Capital Expenditures and cash
dividends paid by the Company to (b) the sum for such period of (i) cash
Interest Expense plus (ii) required payments of principal of Funded Debt
(excluding any balloon payments at maturity) (but, for all purposes of this
definition, treating Unrestricted Subsidiaries as if they were not consolidated
with the Company and otherwise eliminating all accounts of Unrestricted
Subsidiaries).
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Funded Debt” means Total Debt of the Company and its Subsidiaries, determined
on a consolidated basis, that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date) (but, for all purposes of this definition,
treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries).
“GAAP” means United States generally accepted accounting principles which are
applicable to the circumstances as of the date of determination.
“Governmental Authority” means the Federal government of the United States; the
government of any foreign country that is recognized by the United States or is
a member of the United Nations; any state of the United States; any local
government or municipality within the territory or under the jurisdiction of any
of the foregoing; any department, agency, division or instrumentality of any of
the foregoing; and any court, arbitrator, or board of arbitrators whose orders
or judgments are enforceable by or within the territory of any of the foregoing.
“Guarantee Obligation” means, with respect to any Person, each obligation and
liability of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other monetary obligation of any other Person in a
manner, which directly or indirectly, including any obligations of such Person,
directly or indirectly, (i) to purchase, repurchase, or otherwise acquire any
indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, (iii) to lease
property or to purchase securities, property or services from such other Person
with the purpose of assuring the owner of such indebtedness or monetary
obligation of the ability of such other Person to make payment of the
indebtedness or obligation, (iv) which induces the issuance of, or in connection
with the issuance of, any letter of credit for the benefit of such other Person
or (v) to assure a creditor against loss; provided that the term Guarantee
Obligations shall not include endorsement of instruments in the course of
collection or deposit. The amount of any Guarantee Obligation shall (subject to
any limitation set forth herein) be deemed to be the outstanding principal
amount (or maximum permitted principal amount, if larger) of the indebtedness,
obligation or other liability guaranteed or supported thereby.
“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of, which is prohibited, limited or regulated by any
Governmental Authority or could give rise to liability, or for which any duty or
standard of care is imposed, pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement,
foreign exchange contract, futures contract, option contract, synthetic cap and
any other agreement or arrangement, each of which is designed to protect a
Person against fluctuations in interest rates, currency exchange rates or
commodity prices.
“Hedging Obligation” means, with respect to any Person, any liability (other
than an accounting liability which is offset by a corresponding asset pursuant
to shortcut method hedge accounting) of such Person under any Hedging Agreement.





--------------------------------------------------------------------------------





“Increased Amount Date” – see Section 2.1.2(b).
“Incremental Commitments” – see Section 2.1.2(a).
“Incremental Lender” means any Lender or other financial institution with an
Incremental Commitment.
“Incremental Term Loan” – see Section 2.1.2(a).
“Incremental Term Loan Amendment” – see Section 2.1.2(c).
“Incremental Revolving Loan” – see Section 2.1.2(e).
“Indemnified Liabilities” – see Section 15.16.
“Insurance and Condemnation Event” means the receipt by the Company or any
Subsidiary thereof of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Expense” means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases but excluding any amount not payable in cash during such period)
and treating Unrestricted Subsidiaries as if they were not consolidated with the
Company and otherwise eliminating all accounts of Unrestricted Subsidiaries.
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swing Line Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR, EURIBOR, CDOR Loan or BBR Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR, EURIBOR, CDOR or BBR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that shall occur at an interval of three months’ duration
after the first day of such Interest Period and (c) with respect to any Swing
Line Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any LIBOR, EURIBOR, CDOR or BBR
Borrowing, the period commencing on the date of such Borrowing and ending on the
date one, two, three or six months or, if consented to by each Lender, twelve
months, thereafter as selected by the Company pursuant to Section 2.2.3 or 2.2.4
as the case may be; provided that:
(a)
if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the following Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)
any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

(c)
the Company may not select any Interest Period for a Revolving Loan which would
extend beyond the scheduled Termination Date; and

(d)
the Company may not select any Interest Period for a 2019 Incremental Term Loan
which would extend beyond the 2019 Incremental Term Loan Maturity Date.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to an Guarantee Obligation
in respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
“Issuing Lender” means Wells Fargo Bank, National Association, Barclays Bank PLC
(solely with respect to standby Letters of Credit), JPMorgan Chase Bank, N.A.
and SunTrust Bank and any other Lender from time to time designated





--------------------------------------------------------------------------------





by the Company as an Issuing Lender with the consent of such Lender, in its sole
discretion, and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), in each case in its capacity as an issuer of Letters of
Credit hereunder, and their successors and assigns in such capacity.
“Joint Bookrunner” means Wells Fargo Securities, LLC, Barclays Bank PLC, BofA
Securities, Inc., JPMorgan Chase Bank, N.A., MUFG Bank, Ltd. and SunTrust Bank,
as joint bookrunners.
“Joint Lead Arranger” means Wells Fargo Securities, LLC, Barclays Bank PLC, BofA
Securities, Inc., JPMorgan Chase Bank, N.A., MUFG Bank, Ltd. and SunTrust Bank,
as joint lead arrangers.
“Judgment Currency” – see Section 15.22.
“Latest Maturity Date” means, at any time, the later of (i) the fifth
anniversary of the 2019 Restatement Effective Date and (ii) the latest maturity
date of the 2019 Incremental Term Loans or any other tranche of Incremental Term
Loans outstanding at such time.
“Law” means any statute, rule, regulation, order, permit, license, judgment,
award or decree of any Governmental Authority.
“L/C Application” means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
applicable Issuing Lender at the time of such request for the type of letter of
credit requested.
“L/C Exposure” means, at any time, the sum of (a) the U.S. Dollar Equivalent of
the aggregate amount of all Letters of Credit that remains available for drawing
at such time and (b) the U.S. Dollar Equivalent of the aggregate amount of all
Letter of Credit disbursements that have not yet been reimbursed by or on behalf
of the Company at such time. The L/C Exposure of any Revolving Lender at any
time shall be its Pro Rata Share of the total L/C Exposure at such time,
adjusted to give effect to any reallocation under Section 2.6(b) of the L/C
Exposure of Defaulting Lenders in effect at such time.
“L/C Fee Rate” – see the definition of Applicable Margin.
“LCT Election” means the Company’s election, by notice to the Administrative
Agent, to exercise its right to designate any permitted Acquisition or
Investment as a Limited Condition Transaction pursuant to the terms hereof.
“LCT Test Date” means the date on which the definitive agreement for an
applicable Limited Condition Transaction is entered into.
“Lender” – see the Preamble. References to the “Lenders” shall include each
Revolving Lender, 2019 Incremental Term Loan Lender, Issuing Lender and the
Swing Line Lender; for purposes of clarification only, to the extent that Wells
Fargo Bank, National Association (or any successor Issuing Lender or successor
Swing Line Lender) may have any rights or obligations in addition to those of
the other Lenders due to its status as Issuing Lender or Swing Line Lender, as
the case may be, its status as such will be specifically referenced.
“Lender Party” – see Section 15.16.
“Letter of Credit” means Letters of Credit issued by one or more Issuing Lenders
pursuant to Section 2.1.3 but excluding any Outside Letters of Credit.
“Letter of Credit Commitment” means the obligation of an Issuing Lender to
issue, and of the Revolving Lenders to participate in, Letters of Credit
hereunder.
“Letter of Credit Sublimit” means, with respect to each Issuing Lender (a) the
amount set forth opposite such Issuing Lender’s name below:





--------------------------------------------------------------------------------





Issuing Lender
Letter of Credit Sublimit
Wells Fargo Bank, National Association
$75,000,000
Barclays Bank PLC
$75,000,000
JPMorgan Chase Bank, N.A.
$75,000,000
SunTrust Bank
$75,000,000

or (b) in the case of any other Issuing Lender, such amount as may be agreed
among such Issuing Lender, the Company and the Administrative Agent.
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Lender and not theretofore reimbursed by or on behalf of the Company.
“Level” – see the definition of Applicable Margin.
“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day or such other rate as may be agreed by the Required Lenders;
provided that, in the event that such Screen Rate is not available at such time,
then the “LIBO Rate” shall be the arithmetic mean (rounded up to four decimal
places) of the rates quoted by two or more reference banks selected by the
Administrative Agent in consultation with the Company to leading banks in the
London interbank market for the offering of deposits in such currency and for a
period comparable to such Interest Period as of such Specified Time on such
Quotation Day; provided further that if such arithmetic mean of the rates quoted
by such reference banks would be less than 0.0%, the LIBO Rate shall for all
purposes of this Agreement be 0.0%.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate or the Adjusted LIBO Rate.
“LIBOR Loan” means any Loan or Borrowing which bears interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“LIBOR Margin for 2019 Incremental Term Loans” – see the definition of
Applicable Margin.
“LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans” – see the definition of
Applicable Margin.
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
“Limited Condition Transaction” means any Acquisition or Investment by the
Company or one or more of the Subsidiaries permitted hereunder, the consummation
of which is not conditioned on the availability of, or on obtaining, third party
financing.
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, any Incremental Term Loan Amendments, the Subordination Agreements
and all documents, instruments and agreements delivered in connection with the
foregoing from time to time.
“Loan Party” means the Company and each of its Subsidiaries (direct or indirect,
whether now existing or hereafter created) separately, excluding any Dormant
Subsidiary and any Unrestricted Subsidiary so long as it qualifies as a Dormant
Subsidiary or an Unrestricted Subsidiary hereunder, as the case may be, and
excluding each Centene Plaza Subsidiary, but specifically including those listed
on Schedule 1.1(b); provided that (a) Centene Center LLC may become a Loan Party
after the repayment in full of the NML Loan, (b) any Centene Plaza Subsidiary
may become a Loan Party after the repayment in full of its applicable Centene
Plaza Debt and (c) any Unrestricted Subsidiary may become a Loan Party pursuant
to the definition of Unrestricted Subsidiary. The Company agrees that any





--------------------------------------------------------------------------------





Subsidiary which is a Dormant Subsidiary will automatically become a Loan Party
hereunder without any further action if at any time such Subsidiary ceases to be
a Dormant Subsidiary.
“Loan” or “Loans” means 2019 Incremental Term Loan or 2019 Incremental Term
Loans, Revolving Loan or Revolving Loans and Swing Line Loan or Swing Line
Loans, as the context requires.
“Local Time” means (a) with respect to any Loan, Borrowing or Letter of Credit
denominated in U.S. Dollars, New York City time, (b) with respect to any Loan,
Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time, (c)
with respect to any Loan, Borrowing or Letter of Credit denominated in
Australian Dollars, Sydney time, and (d) with respect to any Loan, Borrowing or
Letter of Credit denominated in any other currency, London time.
“Margin Stock” means any “margin stock” as defined in Regulation U.
“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Debt assumed in connection therewith, all obligations in
respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $800,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties, taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the payment Obligations under
any Loan Document to which it is a party or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document.
“Material Debt” – see Section 13.1(b).
“Material Law” means any separately enforceable provision of a Law whose
violation by a Person would have a Material Adverse Effect on such Person.
“Material License” means (a) as to any Person, any license, permit,
authorization or consent from a Governmental Authority or other Person and any
registration, notice or filing with a Governmental Authority or other Person
which if not obtained, held or made would have a Material Adverse Effect and (b)
as to any Person who is a party to this Agreement or any of the other Loan
Documents, any license, permit, authorization or consent from a Governmental
Authority or other Person and any registration, notice or filing with a
Governmental Authority or other Person that is necessary for the execution or
performance by such party, or the validity or enforceability against such party,
of this Agreement or such other Loan Document.
“Merger I Sub” – see the definition of Wellington Acquisition Agreement.
“Merger II Sub” – see the definition of Wellington Acquisition Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto of its
rating business.
“Multiemployer Pension Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability or obligation to contribute.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
the Company or any of its Subsidiaries therefrom (including any cash, cash
equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when received) less the sum of (i) in
the case of an Asset Disposition, all income taxes and other taxes assessed by,
or reasonably estimated to be payable to, a Governmental Authority as a result
of such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
out-of-pocket fees and expenses paid or reasonably estimated to be payable in
connection with such transaction or event, (iii) the principal amount of,
premium, if any, interest, breakage costs, and other amounts on any Debt (other
than Debt under the Loan Documents) secured by a Lien on the asset (or a portion
thereof), which Debt is required to be repaid in connection with such
transaction or event, and (iv) the pro-rata portion of the Net Cash Proceeds
payable in connection with such transaction or event





--------------------------------------------------------------------------------





(calculated without regard to this clause (iv)) attributable to minority
interests and not available for distribution to or for the account of the
Company or any of its Subsidiaries as a result thereof and (b) with respect to
any Debt Issuance, the gross cash proceeds received by the Company or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.
“New Senior Notes” means any senior unsecured notes of the Company (or a special
purpose escrow subsidiary thereof prior to assumption by the Company) issued and
sold to (a) provide a portion of the cash consideration payable for the
Wellington Acquisition and to consummate the other transactions contemplated by
the Wellington Acquisition Agreement, (b) pay consent fees, if any, in
connection with the Wellington Consent Solicitation, (c) prepay all of the
existing and outstanding indebtedness of Wellington and its subsidiaries
outstanding under the Existing Wellington Credit Agreement, (d) repurchase or
redeem any of the Existing Wellington Notes, (e) pay fees, commissions and
expenses in connection with the foregoing and (f) finance ongoing working
capital requirements and other general corporate purposes.
“New Senior Notes Indenture” means that certain indenture (or indentures)
entered into by the Company (or a special purpose escrow subsidiary thereof
prior to the assumption by the Company) in connection with the issuance of the
New Senior Notes, together with all instruments and other agreements entered
into by the Company (or a special purpose escrow subsidiary thereof prior to the
assumption by the Company) in connection therewith.
“NML Loan” means (a) a certain loan in the original principal amount of
$80,000,000 from The Northwestern Mutual Life Insurance Company to Centene
Center LLC secured by various collateral and (b) any Debt incurred by Centene
Center LLC to refinance such loan; provided that the principal amount of such
Debt does not exceed the amount of such Debt being refinanced.
“Non-U.S. Participant” – see Section 7.6(d).
“Note” means a promissory note substantially in the form of Exhibit A.
“Notice of Borrowing” – see Section 2.2.3.
“Notice of Conversion/Continuation” – see Section 2.2.4(b).
“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, all in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Original Credit Agreement” means the Credit Agreement, dated as of March 24,
2016, among the Company, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent.
“Original Effective Date” means March 24, 2016.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, taxes imposed as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction imposing such taxes
(other than a connection arising solely from such Lender or the Administrative
Agent having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced any Loan Document,
or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed as a result of an assignment (other than an assignment
made pursuant to Section 8.7).





--------------------------------------------------------------------------------





“Outside Letter of Credit” means any secured or unsecured letter of credit
issued by any institution (including any Lender) which is not subject to the L/C
Fee Rate or any limitations or terms of this Agreement other than the Outside
Letter of Credit Limitation.
“Outside Letter of Credit Limitation” means $500,000,000.
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“participation” – see Section 2.3.2.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Participant” – see Section 15.5.2.
“Participant Register” – see Section 15.5.2.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Requires to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which the Company
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association or governmental authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.
“Platform” means IntraLinks/IntraAgency, SyndTrak or another relevant website or
other information platform.
“Prime Rate” means, for any day, the rate of interest publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City. The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate. Any
change in such Prime Rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Principal Office” means for each of the Administrative Agent, the Swing Line
Lender and each Issuing Lender, such Person’s “Principal Office” as set forth on
Annex B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
Company, the Administrative Agent and each Lender.
“Pro Rata Share” means:
(a)
with respect to a Lender’s obligation to make Revolving Loans, participate in
Letters of Credit, participate in Swing Line Loans, reimburse the applicable
Issuing Lender, reimburse the Swing Line Lender and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the Revolving Commitments being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings;

(b)
with respect to a Lender’s obligation to make 2019 Incremental Term Loans or
Incremental Term Loans, if at any time applicable, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the 2019 Incremental Term Loans or Term Loan Commitments being terminated or
reduced to zero, as the case may be; the percentage obtained by dividing (i)
such Lender’s






--------------------------------------------------------------------------------





2019 Incremental Term Loan Commitment or Term Loan Commitment, as the case may
be, by (ii) the aggregate 2019 Incremental Term Loan Commitments or Term Loan
Commitments, as the case may be, of all Lenders and (y) from and after the time
the 2019 Incremental Term Loan Commitments or Term Loan Commitments, as the case
may be, have been terminated or reduced to zero, the percentage obtained by
dividing (i) the aggregate unpaid principal amount of such Lender’s 2019
Incremental Term Loans or Incremental Term Loans, as the case may be, by (ii)
the aggregate unpaid principal amount of all 2019 Incremental Term Loans or
Incremental Term Loans, as the case may be; and
(c)
with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, 2019 Incremental
Term Loan Commitment and Term Loan Commitment by (ii) the aggregate amount of
Revolving Commitments, 2019 Incremental Term Loan Commitments and Term Loan
Commitments of all Lenders; provided that in the event the Revolving
Commitments, 2019 Incremental Term Loan Commitments or Term Loan Commitments, as
the case may be, have been terminated or reduced to zero, Pro Rata Share shall
be the percentage obtained by dividing (A) the sum of the principal amount of
such Lender’s Revolving Outstandings and the principal amount of such Lender’s
2019 Incremental Term Loans and Incremental Term Loans by (B) the principal
amount of all outstanding Revolving Outstandings, 2019 Incremental Term Loans
and Incremental Term Loans.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Securities.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” – see Section 15.25.
“QFC Credit Support” – see Section 15.25.
“Quotation Day” means, in respect of (a) any Interest Period for Loans in U.S.
Dollars or in any Alternative Currency (other than Euro, Sterling, Australian
Dollars or Canadian Dollars), the day that is two Business Days prior to the
first day of such Interest Period; (b) any Interest Period for Loans in Euro,
the day which is two Target Operating Days prior to the first day of such
Interest Period; and (c) any Interest Period for Loans in Sterling, Australian
Dollars or Canadian Dollars, the first day of such Interest Period; in each case
unless market practice changes for loans in the applicable currency priced by
reference to rates quoted in the relevant interbank market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
(in consultation with the Company) in accordance with market practice for such
loans priced by reference to rates quoted in the relevant interbank market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the relevant interbank market on more than one day,
the Quotation Day shall be the last of those days).
“Real Estate Debt” means (a) any debt or obligations of the Company or any of
its Subsidiaries in whole or in part secured by interests in real property,
including the NML Loan and extensions, renewals and refinancings of such Debt
and (b) any Guarantee Obligations of the Company with respect to the Debt of any
Centene Plaza Subsidiary and extensions, renewals and refinancings of such Debt;
provided that such Debt (with respect to which the Company has Guarantee
Obligations) is used solely to finance or refinance a Centene Plaza Project.
“Real Estate Debt Documents” means the documents evidencing and securing Real
Estate Debt.
“Refunded Swing Line Loans” – see Section 2.4(d).
“Refinancing Debt” – see Section 11.1(r).
“Register” – see Section 15.6.
“Regulation D” means Regulation D of the FRB.
“Regulation T” means Regulation T of the FRB.





--------------------------------------------------------------------------------





“Regulation U” means Regulation U of the FRB.
“Regulation X” means Regulation X of the FRB.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Replacement Lender” – see Section 8.7(b).
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
“Required Lenders” means, at any time, Lenders who have Pro Rata Shares which
exceed 50% as determined pursuant to clause (c) of the definition of “Pro Rata
Share”. For purposes of this definition, Required Lenders shall be determined by
excluding all Loans and Commitments held or beneficially owned by a Defaulting
Lender.
“Required Revolving Lenders” means, at any time, Revolving Lenders who have Pro
Rata Shares which exceed 50% as determined pursuant to clause (a) of the
definition of “Pro Rata Share”. For purposes of this definition, Required
Revolving Lenders shall be determined by excluding all Revolving Loans and
Revolving Commitments held or beneficially owned by a Defaulting Lender.
“Restricted Payment” – see Section 11.3.
“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of any
such Loan, (ii) each date of a conversion or continuation of any such Loan
pursuant to Sections 2.2.4, 8.2 and 8.3, (iii) each date of any payment of
interest or principal with respect to any such Loan and (iv) such additional
dates as the Administrative Agent shall determine or the Required Revolving
Lenders shall require; and (b) with respect to any Letter of Credit denominated
in an Alternative Currency, each of the following: (i) each date of issuance of
such Letter of Credit, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by any Issuing Lender under any such Letter of Credit and (iv) such
additional dates as the Administrative Agent or an Issuing Lender shall
determine or the Required Revolving Lenders shall require.
“Revolving Commitment” means, as to any Lender, such Lender’s commitment to make
Revolving Loans, issue or participate in Letters of Credit and make or
participate in Swing Line Loans, in each case under this Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Annex A-1 and the
aggregate amount of the Revolving Commitments as of the 2019 Restatement
Effective Date was $2,000,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate amount of the U.S. Dollar Equivalent of such Lender’s
Revolving Loans outstanding at such time, (b) such Lender’s Swing Line Exposure
at such time and (c) such Lender’s L/C Exposure at such time.
“Revolving Lender” means any Lender holding a Revolving Commitment or any
Revolving Exposure.
“Revolving Loan” – see Section 2.1.1(a).
“Revolving Loan Availability” means the Revolving Commitments of all of the
Lenders.
“Revolving Outstandings” means, at any time, the sum of (a) the aggregate
principal amount of the U.S. Dollar Equivalent of all outstanding Revolving
Loans, plus (b) the U.S. Dollar Equivalent of the Stated Amount of all Letters
of Credit, plus (c) the aggregate outstanding amount of all Swing Line Loans.
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. and
any successor thereto of its rating business.





--------------------------------------------------------------------------------





“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the 2019 Restatement
Effective Date, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council or the European
Union, (b) any Person organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), (c) in respect of the CDO Rate for
any Interest Period, the average rate for bankers acceptances with a tenor equal
to the Interest Period as displayed on the Reuters screen page that displays
such rate (currently CDOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) and (d) in respect of the
BB Rate for any Interest Period (i) the rate of interest per annum equal to the
per annum rate of interest which appears as “BID” on the page designated as
“BBSY” on the Reuters Monitor System (or such other comparable page as may, in
the reasonable opinion of the Administrative Agent and in consultation with the
Borrower, replace such BBSY page on such system for the purpose of displaying
the bank bill swap rates) with maturities comparable to such Interest Period or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent as the average of the buying rates
quoted to the Administrative Agent for bills of exchange accepted by leading
Australian banks which have a tenor equal to such Interest Period; provided that
if the Screen Rate, determined as provided above, would be less than 0.0%, the
Screen Rate shall for all purposes of this Agreement be 0.0%.
“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
“Senior Officer” means, with respect to any Loan Party, any of the chief
executive officer, the chief financial officer, the chief operating officer, the
treasurer or the general counsel of such Loan Party.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation S-X.
“Solvent” means (i) the sum of the debt and liabilities (subordinated,
contingent or otherwise) of the Company and its Subsidiaries, taken as a whole,
does not exceed the fair value of the assets (at a fair valuation) of the
Company and its Subsidiaries, taken as a whole; (ii) the present fair saleable
value of the assets (at a fair valuation) of the Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liabilities of the Company and its Subsidiaries, taken as a whole, on
their debts and other liabilities subordinated, contingent or otherwise as they
become absolute and matured; (iii) the capital of the Company and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Company and its Subsidiaries, taken as a whole, as conducted or
contemplated as of the relevant date; and (iv) the Company and its Subsidiaries,
taken as a whole, have not incurred and do not intend to incur, or believe that
they will incur, debts or other liabilities (including current obligations and
contingent liabilities) beyond their ability to pay such debt or other
liabilities as they become due (whether at maturity or otherwise). For the
purposes hereof, the amount of any contingent liability at any time





--------------------------------------------------------------------------------





shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time, (c) with
respect to the CDO Rate, 10:00 a.m. Toronto time, and (d) with respect to the BB
Rate, 10:30 a.m., Sydney time.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 A.M. New York City time on the date as of which
the foreign exchange computation is made; provided that the Administrative Agent
or an Issuing Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent or an Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
“Stated Amount” means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subordinated Debt” means any Debt of any Loan Party that is by its terms
subordinated in right of payment to any of the Obligations.
“Subordinated Debt Documents” means all documents and instruments relating to
the Subordinated Debt and all amendments and modifications thereof approved by
the Administrative Agent.
“Subordination Agreements” means any subordination agreements executed by a
holder of Subordinated Debt in favor of the Administrative Agent and the Lenders
from time to time after the Original Effective Date in form and substance and on
terms and conditions satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity;
provided, however, that Unrestricted Subsidiaries and the Charitable Foundations
shall not be deemed to be Subsidiaries of the Company for any purpose of this
Agreement or the other Loan Documents. Unless the context otherwise requires,
each reference to Subsidiaries herein shall be a reference to Subsidiaries of
the Company.
“Supported QFC” – see Section 15.25.
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans and of each Revolving Lender to participate in Swing Line Loans
hereunder.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the aggregate
principal amount of all Swing Line Loans outstanding at such time (excluding, in
the case of the Swing Line Lender, Swing Line Loans made by it that are
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swing Line Loans), adjusted to give effect
to any reallocation under Section 2.6(b) of the Swing Line Exposure of
Defaulting Lenders in effect at such time, and (b) in the case the Swing Line
Lender, the aggregate principal amount of all Swing Line Loans made by such
Lender outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swing Line Loans.
“Swing Line Lender” means Wells Fargo Bank, National Association, in its
capacity as the Swing Line Lender hereunder, together with its permitted
successors and assigns in such capacity.
“Swing Line Loan” means a Loan made by the Swing Line Lender to the Company
pursuant to Section 2.4.





--------------------------------------------------------------------------------





“Swing Line Sublimit” means the lesser of (i) $200,000,000 and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
“Syndication Agents” means Barclays Bank PLC, Bank of America, N.A., JPMorgan
Chase Bank, N.A., MUFG Bank, Ltd. and SunTrust Bank, as co-syndication agents.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement).
“Target Operating Day” means any day on which banks in London are open for
general banking business and is not (a) a Saturday or Sunday or (b) any other
day on which the TARGET is not operating (as determined by the Administrative
Agent).
“Tax Abatement Documents” means those agreements listed on Schedule 1.1(c).
“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
“Term Loan Commitment” – see Section 2.1.2(a).
“Termination Date” means the earlier to occur of (a) the date that is five years
after the 2019 Restatement Effective Date and (b) such other date on which the
Revolving Commitments terminate pursuant to Section 6 or Section 13.
“Termination Event” means, with respect to a Pension Plan or a Multiemployer
Pension Plan, as applicable, (a) a Reportable Event, (b) the withdrawal of the
Company or any other member of the Controlled Group from such Pension Plan
during a plan year in which the Company or any other member of the Controlled
Group was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
the imposition of a lien on the property of the Company or any other member of
the Controlled Group pursuant to Section 4068 of ERISA, (c) the termination of
such Pension Plan, the filing of a notice of intent to terminate the Pension
Plan or the treatment of an amendment of such Pension Plan as a termination
under Section 4041 of ERISA, (d) the institution by the PBGC of proceedings to
terminate such Pension Plan, (e) any event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Pension Plan, (f) such Pension Plan is in “at risk”
status within the meaning of Section 430(i) of the Code, or such Multiemployer
Pension Plan is in “endangered status” or “critical status” within the meaning
of Section 432(b) of the Code, or (g) a complete or partial withdrawal from a
Multiemployer Pension Plan.
“Total Debt” means the sum of all Debt under clauses (a), (b) and (c) of the
definition thereof and all unreimbursed obligations in respect of drawn letters
of credit, bankers acceptances or similar instruments (but only to the extent
not reimbursed within one Business day after such amount is due and payable), in
each case of the Company and its Subsidiaries, determined on a consolidated
basis (but treating Unrestricted Subsidiaries as if they were not consolidated
with the Company and otherwise eliminating all accounts of Unrestricted
Subsidiaries), excluding (a) Hedging Agreements and (b) Debt of the Company to
Loan Parties and Debt of Loan Parties to the Company or to other Loan Parties.
“Total Debt to EBITDA Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) (i) Total Debt as of such day less (ii) the lesser of (x)
unrestricted cash and cash equivalents of the Company and its Subsidiaries as of
such day in excess of $50,000,000 and (y) $750,000,000 to (b) EBITDA for the
Computation Period ending on such day.
“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under the applicable Pension Plan(s), determined as of
the then most recent valuation date for each applicable Pension Plan, using PBGC
actuarial assumptions for single employer plan terminations.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate, the BB Rate or the Base Rate.





--------------------------------------------------------------------------------





“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under the applicable Pension Plan(s)
exceeds the fair market value of all assets allocable to those benefits, all
determined as of the then most recent valuation date for each applicable Pension
Plan, using PBGC actuarial assumptions for single employer plan terminations.
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
“Unrestricted Subsidiary” means any Subsidiary organized or acquired directly or
indirectly by the Company after the Original Effective Date that the Company
designates as an “Unrestricted Subsidiary” by written notice to the
Administrative Agent in accordance with Section 10.10. No Unrestricted
Subsidiary may own any Capital Securities of a Subsidiary; provided that, so
long as no Unmatured Event of Default or Event of Default shall have occurred
and be continuing or would result therefrom, the Company may redesignate any
Unrestricted Subsidiary as a “Subsidiary” by written notice to the
Administrative Agent and by complying with the applicable provisions of
Section 10.10. As of the 2019 Restatement Effective Date, there are no
Unrestricted Subsidiaries.
“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
consolidated balance sheet or statement of operations, stockholders’ equity or
cash flows of the Company and its consolidated Subsidiaries, such financial
statement (in substantially the same form) prepared on the basis of
consolidating the accounts of the Company and the Subsidiaries and treating
Unrestricted Subsidiaries as if they were not consolidated with the Company and
otherwise eliminating all accounts of Unrestricted Subsidiaries, together with
an explanation of reconciliation adjustments in reasonable detail.
“U.S. Dollars” and the sign “$” mean lawful money of the United States of
America.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the Issuing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of U.S. Dollars with such
Alternative Currency.
“U.S. Special Resolutions Regime” – see Section 15.25.
“Wellington” means WellCare Health Plans, Inc., a Delaware corporation.
“Wellington Acquisition” means (i) the merger of Merger Sub I with and into the
Acquired Company, with the Acquired Company surviving and (ii) immediately
thereafter the merger of the Acquired Company with and into Merger Sub II, with
Merger Sub II surviving as a direct wholly-owned subsidiary of the Company, in
each case pursuant to the Wellington Acquisition Agreement.


“Wellington Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of March 26, 2019, by and among the Company, Wellington, Wellington Merger
Sub I, Inc., a Delaware corporation and a direct, Wholly-Owned Subsidiary of the
Company (“Merger Sub I”), Wellington Merger Sub II, Inc., a Delaware corporation
and a direct, Wholly-Owned Subsidiary of the Company (“Merger Sub II”), and
Wellington.
“Wellington Change of Control Waivers” – see the definition of Wellington
Consent Solicitation.
“Wellington Consent Solicitation” means the consent solicitations with respect
to Wellington’s 5.25% Senior Notes due 2025 and 5.375% Senior Notes due 2026 and
the related indentures (as amended prior to the 2019 Second Restatement
Effective Date, the “Existing Wellington Notes”) to obtain from the requisite
holders under each applicable indenture waivers that the change of control offer
provisions shall not apply with respect to the Wellington Acquisition (the
change of control waiver under Wellington’s 5.25% Senior Notes due 2025, the
“2025 Notes Change of Control Waiver” and the change of control waiver under
Wellington’s 5.375% Senior Notes due 2026, the “2026 Change of Control Waiver”
and, collectively the “Wellington Change of Control Waivers”) and any other
waivers or amendments concurrently sought under such indentures.
“Wellington Transaction Costs” means the fees and expenses incurred in
connection with the (a) the execution, delivery and performance by the Company
of the Loan Documents on the 2019 Restatement Effective Date, (b) the





--------------------------------------------------------------------------------





making of Loans hereunder on the 2019 Restatement Effective Date, (c) the use of
the proceeds thereof, (d) the consummation of the Wellington Acquisition and the
other transactions contemplated by the Wellington Acquisition Agreement to occur
on or prior to the 2019 Restatement Effective Date, (e) the refinancing of the
2017 Credit Agreement and prepaying all of the existing and outstanding
indebtedness of Wellington and its Subsidiaries outstanding under the Existing
Wellington Credit Agreement and (f) the consummation of the Wellington Change of
Control Waivers and the Wellington Consent Solicitation.
“Withholding Certificate” – see Section 7.6(d).
“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.
1.2    Other Interpretive Provisions.
1.2.1
The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

1.2.2
Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

1.2.3
The term “including” is not limiting and means “including without limitation.”

1.2.4
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”

1.2.5
Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

1.2.6
This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

1.2.7
This Agreement and the other Loan Documents are the result of negotiations
among, and have been reviewed by counsel to, the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or the
Lenders’ involvement in their preparation.

1.2.8
Unless otherwise specified herein, each reference herein to “Stated Amount”,
“stated amount”, “undrawn amount”, “face amount”, “aggregate amount” or any
other amount of any Letter of Credit shall be deemed to mean and be a reference
to the U.S. Dollar Equivalent of the Stated Amount, stated amount, undrawn
amount, face amount or such other amount of such Letter of Credit. For the
avoidance of doubt, for purposes of calculating any fee set forth in Section
5.1, 5.2(a) or 5.2(b), the Stated Amount, the undrawn amount and the face amount
of each Letter of Credit shall be the U.S. Dollar Equivalent of the Stated
Amount, the undrawn amount and the face amount of such Letter of Credit. Without
limiting the foregoing, for all purposes herein, including, the purposes of
Sections 2.3.2, 2.3.3 and 2.3.4, the reimbursement for any payment or
disbursement made by an Issuing Lender in an Alternative Currency in respect of
any Letter of Credit shall be made in the same Alternative Currency or, in the
event such Issuing Lender shall agree, in the U.S. Dollar Equivalent thereof as
of the time of such reimbursement that is sufficient to reimburse such Issuing
Lender in full for such payment or disbursement. Unless otherwise specified
herein, each reference to any amount of any Revolving Loan shall be deemed to
mean and be a reference to the U.S. Dollar Equivalent of such amount of such
Revolving Loan. Without limiting the foregoing, for all purposes herein,
including the purposes of Section 7.1, all payments by the Company hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made in the same Alternative Currency or, in the event the
applicable Lender shall agree, in the U.S. Dollar Equivalent thereof as of the
time of






--------------------------------------------------------------------------------





such payment that is sufficient for payment in full at such time. The
Administrative Agent or each applicable Issuing Lender, as applicable with
respect to Letters of Credit, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts of
Loans or Revolving Outstandings. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.
1.3    Limited Condition Transactions. Solely for the purpose of (i) measuring
the relevant ratios and baskets with respect to the incurrence of any Debt or
the making of any permitted Acquisition or other Investment or (ii) determining
the occurrence of any Event of Default or Unmatured Event of Default, in each
case, in connection with a Limited Condition Transaction, if the Company makes
an LCT Election, the date of determination in determining whether any such
incurrence of any Debt or the making of any permitted Acquisition or other
Investment is permitted shall be deemed to be the LCT Test Date (provided that
for the purpose of determining the occurrence of any Event of Default under
Sections 13.1(a) or 13.1(c), such determination shall also be made at the time
of the consummation of the Limited Condition Transaction), and if, after giving
effect to the applicable Limited Condition Transaction and the other
transactions to be entered into in connection therewith as if they had occurred
as of such date of determination, ending prior to the LCT Test Date on a pro
forma basis, the Company could have taken such action on the relevant LCT Test
Date in compliance with any such ratio or basket, such ratio or basket shall be
deemed to have been complied with. If the Company has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket (but excluding, for the avoidance of doubt,
for purposes of determining the Applicable Margin and determining compliance
with Section 11.12) on or following the relevant LCT Test Date and prior to the
earlier of (i) the date on which such Limited Condition Transaction is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated and
tested on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence of debt and
the use of proceeds thereof) have been consummated.
1.4    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws), including the Delaware Limited Liability
Company Act: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Securities at such time.
SECTION 2    COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
2.1    Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in Letters of Credit and to make or
participate in Swing Line Loans for the account of, the Company as follows:
2.1.1
Commitment.

(a)
Each Revolving Lender severally agrees to make loans in U.S. Dollars or in one
or more Alternative Currencies on a revolving basis (“Revolving Loans”) on and
after the 2019 Restatement Effective Date from time to time until the
Termination Date in an amount equal to such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that (i)
the Revolving Outstandings will not at any time exceed the Revolving Loan
Availability, (ii) the Revolving Exposure of any Lender will not at any time
exceed its Revolving Commitment and (iii) the U.S. Dollar Equivalent of
Revolving Loans denominated in Alternative Currencies will not at any time
exceed $500,000,000 (the “Alternative Currency Sublimit”).

(b)
Each Lender with a 2019 Incremental Term Loan Commitment severally agrees to
make a loan in U.S. Dollars in a single drawing (collectively, the “2019
Incremental Term Loan”) at any time on or after the 2019 Second Restatement
Effective Date and on or prior to the date that is 45 days after the 2019 Second
Restatement Effective Date (the date on which the 2019 Incremental Term Loans
are made, the “Draw Date”) in a principal amount not to exceed such Lender’s
2019 Incremental Term Loan Commitment. Any 2019 Incremental Term Loan
Commitments that are not drawn on the Draw Date






--------------------------------------------------------------------------------





shall be automatically canceled and any 2019 Incremental Term Loan Commitments
that have not been drawn on or prior to the date that is 45 days after the 2019
Second Restatement Effective Date shall be automatically canceled on such date.
2.1.2
Increase in Commitment.

(a)
The Company may, at its option any time after the 2019 Restatement Effective
Date and before the Termination Date, seek to (i) increase the Revolving
Commitments (any such increase, a “Commitment Increase”) or (ii) establish one
or more new term loan commitments (“Term Loan Commitments” and, together with
any Commitment Increase, the “Incremental Commitments”) of an existing tranche
of term loans or a separate tranche of new term loans (any such term loans, the
“Incremental Term Loans”) upon written notice to the Administrative Agent;
provided that, subject to the calculation adjustments set forth in Section 1.3
with respect to any Incremental Term Loans being incurred in connection with a
Limited Condition Transaction, the aggregate principal amount of all Incremental
Commitments (excluding the 2019 Incremental Term Loan Commitments) shall not
exceed the greater of (x) $500,000,000 and (y) such other amount such that after
giving pro forma effect to the incurrence of such Incremental Commitments and
the use of proceeds thereof (assuming that all amounts thereunder are drawn in
full but without netting any of the proceeds thereof) the Total Debt to EBITDA
Ratio would not exceed 3.50 to 1.00.

(b)
Any such notice delivered to the Administrative Agent in connection with a
Commitment Increase shall be delivered at a time when no Unmatured Event of
Default or Event of Default has occurred and is continuing and shall specify (i)
the amount of such Commitment Increase (which shall not be less than $10,000,000
or, if less, the maximum amount of Incremental Commitments remaining to be
established hereunder) sought by the Company, (ii) the date (each, an “Increased
Amount Date”) on which the Company proposes that such Commitment Increase shall
be effective, which shall be a date not less than ten Business Days after the
date on which such notice is delivered to the Administrative Agent (unless
otherwise agreed by the Administrative Agent in its sole discretion) and (iii)
the identity of each Incremental Lender to whom the Company proposes any portion
of such Commitment Increase be allocated and the amounts of such allocations.
The Administrative Agent, subject to the consent of the Company, which shall not
be unreasonably withheld, may allocate the Commitment Increase (which may be
declined by any Lender (including in its sole discretion)) on either a ratable
basis to the Lenders or on a non pro-rata basis to one or more Lenders and/or to
other Eligible Assignees reasonably acceptable to each of the Administrative
Agent, each Issuing Lender, the Swing Line Lender and the Company which have
expressed a desire to accept the Commitment Increase. The Administrative Agent
will then notify each existing Lender and Incremental Lender of such Term Loan
Commitments or revised allocations of the Revolving Commitments, including the
desired increase. No Commitment Increase shall become effective until each of
the Incremental Lenders extending such Commitment Increase and the Company shall
have delivered to the Administrative Agent a document in form reasonably
satisfactory to the Administrative Agent pursuant to which any such Incremental
Lender states the amount of its Commitment Increase and agrees to assume and
accept the obligations and rights of a Lender hereunder, and the Company accepts
such new Incremental Commitments.

(c)
Any such notice delivered to the Administrative Agent in connection with Term
Loan Commitments shall be delivered at a time when no Unmatured Event of Default
or Event of Default has occurred and is continuing and shall specify (i) the
amount of such Term Loan Commitments (which shall not be less than $25,000,000
or, if less, the maximum amount of Incremental Commitments remaining to be
established hereunder) sought by the Company, (ii) the Increased Amount Date,
which shall be a date not less than ten Business Days after the date on which
such notice is delivered to the Administrative Agent (unless otherwise agreed by
the Administrative Agent in its sole discretion) and (iii) the identity of each
Incremental Lender. Each Incremental Lender, if not already a Lender hereunder,
shall be an Eligible Assignee and reasonably acceptable to the Administrative
Agent and no Lender shall be required to participate in any Incremental Term
Loans. On or after such Increased Amount Date, the Company, the Administrative
Agent and one or more Incremental Lenders may, and without the consent of any
other Lender, amend this Agreement pursuant to an amendment agreement (an
“Incremental Term Loan Amendment”) setting forth, to the extent applicable, the
following terms of such Incremental Term Loans: (A) whether such Incremental
Term Loans will be part of an existing tranche of Incremental Term Loans or part
of a new and separate tranche, (B) the maturity or termination date applicable
to






--------------------------------------------------------------------------------





the Incremental Term Loans or Term Loan Commitments of such tranche, (C) any
amortization applicable to the Incremental Term Loans of such tranche, (D) the
interest rate or rates applicable to the Incremental Term Loans of such tranche,
(E) the fees applicable to the Incremental Term Loans or Term Loan Commitments
of such tranche, (F) any original issue discount applicable to Incremental Term
Loans or Term Loan Commitments of such tranche, (G) the initial Interest Period
or Interest Periods applicable to Incremental Term Loans or Term Loan
Commitments of such tranche and (H) any voluntary or mandatory prepayment
requirements or Term Loan Commitment reductions applicable to Incremental Term
Loans or Term Loan Commitments of such tranche and any restrictions on the
voluntary or mandatory prepayment or reduction of Incremental Term Loans or Term
Loan Commitments of tranches established after such tranche (it being understood
that any such mandatory prepayments may be applied to Term Loans prior to being
applied to any Revolving Loans), and implementing such additional amendments to
this Agreement as shall be appropriate to give effect to the foregoing terms and
to provide the rights and benefits of this Agreement and other Loan Documents to
the Incremental Term Loans of such tranche, and such amendment will be effective
to amend this Agreement and the other Loan Documents on the terms set forth
therein without the consent of any other Lender or the Swing Line Lender. Except
as contemplated by the preceding sentence, the terms of any Incremental Term
Loans established under this Section shall be the same as those of the
Incremental Term Loans existing at the time such new Incremental Term Loans were
made. Notwithstanding the foregoing, (1) except as provided in clauses (A)
through (H) above, no Incremental Term Loan Amendment shall alter the rights of
any Lender (other than the Incremental Lenders) in a manner that would not be
permitted under Section 15.1 without the consent of such Lender unless such
consent shall have been obtained and (2) no Incremental Term Loans (other than
the 2019 Incremental Term Loans) shall (A) have a maturity date earlier than the
Latest Maturity Date without the prior written consent of Lenders holding a
majority of the principal amount of the Revolving Commitments and the
Incremental Term Loans of any tranche maturing prior to such date, (B) have
scheduled amortization of more than 5% of the original principal amount of such
Incremental Term Loan per annum or (C) have mandatory prepayment terms other
than customary mandatory prepayments from proceeds of assets sales and casualty
events (with customary reinvestment rights), the incurrence of Debt not
otherwise permitted hereunder and annual excess cash flow. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Amendment.
(d)
Notwithstanding the foregoing, no Incremental Commitments or Incremental Term
Loans shall be made or established, and no Incremental Term Loan Amendment shall
become effective, unless (i) no Unmatured Event of Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Commitments or Incremental Term Loans (except in the case that the
proceeds of any Incremental Term Loans are being used to finance a Limited
Condition Transaction, in which case the standard will be no Event of Default or
Unmatured Event of Default on the LCT Test Date and no Event of Default under
Sections 13.1(a) or 13.1(c) at the time of the consummation of such Limited
Condition Transaction); (ii) all other fees and expenses owing in respect of
such increase to the Administrative Agent and the Lenders will have been paid;
(iii) the Company shall be in pro forma compliance with each of the covenants
set forth in Section 11.12 (giving effect, if applicable, to the provisos
thereto) as of the last day of the most recently ended Fiscal Quarter (or, in
the case that the proceeds of any Incremental Term Loan are being used to
finance a Limited Condition Transaction, as of the last day of the most recently
ended Fiscal Quarter prior to the applicable LCT Test Date) after giving effect
to such Commitment Increase or Incremental Term Loans and other customary and
appropriate pro forma adjustment events, including any Acquisitions or
dispositions after the beginning of the relevant determination period but prior
to or simultaneous with the borrowing of such Incremental Commitments or
Incremental Term Loans, as the case may be, and provided that for purposes of
calculating the Total Debt to EBITDA Ratio, any Commitment Increases that are
drawn substantially simultaneous with the effectiveness of such Commitment
Increase shall be given pro forma effect; and (iv) the Company shall deliver or
cause to be delivered any legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction.

(e)
Upon the making of any Incremental Term Loan or the effectiveness of any
Incremental Commitment of any Incremental Lender that is not already a Lender
pursuant to this Section, such Incremental Lender shall be deemed to be a
“Lender” (and a Lender in respect of Loans of the applicable facility or
tranche) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of the applicable facility
or tranche) hereunder and shall be bound by all agreements,






--------------------------------------------------------------------------------





acknowledgements and other obligations of Lenders (or Lenders in respect of the
applicable facility or tranche) hereunder. After giving effect to any Commitment
Increase, all Loans and all such other credit exposure shall be held ratably by
the Lenders in proportion to their respective Term Loan Commitments and/or
Revolving Commitments, as revised to reflect the Commitment Increase. The terms
of any such Commitment Increase and the extensions of credit made pursuant
thereto shall be identical to those of the other Commitments and the extensions
of credit made pursuant thereto. Each Commitment Increase shall be deemed for
all purposes a Revolving Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan. The Administrative Agent may elect or decline to arrange the increase in
Revolving Commitment sought by the Company but is under no obligation to arrange
or consummate any such increase. The Company will cooperate with the
Administrative Agent in such efforts.
2.1.3
L/C Commitment. Subject to Section 2.3.1, each Issuing Lender agrees to issue
Letters of Credit, in each case containing such terms and conditions as are
permitted by this Agreement and are reasonably satisfactory to the applicable
Issuing Lender, at the request of and for the account of the Company from time
to time on and after the 2019 Restatement Effective Date and before the
scheduled Termination Date and, as more fully set forth in Section 2.3.2, each
Lender agrees to purchase a participation in each such Letter of Credit;
provided that (a) the aggregate Stated Amount of all Letters of Credit shall not
at any time exceed $300,000,000, (b) the aggregate Stated Amount of all Letters
of Credit outstanding with respect to any Issuing Lender shall not exceed such
Issuing Lender’s Letter of Credit Sublimit, (c) the Revolving Outstandings shall
not at any time exceed Revolving Loan Availability, (d) the Revolving Exposure
of any Lender shall not at any time exceed its Revolving Commitment, (e) each
Letter of Credit shall be denominated in U.S. Dollars or an Alternative
Currency, (f) the stated amount of each Letter of Credit shall not be less than
the applicable Borrowing Minimum or a higher integral multiple of the applicable
Borrowing Multiple or such lesser amount as is acceptable to the applicable
Issuing Lender and (g) in no event shall any Letter of Credit have an expiration
date later than the earlier of (1) five Business Days prior to the Termination
Date and (2) the date which is one year from the date of issuance of such Letter
of Credit; provided any Letter of Credit may provide for renewal thereof for
additional periods of up to 12 months (which in no event shall extend beyond the
date referred to in clause (1) above unless such Letter of Credit is Cash
Collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender, it being understood that if an Issuing Lender
issues a Letter of Credit that extends beyond the date referred to in clause (1)
above, each Lender’s participation in such Letter of Credit will end on the
Termination Date). In the event there is a Revolving Lender that is a Defaulting
Lender, no Issuing Lender shall be required to issue, renew or extend any Letter
of Credit to the extent (x) the Defaulting Lender’s Pro Rata Share of Letter of
Credit Commitment may not be reallocated pursuant to Section 2.6(b) or (y) such
Issuing Lender has not otherwise entered into arrangements satisfactory to it
and the Company to eliminate such Issuing Lender’s risk with respect to the
participation in Letters of Credit of the Defaulting Lender, including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage. Notwithstanding the foregoing, the Company and its Subsidiaries may
obtain Outside Letters of Credit; provided that the aggregate outstanding amount
of such Outside Letters of Credit does not exceed the Outside Letter of Credit
Limitation.

2.1.4
Swing Line Loan Commitments. Subject to the terms and conditions hereof the
Swing Line Lender agrees to make Swing Line Loans in U.S. Dollars to the Company
on and after the Restatement Effective Date in an aggregate amount up to but not
exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall (x) the Revolving Outstandings
exceed the Revolving Loan Availability then in effect or (y) the Revolving
Exposure of any Lender exceed its Revolving Commitment; provided, further, that
the Swing Line Lender shall not be obligated to make any Swing Line Loans (a)
after the occurrence and during the continuation of an Unmatured Event of
Default or Event of Default, (b) if it does not in good faith believe that all
conditions under Section 12.3 to the making of such Swing Line Loan have been
satisfied or waived by the Required Lenders or (c) if any of the Revolving
Lenders is a Defaulting Lender but, in the case of this clause (c) only to the
extent that the Defaulting Lender’s participation in such Swing Line Loan may
not be reallocated pursuant to Section 2.6(b) and other arrangements
satisfactory to it and the Company to eliminate such Swing Line Lender’s risk
with respect to the Defaulting Lender’s participation in such Swing Line Loan
(including Cash Collateralization by the Company of such Defaulting Lender’s pro
rata share of the outstanding Swing Line Loans) have not been entered into.
Amounts borrowed pursuant to this Section 2.1.4 may be repaid and reborrowed
until the Termination Date. The Swing Line Lender’s Commitment shall expire on
the Termination Date and all






--------------------------------------------------------------------------------





Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Commitments shall be paid in full no later than such date.
2.2    Loan Procedures.
2.2.1
Various Types of Revolving Loans. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans of the same Type and currency, as the
Company shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.3 or 2.2.4. Subject to Sections 8.2 and 8.3, (i) each Borrowing
of Revolving Loans denominated in U.S. Dollars (other than a Swing Line Loan)
shall be comprised entirely of (A) LIBOR Loans or (B) Base Rate Loans, (ii) each
Borrowing of Revolving Loans denominated in any Alternative Currency other than
Euros, Canadian Dollars or Australian Dollars shall be comprised entirely of
LIBOR Loans, (iii) each Borrowing of Revolving Loans denominated in Euros shall
be comprised entirely of EURIBOR Loans, (iv) each Borrowing denominated in
Canadian Dollars shall be comprised entirely of CDOR Loans, (v) each Borrowing
of Revolving Loans denominated in Australian Dollars shall be comprised entirely
of BBR Loans and (vi) each Swing Line Loan shall be a Base Rate Loan. Borrowings
of more than one Type may be outstanding at the same time; provided that not
more than fifteen different LIBOR, EURIBOR, CDOR and BBR Borrowings in the
aggregate may be outstanding at any one time (unless the Administrative Agent
agrees to a higher number in its sole discretion). All Borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all Types and
Borrowings of Revolving Loans.

2.2.2
Various Types of 2019 Incremental Term Loans. Each 2019 Incremental Term Loan
shall be made in U.S. Dollars and as part of a Borrowing consisting of 2019
Incremental Term Loans of the same Type, as the Company shall specify in the
related notice of borrowing or conversion pursuant to Section 2.2.3 or 2.2.4.
Subject to Sections 8.2 and 8.3, the Borrowing of 2019 Incremental Term Loans
shall be comprised entirely of (A) LIBOR Loans or (B) Base Rate Loans.
Borrowings of more than one Type of 2019 Incremental Term Loans may be
outstanding at the same time; provided that not more than fifteen different
LIBOR, EURIBOR, CDOR and BBR Borrowings in the aggregate may be outstanding at
any one time (unless the Administrative Agent agrees to a higher number in its
sole discretion). All Borrowings, conversions and repayments of 2019 Incremental
Term Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all Types and Borrowings of 2019
Incremental Term Loans.

2.2.3
Borrowing Procedures. The Company shall give written notice (each such written
notice, a “Notice of Borrowing”) substantially in the form of Exhibit D to the
Administrative Agent of each proposed Borrowing not later than (a) in the case
of a Base Rate Borrowing, 12:00 P.M., Local Time, on the proposed date of the
making of a Loan, (b) in the case of a LIBOR Borrowing denominated in U.S.
Dollars, 12:00 P.M., Local Time, at least three Business Days prior to such
proposed date and (c) in the case of any Borrowing denominated in an Alternative
Currency, 12:00 P.M., Local Time, at least four Business Days prior to such
proposed date. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount,
Type and applicable currency of the Borrowing and, in the case of a LIBOR,
EURIBOR, CDOR or BBR Borrowing, the initial Interest Period therefor. If no
election as to the currency of a Borrowing is specified, then the requested
Borrowing shall be denominated in U.S. Dollars. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be a Base Rate
Borrowing if denominated in U.S. Dollars, a EURIBOR Borrowing if denominated in
Euros, a CDOR Borrowing if denominated in Canadian Dollars, a BBR Borrowing if
denominated in Australian Dollars or a LIBOR Borrowing if denominated in an
Alternative Currency other than Euro, Canadian Dollars or Australian Dollars. If
no Interest Period is specified with respect to any requested LIBOR, EURIBOR,
CDOR or BBR Borrowing, then the Company shall be deemed to have selected an
Interest Period of one month’s duration. Promptly upon receipt of such notice,
the Administrative Agent shall advise each Lender thereof. Not later than 2:00
P.M., New York City time, on the proposed date of the making of a Loan, each
Lender shall provide the Administrative Agent at the Principal Office specified
by the Administrative Agent with immediately available funds covering such
Lender’s Pro Rata Share of such Borrowing in the applicable currency and, so
long as the Administrative Agent has not received written notice that the
conditions precedent set forth in Section 12 with respect to such Borrowing have
not been satisfied, the Administrative Agent shall pay over the funds received
by the Administrative Agent to the Company on such requested date. Each
Borrowing shall be on a Business Day. Each Borrowing shall be in an aggregate
principal amount of at least the applicable Borrowing Minimum and an integral
multiple of at least the applicable Borrowing Multiple.






--------------------------------------------------------------------------------





2.2.4
Conversion and Continuation Procedures.

(a)
Subject to Section 2.2.1 and Section 2.2.2, the Company may, upon irrevocable
written notice to the Administrative Agent in accordance with clause (b) below:

(i)
elect, as of any Business Day, to convert any Loans denominated in U.S. Dollars
(or any part thereof in an aggregate amount not less than the applicable
Borrowing Minimum or a higher integral multiple equal to the applicable
Borrowing Multiple) into Loans of another Type denominated in U.S. Dollars;
provided that a LIBOR Loan may only be converted on the expiration of the
Interest Period applicable to such LIBOR Loan unless the Company shall pay all
amounts due hereunder in connection with any such conversion; or

(ii)
elect, as of the last day of the applicable Interest Period, to continue any
LIBOR, EURIBOR, CDOR or BBR Loans having Interest Periods expiring on such day
(or any part thereof in an aggregate amount not less than the applicable
Borrowing Minimum or a higher integral multiple equal to the applicable
Borrowing Multiple) for a new Interest Period; provided that if an Unmatured
Event of Default or Event of Default shall have occurred and be continuing at
the end of any Interest Period, (A) no outstanding Borrowing denominated in U.S.
Dollars may be converted to or continued as a LIBOR Borrowing, (B) unless
repaid, each LIBOR Borrowing denominated in U.S. Dollars shall be converted to a
Base Rate Borrowing at the end of the Interest Period applicable thereto and (C)
unless repaid, each LIBOR, EURIBOR, CDOR and BBR Borrowing denominated in an
Alternative Currency shall be continued as a LIBOR, EURIBOR, CDOR or BBR
Borrowing, as applicable, with an Interest Period of one month’s duration.

(b)
The Company shall give written notice (each such written notice, a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit E to the
Administrative Agent of each proposed conversion or continuation not later than
(i) in the case of conversion into Base Rate Loans, 12:00 P.M., Local Time,
three Business Days prior to the proposed date of such conversion, (ii) in the
case of conversion into or continuation of LIBOR Loans denominated in U.S.
Dollars, 12:00 P.M., Local Time, at least three Business Days prior to the
proposed date of such conversion or continuation and (iii) in the case of
continuation of Loans denominated in an Alternative Currency, 12:00 P.M., Local
Time, at least four Business Days prior to the proposed date of such conversion
or continuation, specifying in each case:

(i)
the proposed date of conversion or continuation;

(ii)
the aggregate amount of Loans to be converted or continued;

(iii)
the Type of Loans resulting from the proposed conversion or continuation; and

(iv)
in the case of conversion into LIBOR Loans, or continuation of LIBOR, EURIBOR,
CDOR or BBR Loans, the duration of the requested Interest Period therefor.

(c)
If upon the expiration of any Interest Period applicable to LIBOR Loans
denominated in U.S. Dollars, the Company has failed to timely select a new
Interest Period to be applicable to such LIBOR Loans, the Company shall be
deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective on the last day of such Interest Period. If upon the expiration of any
Interest Period applicable to LIBOR, EURIBOR, CDOR or BBR Loans denominated in
an Alternative Currency the Company has failed to timely select a new Interest
Period to be applicable to such LIBOR, EURIBOR, CDOR or BBR Loans, such Loans
shall be continued as LIBOR, EURIBOR, CDOR or BBR Loans, as applicable, in their
original currency with an Interest Period of one month. Other than pursuant to
Section 8.3, no Revolving Loans may be converted into or continued as Revolving
Loans denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loans and reborrowed in the other currency.

(d)
The Administrative Agent will promptly notify each Lender of its receipt of a
notice of conversion or continuation pursuant to this Section 2.2.4 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.






--------------------------------------------------------------------------------





(e)
Any conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 8.4.

2.3    Letter of Credit Procedures.
2.3.1
Notice of Issuance. The Company shall give notice to the Administrative Agent
and the applicable Issuing Lender of the proposed issuance of each Letter of
Credit on a Business Day which is (i) in the case of a Letter of Credit
denominated in U.S. Dollars, at least three Business Days (or such lesser number
of days as the Administrative Agent and the applicable Issuing Lender shall
agree in any particular instance in their sole discretion) prior to the proposed
date of issuance of such Letter of Credit and (ii) in the case of a Letter of
Credit denominated in an Alternative Currency, at least five Business Days (or
such lesser number of days as the Administrative Agent and the applicable
Issuing Lender shall agree in any particular instance in their sole discretion)
prior to the proposed date of issuance of such Letter of Credit. Each such
notice shall be accompanied by an L/C Application, duly executed by the Company
and in all respects satisfactory to the Administrative Agent and the applicable
Issuing Lender, together with such other documentation as the Administrative
Agent or the applicable Issuing Lender may request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the expiration date of
such Letter of Credit (which shall be in accordance with Section 2.1.3) and
whether such Letter of Credit is to be transferable in whole or in part. Any
Letter of Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the applicable Issuing Lender shall be the
sole responsibility of such Issuing Lender. So long as the applicable Issuing
Lender has not received written notice that the conditions precedent set forth
in Section 12 with respect to the issuance of such Letter of Credit have not
been satisfied, such Issuing Lender shall issue such Letter of Credit on the
requested issuance date. Each Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder. As of the
2019 Restatement Effective Date, all Letters of Credit outstanding under the
Existing Credit Agreement shall be deemed to have been issued pursuant hereto,
and from and after the 2019 Restatement Effective Date shall be subject to and
governed by the terms and conditions hereof.

2.3.2
Participations in Letters of Credit. Concurrently with the issuance of each
Letter of Credit, the applicable Issuing Lender shall be deemed to have sold and
transferred to each Revolving Lender, and each such Revolving Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Revolving Lender’s Pro Rata Share, in such
Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Revolving Lenders
make a Revolving Loan which is a Base Rate Loan in a principal amount equal to
such reimbursement obligations. The Administrative Agent shall promptly notify
such Revolving Lenders of such deemed request and, subject to satisfaction or
waiver of the conditions satisfied in Section 12.3, such Revolving Lender shall
make available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
applicable Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
applicable Issuing Lender’s “participation” therein. Each Issuing Lender hereby
agrees, upon request of the Administrative Agent or any Revolving Lender, to
deliver to the Administrative Agent or such Revolving Lender a list of all
outstanding Letters of Credit issued by such Issuing Lender, together with such
information related thereto as the Administrative Agent or such Revolving Lender
may reasonably request.

2.3.3
Reimbursement Obligations. The Company hereby unconditionally and irrevocably
agrees to reimburse each Issuing Lender for each payment or disbursement made by
such Issuing Lender under any Letter of Credit issued by such Issuing Lender
honoring any demand for payment made by the beneficiary thereunder, in each case
on the date that such payment or disbursement is made. Any amount not reimbursed
on the date of such payment or disbursement shall bear interest from the date of
such payment or disbursement to the date that such Issuing Lender is reimbursed
by the Company for such amount, payable on demand, at a rate per annum equal to
the Base Rate from time to time in effect plus the Base Rate Margin for
Revolving Loans and Swing Line Loans from time to time in effect plus, beginning
on the third Business Day after receipt of notice from such Issuing Lender of
such payment or disbursement, 2%. The applicable Issuing






--------------------------------------------------------------------------------





Lender shall notify the Company and the Administrative Agent whenever any demand
for payment is made under any Letter of Credit issued by such Issuing Lender by
the beneficiary thereunder; provided that the failure of such Issuing Lender to
so notify the Company or the Administrative Agent shall not affect the rights of
such Issuing Lender or the Lenders in any manner whatsoever.
The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (ii) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, an Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (iii) the
validity, sufficiency or genuineness of any document which an Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof or (v) any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Company’s obligations hereunder. Without limiting the foregoing, no
action or omission whatsoever by the Administrative Agent or any Lender
(excluding any Lender in its capacity as an Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.
2.3.4
Funding by Revolving Lenders to Issuing Lender. If an Issuing Lender makes any
payment or disbursement under any Letter of Credit issued by such Issuing Lender
and (a) the Company has not reimbursed such Issuing Lender in full for such
payment or disbursement on the date immediately following the date of such
payment or disbursement, (b) a Revolving Loan may not be made in accordance with
Section 2.3.2, or (c) any reimbursement received by an Issuing Lender from the
Company is or must be returned or rescinded upon or during any bankruptcy or
reorganization of the Company or otherwise, each other Revolving Lender shall be
obligated to pay to the Administrative Agent for the account of such Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Company under Section
2.3.3), and, upon notice from such Issuing Lender, the Administrative Agent
shall promptly notify each other Revolving Lender thereof. Each other Revolving
Lender irrevocably and unconditionally agrees to so pay to the Administrative
Agent in immediately available funds for such Issuing Lender’s account the
amount of such other Revolving Lender’s Pro Rata Share of such payment or
disbursement. If and to the extent any Revolving Lender shall not have made such
amount available to the Administrative Agent by 2:00 P.M., New York City time,
on the Business Day on which such Revolving Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, New York City time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Revolving Lender agrees to pay interest on such amount to the Administrative
Agent for an Issuing Lender’s account forthwith on demand, for each day from the
date such amount was to have been delivered to the Administrative Agent to the
date such amount is paid, at a rate per annum equal to (a) for the first three
days after demand, the Federal Funds Rate from time to time in effect, and (b)
thereafter, the Base Rate from time to time in effect. Any Revolving Lender’s
failure to make available to the Administrative Agent its Pro Rata Share of any
such payment or disbursement shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent such other
Revolving Lender’s Pro Rata Share of such payment, but no Revolving Lender shall
be responsible for the failure of any other Revolving Lender to make available
to the Administrative Agent such other Lender’s Pro Rata Share of any such
payment or disbursement.

2.3.5
Commitments Several. The failure of any Lender to make a requested Loan on any
date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.






--------------------------------------------------------------------------------





2.3.6
Certain Conditions. Except as otherwise provided in Section 2.3.4 of this
Agreement, no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and no Issuing Lender
shall have any obligation to issue any Letter of Credit, if an Event of Default
or Unmatured Event of Default exists.

2.3.7
Indemnification. Without duplication of any obligation of the Company under
Section 15.16 or 15.17, in addition to amounts payable as provided herein, the
Company hereby agrees to protect, indemnify, pay and save harmless each Issuing
Lender from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable legal counsel fees,
expenses and disbursements of counsel) which an Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by an Issuing Lender, other than as a result of (1) the gross
negligence or willful misconduct of such Issuing Lender or (2) the wrongful
dishonor by such Issuing Lender of a proper demand for payment made under any
Letter of Credit issued by it or (ii) the failure of an Issuing Lender to honor
a drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

2.3.8
Responsibility of Issuing Lenders With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, each Issuing Lender shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Company and
each Issuing Lender, the Company assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by such Issuing Lender by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Lender shall be responsible for: (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (iv) errors in
interpretation of technical terms; (v) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vi) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (vii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority; none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s rights or powers hereunder. Without
limiting the foregoing and in furtherance thereof, no action taken or omitted by
an Issuing Lender under or in connection with the Letters of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall give rise to any liability on the part of such Issuing Lender to
the Company. Notwithstanding anything to the contrary contained in this Section
2.3.8, the Company shall retain any and all rights it may have against an
Issuing Lender for any liability arising solely out of the gross negligence or
willful misconduct of such Issuing Lender, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

2.4    Swing Line Loans.
(a)
Swing Line Loans shall be made in U.S. Dollars in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.

(b)
Whenever the Company desires that the Swing Line Lender make a Swing Line Loan,
the Company shall deliver to the Administrative Agent a Notice of Borrowing no
later than 3:00 P.M. (New York City time) on the proposed date of the making of
such Swing Line Loan.

(c)
The Swing Line Lender shall make the amount of its Swing Line Loan available to
the Administrative Agent not later than 4:00 P.M., New York City time, on the
applicable date of the making of such Swing Line Loan by wire transfer of same
day funds in U.S. Dollars, at the Administrative Agent’s Principal






--------------------------------------------------------------------------------





Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the Company on the applicable date of the
making of such Swing Line Loan by causing an amount of same day funds in U.S.
Dollars equal to the proceeds of all such Swing Line Loans received by the
Administrative Agent from the Swing Line Lender to be credited to the account of
the Company at the Administrative Agent’s Principal Office, or to such other
account as may be designated in writing to the Administrative Agent by the
Company.
(d)
With respect to any Swing Line Loans which have not been voluntarily prepaid by
the Company pursuant to Section 6.2.1 or repaid by the Company pursuant to
Section 6.4(b), the Swing Line Lender may at any time in its sole and absolute
discretion, deliver to the Administrative Agent (with a copy to the Company), no
later than 11:00 A.M., New York City time, at least one Business Day in advance
of the proposed date of the making of such Refunded Swing Line Loans (as defined
below), a notice (which shall be deemed to be a Notice of Borrowing given by the
Company) requesting that each Revolving Lender make Revolving Loans that are
Base Rate Loans to the Company on such date in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which the Swing Line Lender requests Revolving Lenders to
prepay. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Revolving Lenders other
than the Swing Line Lender shall be immediately delivered by the Administrative
Agent to the Swing Line Lender (and not to the Company) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender to the Company, and such portion of the Swing
Line Loans deemed to be so paid shall no longer be outstanding as Swing Line
Loans of the Swing Line Lender but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Loans to the Company. The Company hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Company’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the Revolving Loans
deemed to be made by the Swing Line Lender, are not sufficient to repay in full
the Refunded Swing Line Loans. If any portion of any such amount paid (or deemed
to be paid) to the Swing Line Lender should be recovered by or on behalf of the
Company from the Swing Line Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Revolving Lenders in the manner contemplated by Section 7.5.

(e)
If for any reason Revolving Loans are not made hereunder in an amount sufficient
to repay any amounts owed to the Swing Line Lender in respect of any outstanding
Swing Line Loans on or before the third Business Day after demand for payment
thereof by the Swing Line Lender, each Revolving Lender shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its Pro Rata Share of the applicable unpaid
amount together with accrued interest thereon. Upon one Business Days’ notice
from the Swing Line Lender, each Revolving Lender shall deliver to the Swing
Line Lender an amount equal to its respective participation in the applicable
unpaid amount in same day funds at the Principal Office of the Swing Line
Lender. In order to evidence such participation each Revolving Lender agrees to
enter into a participation agreement at the request of the Swing Line Lender in
form and substance reasonably satisfactory to the Swing Line Lender. In the
event any Revolving Lender fails to make available to the Swing Line Lender the
amount of such Revolving Lender’s participation as provided in this paragraph,
the Swing Line Lender shall be entitled to recover such amount on demand from
such Revolving Lender together with interest thereon for three Business Days at
the rate customarily used by the Swing Line Lender for the correction of errors
among banks and thereafter at the Base Rate, as applicable.

(f)
Notwithstanding anything contained herein to the contrary, each Revolving
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Swing Line Loans pursuant to the second preceding paragraph and each Revolving
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Loan Party or any other






--------------------------------------------------------------------------------





Person for any reason whatsoever; (B) the occurrence or continuation of an
Unmatured Event of Default or Event of Default; (C) (i) a material adverse
change in, or a material adverse effect upon, the financial condition,
operations, assets, business, properties or prospects of the Loan Parties taken
as a whole, (ii) a material impairment of the ability of any Loan Party to
perform any of the Obligations under any Loan Document or (iii) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document; (D) any breach of this Agreement or
any other Loan Document by any party thereto; or (E) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
2.5    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable date of the making of a Loan or
the issuing or renewal of a Letter of Credit that such Lender does not intend to
make available to the Administrative Agent the amount of such Lender’s Loan
requested on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date and the
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to the Company a corresponding amount on such date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Company and the Company shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
class of Loans. Nothing in this Section 2.5 shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment hereunder or to prejudice
any rights that the Company may have against any Lender as a result of any
default by such Lender hereunder.
2.6    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Swing Line Commitment or Letter of Credit Commitment
exists at the time a Revolving Lender becomes a Defaulting Lender (such
Revolving Lender, a “Defaulting Revolving Lender”) then:
(a)
such Defaulting Revolving Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this amendment shall be restricted as set
forth in the definition of Required Lenders and Section 15.1;

(b)
all or any part of such Swing Line Commitment and Letter of Credit Commitment
shall be reallocated among the non-Defaulting Revolving Lenders in accordance
with their respective Pro Rata Share of such Swing Line Commitment and/or Letter
of Credit Commitment but only to the extent (i) the sum of the non-Defaulting
Revolving Lenders’ Pro Rata Shares of the sum, as at any date of determination,
of (x) the aggregate principal amount of all Revolving Loans (other than
Revolving Loans made for the purpose of reimbursing an Issuing Lender for any
amount drawn under any Letter of Credit, but not yet so applied), (x) the
aggregate principal amount of all outstanding Swing Line Loans and (z) the
Letter of Credit Usage, plus such Defaulting Revolving Lender’s Pro Rata Share
of Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (ii) the conditions set forth in Section 12.3
are satisfied at such time; provided that the aggregate obligation of each
non-Defaulting Revolving Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (A) the Revolving Commitment of that non-Defaulting Lender minus (B)
the sum of the aggregate outstanding principal amount of the Revolving Loans of
such non-Defaulting Lender plus such non-Defaulting Lender’s Pro Rata Share of
the outstanding Swing Line Loans and Letter of Credit Usage;

(c)
if the reallocation described in clause (a) above cannot, or can only partially,
be effected, the Company shall (i) first, within one Business Day following
notice by the Administrative Agent, prepay any outstanding Swing Line Loans to
the extent the Swing Line Commitments related thereto have not been reallocated
pursuant to clause (a) above and (ii) second, within five Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Commitment (after giving effect
to any partial reallocation pursuant to clause (a) above) for so long as such
Letter of Credit Commitment is outstanding;






--------------------------------------------------------------------------------





(d)
if the Letter of Credit Commitment of the non-Defaulting Revolving Lenders is
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 5 solely in respect of the unfunded portion of such Lenders’
Revolving Commitment shall be adjusted in accordance with such non-Defaulting
Revolving Lenders’ Pro Rata Shares; and

(e)
If the Company, the Administrative Agent, the Swing Line Lender and each Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
pro rata by the Lenders in accordance with the Revolving Commitments (without
giving effect to paragraph (b) above), whereupon, such Lender will cease to be a
Defaulting Revolving Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Revolving Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Revolving Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Revolving Lender.

SECTION 3    EVIDENCING OF LOANS.
3.1    Notes. If so requested by any Lender by written notice to the Company
(with a copy to the Administrative Agent), the Loans of each Lender shall be
evidenced by a Note, with appropriate insertions, payable to such Lender in a
face principal amount equal to such Lender’s Commitment.
3.2    Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR, EURIBOR,
CDOR and BBR Loan, the dates on which each Interest Period for such Loan shall
begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of the Loans owing and
unpaid. The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
the Company hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon. The Administrative
Agent will provide to the Company, at the Company’s expense, copies of such
records pertaining to the Company from time to time upon the Company’s
reasonable written request.
SECTION 4    INTEREST.
4.1    Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:
(a)
in the case of Revolving Loans:

(i)
at all times while such Loan is a Base Rate Loan, at a rate per annum equal to
the sum of the Base Rate from time to time in effect plus the Base Rate Margin
for Revolving Loans and Swing Line Loans from time to time in effect;

(ii)
at all times while such Loan is a LIBOR Loan, (A) in the case of a LIBOR Loan
denominated in U.S. Dollars, at a rate per annum equal to the sum of the
Adjusted LIBO Rate applicable to each Interest Period for such Loan plus the
LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans from time to time in effect
and (B) in the case of a LIBOR Loan denominated in an Alternative Currency, at a
rate per annum equal to the sum of the LIBO Rate applicable to each Interest
Period for such Loan plus the LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans
from time to time in effect;

(iii)
at all times while such Loan is an EURIBOR Loan, at a rate per annum equal to
the sum of the EURIBO Rate applicable to each Interest Period for such Loan plus
the LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans from time to time in
effect;






--------------------------------------------------------------------------------





(iv)
at all times while such Loan is a CDOR Loan, at a rate per annum equal to the
sum of the CDOR Rate applicable to each Interest Period for such Loan plus the
LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans from time to time in effect;
and

(v)
at all times while such Loan is a BBR Loan, at a rate per annum equal to the sum
of the BB Rate applicable to each Interest Period for such Loan plus the
LIBOR/EURIBOR/CDOR/BBR Margin for Revolving Loans from time to time in effect;

(b)
in the case of the 2019 Incremental Term Loans:

(i)
at all times while such Loan is a Base Rate Loan, at a rate per annum equal to
the sum of the Base Rate from time to time in effect plus the Base Rate Margin
for 2019 Incremental Term Loans from time to time in effect; and

(ii)
at all times while such Loan is a LIBOR Loan, at a rate per annum equal to the
sum of the Adjusted LIBO Rate applicable to each Interest Period for such Loan
plus the LIBOR Margin for 2019 Incremental Term Loans from time to time in
effect; and

(c)
in the case of Swing Line Loans, the sum of the Base Rate from time to time in
effect plus the Base Rate Margin for Revolving Loans and Swing Line Loans from
time to time in effect; provided that (i) if any amount payable by the Company
under the Loan Documents is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; and (ii) accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable on demand.

4.2    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date and at maturity. After maturity, and at
any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.
4.3    Setting and Notice of Rates. The applicable rate for each Interest Period
shall be determined by the Administrative Agent, and notice thereof shall be
given by the Administrative Agent promptly to the Company and each applicable
Lender. The Administrative Agent shall, upon written request of the Company or
any Lender, deliver to the Company or such Lender a statement showing the
computations used by the Administrative Agent in determining any applicable
Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, CDOR Rate or BB Rate hereunder.
4.4    Computation of Interest.
(a)
Interest shall be computed for the actual number of days elapsed on the basis of
a year of (a) 360 days for interest calculated at the LIBO Rate, EURIBO Rate,
CDOR Rate or BB Rate and (b) 365/366 days for interest calculated at the Base
Rate; provided that in the case of (i) Loans denominated in Sterling, interest
shall be computed on the basis of a year of 365 days and (ii) Loans denominated
in Alternative Currencies, other than Sterling, as to which customary market
practice differs from the foregoing, interest shall be computed in accordance
with such market practice. The applicable interest rate for each Base Rate Loan
shall change simultaneously with each change in the Base Rate.

(b)
Except as otherwise set forth herein, interest on each Loan (i) shall accrue on
a daily basis and shall be payable in arrears on each Interest Payment Date with
respect to interest accrued on and to each such Interest Payment Date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

(c)
Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding upon the parties hereto, in the absence of demonstrable
error.

SECTION 5    FEES.





--------------------------------------------------------------------------------





5.1    Facility Fee. The Company agrees to pay to the Administrative Agent at
its Principal Office for the account of each Lender a facility fee in U.S.
Dollars, for the period from the 2019 Restatement Effective Date to the
Termination Date, at the Facility Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the Revolving
Commitments (whether used or unused); provided, that (i) any facility fee
accrued with respect to any of the unfunded Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be payable by the Company so
long as such facility fee shall otherwise have been due and payable by the
Company prior to such time of such Lender becoming a Defaulting Lender, (ii)
facility fees shall continue to accrue on the amount of the Revolving Commitment
of a Defaulting Lender only to the extent of the Revolving Exposure of such
Defaulting Lender and (iii) if a Lender continues to have any Revolving Exposure
after its Revolving Commitment terminates, then facility fees shall continue to
accrue on the daily amount of such Lender’s Revolving Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Exposure. Facility
fees shall be payable in arrears on the last day of each calendar quarter and on
the Termination Date for any period then ending for which such facility fees
shall not have previously been paid. The facility fee shall be computed for the
actual number of days elapsed on the basis of a year of 360 days.  
5.2    Letter of Credit Fees.
(a)
The Company agrees to pay to the Administrative Agent at its Principal Office
for the account of each Revolving Lender a letter of credit fee for each Letter
of Credit equal to the L/C Fee Rate in effect from time to time of such
Revolving Lender’s Pro Rata Share (as adjusted from time to time) of the undrawn
amount of such Letter of Credit (computed for the actual number of days elapsed
on the basis of a year of 360 days). Such letter of credit fees shall be payable
in arrears on the last Business Day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

(b)
In addition, with respect to each Letter of Credit, the Company agrees to pay to
each Issuing Lender, for its own account, (i) such fees and expenses as such
Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee of 0.125% per annum on the
aggregate face amount of all outstanding Letters of Credit issued by such
Issuing Lender. Such letter of credit fronting fee shall be payable in arrears
on the last Business Day of each calendar quarter and on the Termination Date
(or such later date on which such Letter of Credit expires or is terminated) for
the period from the date of the issuance of each Letter of Credit (or the last
day on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.

5.3    Administrative Agent’s Fees. The Company agrees to pay to the
Administrative Agent such agent’s fees in the amounts and at times separately
agreed upon.
SECTION 6    REDUCTION OR TERMINATION OF THE COMMITMENT; PREPAYMENTS.
6.1    Reduction or Termination of the Commitments.
6.1.1
Voluntary Reduction or Termination of the Revolving Commitments. The Company may
from time to time on at least three Business Days’ prior written notice received
by the Administrative Agent (which shall promptly advise each Revolving Lender
thereof) permanently reduce the Revolving Commitments to an amount not less than
the Revolving Outstandings; provided that a notice of termination or reduction
of the Revolving Commitments under this Section 6.1.1 may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date). Any such
reduction shall be in an amount not less than $1,000,000 or a higher integral
multiple of $100,000. Concurrently with any reduction of the Revolving
Commitments to zero, the Company shall pay all interest on the Revolving Loans,
all facility fees and all letter of credit fees and shall Cash Collateralize in
full all obligations arising with respect to the Letters of Credit.






--------------------------------------------------------------------------------





6.1.2
Voluntary Reduction or Termination of the 2019 Incremental Term Loan
Commitments. The Company may from time to time on at least three Business Days’
prior written notice received by the Administrative Agent (which shall promptly
advise each 2019 Incremental Term Loan Lender thereof) permanently reduce the
2019 Incremental Term Loan Commitments to an amount not less than zero; provided
that a notice of termination or reduction of the 2019 Incremental Term Loan
Commitments under this Section 6.1.2 may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date). Any such reduction shall be in an
amount not less than $1,000,000 or a higher integral multiple of $100,000.

6.1.3
All Reductions of the Commitment. All reductions of any Commitments shall reduce
the applicable Commitments ratably among the applicable Lenders according to
their respective Pro Rata Shares.

6.2    Prepayments.
6.2.1
Voluntary Prepayments. The Company may from time to time prepay the Loans of any
class in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) written notice
thereof, which shall be substantially in the form of Exhibit F, not later than
(i) with respect to Base Rate Loans, 12:00 P.M., Local Time, one Business Day
prior to the proposed date of such prepayment, (ii) in the case of LIBOR Loans
denominated in U.S. Dollars and Swing Line Loans, 12:00 P.M., Local Time, three
Business Days prior to the proposed date of such prepayment and (iii) in the
case of LIBOR Loans, EURIBOR Loans, CDOR Loans and BBR Loans denominated in an
Alternative Currency, 12:00 P.M., Local Time, four Business Days prior to the
proposed date of such prepayment, which shall, in each case, be a Business Day,
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to the applicable Borrowing
Minimum or a higher integral multiple of the applicable Borrowing Multiple.

6.2.2
Mandatory Prepayments.

(a)
Revolving Loans. If on any day (a) the Revolving Commitments are reduced
pursuant to Section 6.1.1 or (b) due to fluctuations in currency exchange rates
or any other reason, the Revolving Outstandings exceeds the Revolving
Commitments, the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess. If on any day the
Administrative Agent or any Lender notifies the Company that the U.S. Dollar
Equivalent of the aggregate principal amount of outstanding Revolving Loans
denominated in an Alternative Currency exceeds an amount equal to 105% of the
Alternative Currency Sublimit, within five (5) Business Days after receipt of
such notice, the Company shall prepay Revolving Loans denominated in an
Alternative Currency in an aggregate amount such that, after giving effect to
such prepayments, the U.S. Dollar Equivalent of the aggregate principal amount
of outstanding Revolving Loans denominated in an Alternative Currency does not
exceed the Alternative Currency Sublimit.

(b)
2019 Incremental Term Loans.

(i)
Debt Issuances. The Company shall make a mandatory principal prepayment of the
2019 Incremental Term Loans in the manner set forth in Section 6.3(b) below in
an amount equal to the aggregate Net Cash Proceeds from any Debt Issuance not
otherwise permitted under this Agreement. Such prepayment shall be made within
five (5) Business Days after the date of receipt of the Net Cash Proceeds of any
such Debt Issuance.

(ii)
Asset Dispositions and Insurance and Condemnation Events. The Company shall make
a mandatory principal prepayment of the 2019 Incremental Term Loans in the
manner set forth in Section 6.3(b) below in an amount equal to the aggregate Net
Cash Proceeds from (A) any Asset Disposition or (B) any Insurance and
Condemnation Event, to the extent that the aggregate amount of such Net Cash
Proceeds, in the case of each of clauses (A) and (B), respectively, exceed
$300,000,000 for each individual or series of related Asset Dispositions and
Insurance and Condemnation Event and $500,000,000 in the aggregate during any
Fiscal Year. Such prepayments shall be made within five (5) Business Days after
the date of receipt of the Net Cash Proceeds; provided that, no






--------------------------------------------------------------------------------





prepayment shall be required under this Section 6.2.2(b)(ii) with respect to
such portion of such Net Cash Proceeds that the Company shall have, on or prior
to such date given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 6.2.2(b)(iii).
(iii)
Reinvestment Option. With respect to any Net Cash Proceeds realized or received
with respect to any Asset Disposition or any Insurance and Condemnation Event by
any Loan Party or any Subsidiary thereof (in each case, to the extent not
excluded pursuant to Section 6.2.2(b)(ii)), at the option of the Company, the
Loan Parties or any Subsidiary thereof may reinvest all or any portion of such
Net Cash Proceeds in assets used or useful for the business of the Loan Parties
and their Subsidiaries within (x) 365 days following receipt of such Net Cash
Proceeds or (y) if such Loan Party enters into a bona fide commitment to
reinvest such Net Cash Proceeds within 365 days following receipt thereof,
within 180 days after such initial 365 day period; provided that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied within five (5) Business Days after the
applicable Loan Party reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Loans
as set forth in this Section 6.2.2(b)(iii).

6.3    Manner of Prepayments.
(a)
Each voluntary partial prepayment shall be in a principal amount of the
applicable Borrowing Minimum or a higher integral multiple of the applicable
Borrowing Multiple. Any partial prepayment of a Borrowing of LIBOR Loans,
EURIBOR Loans, CDOR Loans or BBR Loans shall be subject to Section 2.2.4(a). Any
prepayment of a LIBOR Loan, EURIBOR Loan, CDOR Loan or BBR Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4. Except as
otherwise provided by this Agreement, all principal payments in respect of (i)
the Revolving Loans shall be applied first, to repay outstanding Swing Line
Loans to the full extent thereof; second, to repay outstanding Base Rate Loans
to the full extent thereof; and third, to repay outstanding LIBOR Loans, EURIBOR
Loans, CDOR Loans and BBR Loans in direct order of Interest Period maturities
and (ii) the 2019 Incremental Term Loans shall be applied first, to repay
outstanding Base Rate Loans to the full extent thereof; and second, to repay
outstanding LIBOR Loans in direct order of Interest Period maturities.

(b)
Upon the occurrence of any event triggering a mandatory prepayment requirement
under Section 6.2.2(b) above, the Company shall promptly deliver notice thereof
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the applicable Lenders. Each mandatory prepayment
of the 2019 Incremental Term Loans under this Section shall be applied to repay
the outstanding 2019 Incremental Term Loans on a pro rata basis.

(c)
Amounts prepaid in respect of any 2019 Incremental Term Loans may not be
reborrowed.

6.4    Repayments.
(a)
The Revolving Loans of each Lender shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.

(b)
The 2019 Incremental Term Loans of each Lender shall be paid in full on the 2019
Incremental Term Loan Maturity Date.

(c)
The Company shall repay each Swing Line Loan on the earlier to occur of (i) the
date five Business Days after such Loan is made and (ii) the Termination Date.

(d)
On or prior to the Termination Date, the Company shall terminate, Cash
Collateralize or make such other arrangement as each applicable Issuing Lender
shall reasonably agree with respect to each Letter of Credit that otherwise
would remain outstanding as of the Termination Date.

SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.





--------------------------------------------------------------------------------





7.1    Making of Payments. All payments of principal or interest on Loans
denominated in U.S. Dollars, and of all fees, shall be made by the Company to
the Administrative Agent in U.S. Dollars or, in the case of Loan denominated in
an Alternative Currency, in such Alternative Currency, in each case in same day
funds, without defense, setoff or counterclaim, free of any restriction or
condition, at the Principal Office designated by the Administrative Agent not
later than 12:00 P.M., New York City time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.
7.2    Application of Certain Payments. So long as no Unmatured Event of Default
or Event of Default has occurred and is continuing, voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3. After the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender shall be applied
in the following order, and concurrently with each remittance to any Lender of
its share of any such payment, the Administrative Agent shall advise such Lender
as to the application of such payment: (i) first, to the payment of all fees,
costs, expenses and indemnities of the Administrative Agent (in its capacity as
such), including Attorney Costs, until paid in full; (ii) second, to the payment
of all fees, costs, expenses and indemnities of the Lenders, pro-rata, until
paid in full; (iii) third, to the payment of all of the Obligations consisting
of accrued and unpaid interest owing to any Lender, pro-rata, until paid in
full; (iv) fourth, to the payment of all Obligations consisting of principal
owing to any Lender and unreimbursed disbursements under Letters of Credit owing
to any Issuing Lender, pro-rata, until paid in full; (v) fifth, to the payment
of the Administrative Agent an amount equal to all Obligations in respect of
outstanding Letters of Credit to be held as cash collateral in respect of such
obligations; (vi) sixth, to the payment of all other Obligations owing to each
Lender, pro-rata, until paid in full; and (viii) seventh, to whomever may be
lawfully entitled to receive such amounts, the amount of any remaining proceeds.
7.3    Due Date Extension. If any payment of principal or interest with respect
to any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a Eurocurrency Loan, a CDOR Loan or a BBR Loan, such
immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.
7.4    Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable Law, in any
currency, and in addition thereto, the Company agrees that at any time any Event
of Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Company hereunder, whether or not then due,
any and all balances, credits, deposits, accounts or moneys of the Company then
or thereafter with the Administrative Agent or such Lender.
7.5    Proration of Payments.
(a)
If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (i) principal
of or interest on any Loan, but excluding (x) any payment pursuant to Section
8.7 or 15.4 and (y) payments of interest on any Affected Loan) or (ii) its
participation in any Letter of Credit or Swing Line Loans in excess of its
applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

(b)
All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionally to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.






--------------------------------------------------------------------------------





7.6    Taxes.
(a)
(i) To the extent permitted by applicable Law, all payments hereunder or under
the Loan Documents (including any payment of principal, interest or fees) to, or
for the benefit, of any person shall be made by the Company free and clear of
and without deduction or withholding for, or account of, any Taxes or Other
Taxes now or hereinafter imposed by any taxing authority.

(ii) In addition, the Company shall pay any Other Taxes to the relevant taxing
authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.
(b)
If the Company makes any payment hereunder or under any Loan Document in respect
of which it is required by applicable Law to deduct or withhold any Taxes or
Other Taxes, the Company shall increase the payment hereunder or under any such
Loan Document such that after the reduction for the amount of Taxes or Other
Taxes withheld (and any taxes withheld or imposed with respect to the additional
payments required under this Section 7.6(b)), the amount paid to the Lenders or
the Administrative Agent equals the amount that was payable hereunder or under
any such Loan Document without regard to this Section 7.6(b). To the extent the
Company withholds any Taxes or Other Taxes on payments hereunder or under any
Loan Document, the Company shall pay the full amount deducted to the relevant
taxing authority within the time allowed for payment under applicable Law and
shall deliver to the Administrative Agent within thirty days after it has made
payment to such authority a receipt issued by such authority (or other evidence
satisfactory to the Administrative Agent) evidencing the payment of all amounts
so required to be deducted or withheld from such payment.

(c)
If any Lender or the Administrative Agent is required by Law to make any
payments of any Taxes or Other Taxes on or in relation to any amounts received
or receivable hereunder or under any other Loan Document, or any Tax is assessed
against a Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Taxes or Other Taxes (and any reasonable
expenses associated with such Tax) and (ii) any Taxes or Other Taxes imposed as
a result of the receipt of the payment under this Section 7.6(c), whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by
relevant taxing authority. A certificate prepared in good faith as to the amount
of such payment by such Lender or the Administrative Agent shall, absent
manifest error, be final, conclusive, and binding on all parties.

(d)
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii)    Each Lender that is not a United States person within the meaning of
Code Section 7701(a)(30) (a “Non-U.S. Participant”) shall deliver to the Company
and the Administrative Agent on or prior to the 2019 Restatement Effective Date
(or in the case of a Lender that is an Assignee, on the date of such assignment
to such Lender) two accurate and complete signed copies of IRS Form W‑8BEN,
W‑8BEN‑E, W‑8ECI, or W‑8IMY (or any successor or other applicable form
prescribed by the IRS), as applicable, certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete signed copies of IRS Form W‑8BEN, or
W‑8BEN‑E, as applicable) a certificate in form and substance reasonably
acceptable to the Company and the Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the 2019 Restatement Effective
Date, (or in the case of a Lender that is an Assignee, after the date of the
assignment to such Lender), when a lapse in time or a change in circumstances





--------------------------------------------------------------------------------





renders the prior certificates hereunder obsolete or inaccurate, such Lender
shall, to the extent permitted under applicable Law, deliver to the Company and
the Administrative Agent two new and accurate and complete signed copies of IRS
Form W-8BEN, W-8BEN-E, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.
(iii)    Each Lender that is not a Non-U.S. Participant shall provide two
properly completed and duly executed copies of IRS Form W-9 (or any successor or
other applicable form) to the Company and the Administrative Agent on or prior
to the 2019 Restatement Effective Date (or in the case of a Lender that is an
Assignee, on the date of such assignment to such Lender) certifying that such
Lender is exempt from United States backup withholding tax. To the extent that a
form provided pursuant to this Section 7.6(d)(iii) is rendered obsolete or
inaccurate as result of a change in circumstances with respect to the status of
a Lender, such Lender shall, to the extent permitted by applicable Law, deliver
to the Company and the Administrative Agent revised forms necessary to confirm
or establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 7.6(d)(iv), “FATCA” shall include any amendments made to FATCA after the
Original Effective Date.
(v)    Each Lender agrees to indemnify and hold harmless (i) the Administrative
Agent for and against the full amount of any and all present or future Taxes and
related liabilities (including penalties, interest, additions to tax and
expenses), any Taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this Section 7.6 which are imposed on or with respect
to principal, interest or fees payable to such Lender hereunder and which are
not paid by the Company pursuant to this Section 7.6, and (ii) the
Administrative Agent for and against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent in connection with
any Loan Document, whether or not such Taxes, Excluded Taxes or related
liabilities were correctly or legally asserted. This indemnification shall be
made within 30 days from the date the Administrative Agent makes written demand
therefor.
(e)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any taxes as to which
it has been indemnified pursuant to this Section 7.6 (including by the payment
of additional amounts pursuant to this Section 7.6), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 7.6 with respect to the taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This paragraph shall not






--------------------------------------------------------------------------------





be construed to require any indemnified party to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the indemnifying party or any other Person.
(f)
Each party's obligations under this Section 7.6 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS, CDOR
LOANS AND BBR LOANS.
8.1    Increased Costs.
(a)
If, after the 2019 Restatement Effective Date, the adoption of, or any change
in, any applicable Law, or any change in the interpretation or administration of
any applicable Law by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
FRB), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; (ii) shall impose on any
Lender any other condition affecting its Eurocurrency Loans, CDOR Loans or BBR
Loans, its Note or its obligation to make Eurocurrency Loans, CDOR Loans or BBR
Loans or its participations in Letters of Credit or (iii) subject any Lender to
any taxes (other than (A) Taxes on or in relation to any amounts received or
receivable under Loan Documents, (B) Excluded Taxes and (C) Other Taxes) on its
Loans, Loan principal, Letters of Credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; and
the result of anything described in clauses (i), (ii) and (iii) above is to
increase the cost to (or to impose a cost on) such Lender (or any lending
office, as applicable, of such Lender) of making or maintaining any Eurocurrency
Loan, CDOR Loan or BBR Loan, or to reduce the amount of any sum received or
receivable by such Lender (or its lending office, as applicable) under this
Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor.

(b)
If any Lender shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable Law regarding capital adequacy or liquidity, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the compliance by any Lender or any Person
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy and liquidity) by an amount deemed by such Lender or such
controlling Person to be material, then from time to time, upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Company shall
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.

For purposes of this Section 8.1, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all rules, regulations, orders, requests, guidelines
or directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank of International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case,





--------------------------------------------------------------------------------





pursuant to Basel III, shall in each case be deemed to have been adopted and
gone into effect after the 2019 Restatement Effective Date, regardless of the
date enacted, adopted or issued.
8.2    Basis for Determining Interest Rate Inadequate or Unfair; Alternative
Rate of Interest.
Unless and until a Replacement Rate is implemented in accordance with clause (b)
below, in connection with any request for a LIBO Rate Loan, EURIBO Rate Loan,
CDOR Rate Loan or BBR Loan or a conversion to or continuation thereof or
otherwise,
(a)
(i) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market or any other applicable interbank market adequate and
reasonable means do not exist for ascertaining the applicable LIBO Rate, EURIBO
Rate, CDOR Rate or BB Rate, as applicable; or

(ii) the Required Lenders advise the Administrative Agent that the LIBO Rate,
EURIBO Rate, CDOR Rate or BB Rate, as applicable, as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of maintaining or funding Eurocurrency Loans, CDOR Loans or BBR Loans,
as applicable, for such Interest Period (taking into account any amount to which
such Lenders may be entitled under Section 8.1) or that the making or funding of
Eurocurrency Loans, CDOR Loans or BBR Loans has become impracticable as a result
of an event occurring after the 2019 Restatement Effective Date which in the
opinion of such Lenders materially affects such Loans;
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each Eurocurrency Loan, CDOR
Loan and BBR Loan, such Loan shall, unless then repaid in full, (i) in the case
of Loans in U.S. Dollars, be automatically converted into Base Rate Loans on the
last day of the then-current Interest Period with respect thereto and (ii) in
the case of Loans in any Alternative Currency, at the option of the Company,
either (x) be repaid on the last day of the then-current Interest Period with
respect thereto or (y) be converted into Base Rate Loans denominated in U.S.
Dollars on the last day of the then-current Interest Period with respect
thereto, at the Spot Rate in effect on such day.
(b)
Notwithstanding anything to the contrary in Section 8.2(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 8.2(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the syndicated loan market
in the applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Company and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 8.2(b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement
Rate in which case the provisions of this Section 8.2(b) shall apply to the
determination of a new Replacement Rate or (B) an event described in Section
8.2(a)(i) or (a)(ii) occurs with respect to the Replacement Rate or the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Company that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate, in which case Section 8.2(a) shall apply as if references
therein to LIBO, EURIBO, CDOR or BBR, as the case may be, shall be deemed to be
the Replacement Rate. In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Company, as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 8.2(b). Notwithstanding anything to the
contrary in this Agreement






--------------------------------------------------------------------------------





or the other Loan Documents (including Section 15.1), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment. To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders); provided further that, if such
Replacement Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
8.3    Changes in Law Rendering Eurocurrency Loans Unlawful. If any change in,
or the adoption of any new, Law, or any change in the interpretation of any
applicable Law by any Governmental Authority charged with the administration
thereof, should make it (or in the good faith judgment of any Lender cause a
substantial question as to whether it is) unlawful for any Lender to make,
maintain or fund Eurocurrency Loans, then such Lender shall promptly notify each
of the other parties hereto and, so long as such circumstances shall continue,
(a) such Lender shall have no obligation to make Eurocurrency Loans or convert
any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of Eurocurrency Loans or conversion of Base Rate
Loans into LIBOR Loans, by the Lenders which are not so affected, in each case
in an amount equal to the amount of Eurocurrency Loans, as applicable, which
would be made or converted into by such Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each Eurocurrency Loan, as applicable of such Lender (or, in any event, on such
earlier date as may be required by the relevant Law or interpretation), such
Eurocurrency Loan shall, unless then repaid in full, (i) in the case of Loans in
U.S. Dollars, be automatically converted into Base Rate Loans on the last day of
the then-current Interest Period with respect thereto and (ii) in the case of
Loans in any Alternative Currency, at the option of the Company, either (x) be
repaid on the last day of the then-current Interest Period with respect thereto
or (y) be converted into Base Rate Loans denominated in U.S. Dollars on the last
day of the then-current Interest Period with respect thereto, at the Spot Rate
in effect on such day. Each Base Rate Loan made by a Lender which, but for the
circumstances described in the foregoing sentence, would be a Eurocurrency Loan
(an “Affected Loan”) shall remain outstanding for the period corresponding to
the Borrowing of Eurocurrency Loans of which such Affected Loan would be a part
absent such circumstances.
8.4    Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Eurocurrency Loan,
CDOR Loan or BBR Loan), as reasonably determined by such Lender, as a result of
(a) any payment, prepayment or conversion of any Eurocurrency Loan, CDOR Loan or
BBR Loan of such Lender on a date other than the last day of an Interest Period
for such Loan (including any conversion pursuant to Section 8.3) or (b) any
failure of the Company to borrow, convert or continue any Loan on a date
specified therefor in a notice of borrowing, conversion or continuation pursuant
to this Agreement. For this purpose, all notices to the Administrative Agent
pursuant to this Agreement shall be deemed to be irrevocable.
8.5    Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Eurocurrency Loan, CDOR Loan or BBR
Loan by causing a foreign branch or Affiliate of such Lender to make such Loan;
provided that in such event for the purposes of this Agreement such Loan shall
be deemed to have been made by such Lender and the obligation of the Company to
repay such Loan shall nevertheless be to such Lender and shall be deemed held by
it, to the extent of such Loan, for the account of such branch or Affiliate.
8.6    Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the LIBO Rate or EURIBO
Rate, as applicable, for such Interest Period.





--------------------------------------------------------------------------------





8.7    Mitigation of Circumstances; Replacement of Lenders.
(a)
Each Lender shall promptly notify the Company and the Administrative Agent of
any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1
or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

(b)
If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and each Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder provided (i) in the case of any assignment resulting
from a claim for payment under Section 7.6 or 8.1, such assignment will result
in a reduction in such payments, (ii) such assignment does not conflict with
applicable law and (iii) in the case of any assignment resulting from a Lender
becoming a non-consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. Upon such purchase and
assumption (pursuant to an Assignment Agreement), such Lender shall no longer be
a party hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

8.8    Conclusiveness of Statements. Determinations and statements of any Lender
or the Administrative Agent pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4.
SECTION 9    REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit and Swing Line Loans hereunder, the Company represents and warrants to
the Administrative Agent and the Lenders that:
9.1        Organization. (a) Each Loan Party is validly existing and, to the
extent such concept is applicable in the relevant jurisdiction, in good standing
under the Laws of its jurisdiction of organization; and (b) each Loan Party is
duly qualified to do business in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
9.2        Authorization; No Conflict. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party has
been duly authorized by all necessary action on the part of each Loan Party that
is party thereto and each such Loan Document has been duly executed and
delivered by each such Loan Party party thereto. (b) The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by the Company hereunder, do not and will not (i) require any
consent or approval of, filing with or notice to, any Governmental Authority or
any other Person (other than any consent or approval which has been obtained or
filing or notice which has been made, and, in each case, which is in full force
and effect), (ii) conflict with (A) any provision of Law, (B) the charter,
by-laws or other organizational documents of any Loan Party or (C) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective
properties, except with respect to clauses (A) or (C)





--------------------------------------------------------------------------------





to the extent such conflict would not have a Material Adverse Effect or (iii)
require, or result in, the creation or imposition of any Lien on any asset of
any Loan Party.
9.3        Validity and Binding Nature. Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar Laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
9.4        [Reserved].
9.5        No Material Adverse Change. Since December 31, 2018, there has been
no event or condition that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
9.6        Litigation and Guarantee Obligations. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company’s knowledge, threatened against any
Loan Party which might reasonably be expected to have a Material Adverse Effect.
No Loan Party has any Guarantee Obligations not listed on Schedule 9.6 or
permitted by Section 11.1.
9.7        Ownership of Properties; Liens. Except as identified on Schedule
1.1(c), each Loan Party owns good and, in the case of real property, marketable
title to all of the properties and assets, real and personal, tangible and
intangible, of any nature whatsoever which are material to its business
(including patents, trademarks, trade names, service marks and copyrights) which
it purports to own or which are reflected in its financial statements (except
for personal property sold in the ordinary course of business after the date of
such financial statements), free and clear of all Liens, charges and claims
(including pending or, to the best of the Company’s knowledge, threatened
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 11.2.
9.8        Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Subsidiary of the Company that is a Loan Party and each
Centene Plaza Subsidiary are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens, and such securities were issued
in compliance with all applicable state and Federal Laws concerning the issuance
of securities. Schedule 9.8 describes each Subsidiary of the Company and each
Subsidiary of each Loan Party as of the 2019 Restatement Effective Date and
identifies the ownership of each Subsidiary. As of the 2019 Restatement
Effective Date, except as identified on Schedule 9.8, the Company has no
Subsidiaries that are not Wholly-Owned Subsidiaries. As of the 2019 Restatement
Effective Date, except as identified on Schedule 9.8, there are no pre-emptive
or other outstanding rights, options, warrants, conversion rights or other
similar agreements or understandings for the purchase or acquisition of any
Capital Securities of any Subsidiary of the Company that is a Loan Party.
9.9        Pension Plans.
(a)
The Unfunded Liability of all Pension Plans does not in the aggregate exceed 20%
of the Total Plan Liability for all such Pension Plans. Each Pension Plan
complies in all material respects with all applicable requirements of Law and
regulations. No failure to make contributions under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 303(k) of
ERISA, or otherwise to have a Material Adverse Effect. There are no pending or,
to the knowledge of the Company, threatened, claims, actions, investigations or
lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or the
Company or other any member of the Controlled Group with respect to a Pension
Plan or a Multiemployer Pension Plan which could reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any other member of the
Controlled Group has engaged in any prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) in connection with any
Pension Plan or Multiemployer Pension Plan which would subject that Person to
any material liability. Within the past five years, neither the Company nor any
other member of the Controlled Group has engaged in a transaction which resulted
in a Pension Plan with an Unfunded Liability being transferred out of the
Controlled Group, which could reasonably be expected to have a Material Adverse
Effect. No Termination Event has occurred or is reasonably expected to occur
which could reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------





(b)
All contributions (if any) have been made to any Multiemployer Pension Plan that
are required to be made by the Company or any other member of the Controlled
Group under the terms of the plan or of any collective bargaining agreement or
by applicable Law; neither the Company nor any other member of the Controlled
Group has withdrawn or partially withdrawn from any Multiemployer Pension Plan,
incurred any withdrawal liability with respect to any such plan or received
notice of any claim or demand for withdrawal liability or partial withdrawal
liability from any such plan, and no condition has occurred which, if continued,
could result in a withdrawal or partial withdrawal from any such plan; and
neither the Company nor any other member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10        Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
9.11        Regulation U, T, and X. The Company is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. None of the proceeds of any
Loans will be used for any purpose which violates or which would be inconsistent
with, the provisions of Regulation U, Regulation T or Regulation X.
9.12        Taxes. Each Loan Party has timely filed all Tax returns and reports
required by Law to have been filed by it and has paid all Taxes and governmental
charges due and payable with respect to such return, except any such Taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or where the failure to file could not reasonably be
expected to have a Material Adverse Effect. The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all Taxes that
have accrued but which are not yet due and payable. No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “listed
transaction” within the meaning of Section 6707A(c)(2) of the Code and Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).
9.13        Solvency, etc. (a) On the 2019 Second Restatement Effective Date and
(b) immediately prior to and after giving effect to the issuance of each Letter
of Credit and each borrowing hereunder and the use of the proceeds thereof on
such date, the Company and the other Loan Parties on a consolidated basis, are
Solvent.
9.14        Environmental Matters. Each Loan Party complies and at all times has
complied with all Environmental Laws, except such non‑compliance which could not
(if enforced in accordance with applicable Law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law for their respective operations, and for their reasonably
anticipated future operations, and each Loan Party is in compliance with all
terms and conditions thereof, except where the failure to do so could not
reasonably be expected to result in material liability to any Loan Party, or,
either individually or in the aggregate, in a Material Adverse Effect. No Loan
Party and no properties or operations of any Loan Party is subject to, and no
Loan Party reasonably anticipates the issuance of, any written order from or
agreement with any Governmental Authority, and no Loan Party and no properties
or operations of any Loan Party is subject to any pending, or to the Company’s
knowledge threatened litigation, arbitration, investigation or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance,
except with respect to orders, agreements, litigation, arbitration,
investigations or other proceedings that could not reasonably be expected to
result in material liability to any Loan Party, or, either individually or in
the aggregate, in a Material Adverse Effect. There are no Hazardous Substances
or other environmental conditions or circumstances existing with respect to any
property currently owned, leased or operated by any Loan Party or, to the
Company's knowledge, any other location (including any site at which the Company
has disposed or arranged for the disposal of Hazardous Substances) or relating
to any release or threatened release of any Hazardous Substance, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.
9.15        Insurance. Set forth on Schedule 9.15 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the 2019 Restatement Effective Date (including the names of all insurers,





--------------------------------------------------------------------------------





policy numbers, expiration dates, amounts and types of coverage, deductibles and
self-insured retention). Each Loan Party and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts (after giving effect to self-insurance), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate.
9.16        Real Property. Set forth on Schedule 9.16 is a complete and accurate
list, as of the 2019 Restatement Effective Date, of the addresses of all real
property owned by any Loan Party.
9.17        Information. All information heretofore or contemporaneously
herewith furnished in writing by any Loan Party to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant hereto or in connection herewith (in each case, other than
projections, other forward-looking information and information of a general
economic or general industry nature) will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made. All financial projections concerning the Company
and the other Loan Parties heretofore or contemporaneously herewith furnished in
writing by any Loan Party to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement and the transactions contemplated hereby
are, and all such financial projections hereafter furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender pursuant hereto or in
connection herewith will be, prepared in good faith with a reasonable basis for
the assumptions and the conclusions reached therein and on a basis consistent
with the Company’s historical financial data (it being recognized by the
Administrative Agent and the Lenders that (w) financial projections are as to
future events and are not to be viewed as facts, (x) financial projections are
subject to significant uncertainties and contingencies, many of which are beyond
any Loan Parties’ control, (y) no assurance can be given that any particular
financial projections will be realized and (z) actual results during the period
or periods covered by any such financial projections may differ significantly
from the projected results and such differences may be material).
9.18        Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights,
copyrights, license and other intellectual property rights as are necessary for
the conduct of the businesses of the Loan Parties, and does not infringe upon
any rights of any other Person which could reasonably be expected to have a
Material Adverse Effect.
9.19        Labor Matters. Except as set forth on Schedule 9.19, no Loan Party
is subject to any labor or collective bargaining agreement. There are no
existing or, to the Company’s knowledge, threatened strikes, lockouts or other
labor disputes involving any Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties are not in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters except
any violation which could not reasonably be expected to have a Material Adverse
Effect.
9.20        No Default. No Event of Default or Unmatured Event of Default exists
or would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
9.21        Material Licenses. All Material Licenses have been obtained or exist
for each Loan Party.
9.22    Compliance with Material Laws. To the Company’s knowledge, each Loan
Party is in compliance with all Material Laws. Without limiting the generality
of the foregoing, the operations and employee compensation practices of every
Loan Party comply in all material respects with all applicable Material Laws.
9.23        Subordinated Debt. The subordination provisions of the Subordinated
Debt (if any) are enforceable against the holders of the Subordinated Debt by
the Administrative Agent and the Lenders. All Obligations constitute Debt which
is senior to the Subordinated Debt and entitled to the benefits of the
subordination provisions contained in the Subordinated Debt Documents, if any.
9.24        Charitable Foundations. Each of the Charitable Foundations is a
Missouri nonprofit corporation which has applied for exemption, or is exempt,
from taxation pursuant to Section 501(c)(3) of the Code.





--------------------------------------------------------------------------------





9.25        PATRIOT Act; OFAC; Sanctions and Anti-Corruption and Anti-Money
Laundering Laws.
(a)
PATRIOT Act. To the extent applicable, each of the Company and its Subsidiaries
and Unrestricted Subsidiaries is in compliance in all material respects with the
Patriot Act.

(b)
Other Laws. The Company and its Subsidiaries and Unrestricted Subsidiaries are
in compliance, in all material respects, with Anti-Corruption Laws, including,
for the avoidance of doubt, the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”) and the UK Bribery Act 2010.

(c)
Sanctions. The Company has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by the Company and its
Subsidiaries and Unrestricted Subsidiaries and their respective directors and
officers, and to the knowledge of the Company, their respective employees with
Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries and Unrestricted Subsidiaries and, to the knowledge of the Company,
their respective officers, employees and directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person. None of the
Company or its Subsidiaries and Unrestricted Subsidiaries or, to the knowledge
of Company or such Subsidiary or Unrestricted Subsidiary, any of their
respective directors, officers, employees or agents is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any applicable Sanctions.

(d)
Use of Proceeds. No part of the proceeds of the Loans or Letters of Credit will
be used by the Company or its Subsidiaries or Unrestricted Subsidiaries,
directly or, to the knowledge of the Company, indirectly, (i) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of Anti-Corruption Laws, (ii) in violation of
Sanctions or (iii) in violation of Anti-Corruption Laws or other applicable
anti-terrorism Laws and anti-money laundering Laws, including, for the avoidance
of doubt, the Patriot Act.

SECTION 10    AFFIRMATIVE COVENANTS.
From and after the 2019 Restatement Effective Date and until the expiration or
termination of the Commitments and thereafter until all Obligations hereunder
and under the other Loan Documents are paid in full (other than contingent
amounts not yet due) and all Letters of Credit have been terminated, expired or
Cash Collateralized, the Company agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:
10.1        Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:
10.1.1
Annual Report. Promptly when available and in any event within ninety days after
the end of each Fiscal Year a copy of the annual audit report of the Company and
its Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets and statements of earnings and cash flows of the Company and its
Subsidiaries as at the end of such Fiscal Year, certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by the Company, together with a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Section 11.1, 11.3 or 11.12 of this
Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail; provided that the Company shall be deemed
to have delivered and certified the information required in this Section 10.1.1
to the extent, and on the date, that such information is posted at the Company’s
website on the internet at www.centene.com, at www.sec.gov, or at such other
website identified by the Company, in all cases so long as (i) such website is
accessible by the Administrative Agent and the Lenders without charge and (ii)
the Company shall promptly deliver paper copies of any such information to the
Administrative Agent or any of the Lenders upon request.

10.1.2
Interim Reports. Promptly when available and in any event within forty-five days
after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter of
each Fiscal Year), consolidated balance sheets of the






--------------------------------------------------------------------------------





Company and its Subsidiaries as of the end of such Fiscal Quarter, together with
consolidated and consolidating statements of earnings and consolidated
statements of cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, certified by a Senior Officer of the Company; provided that the Company
shall be deemed to have delivered and certified the information required in this
Section 10.1.2 to the extent, and on the date, that such information is posted
at the Company’s website on the internet at www.centene.com, at www.sec.gov, or
at such other website identified by the Company, in all cases so long as (i)
such website is accessible by the Administrative Agent and the Lenders without
charge and (ii) the Company shall promptly deliver paper copies of any such
information to the Administrative Agent or any of the Lenders upon request.
10.1.3
Compliance Certificates. On or prior to the date that each annual audit report
is required to be furnished pursuant to Section 10.1.1 and each set of quarterly
statements is required to be furnished pursuant to Section 10.1.2, a duly
completed compliance certificate in the form of Exhibit B, with appropriate
insertions, dated the date of such annual report or such quarterly statements
and signed by a Senior Officer of the Company, containing (i) a certification of
such Senior Officer that the financial statements accompanying such compliance
certificate have been prepared in accordance with GAAP applied consistently
throughout the periods covered thereby and with prior periods (except as
disclosed therein), (ii) a computation of each of the financial ratios and
restrictions set forth in Section 11.12 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it, (iii) to the extent the Company shall
cease to file regular, periodic reports with the SEC, a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations and (iv) at
any time when there are any Unrestricted Subsidiaries, a completed Unrestricted
Subsidiary Reconciliation Statement signed by a Senior Officer of the Company
stating that such reconciliation statement accurately reflects all adjustments
necessary to treat the Unrestricted Subsidiaries as if they were not
consolidated with the Company and to otherwise eliminate all accounts of the
Unrestricted Subsidiaries and reflects no other adjustment from the related GAAP
financial statement (except as otherwise disclosed in such reconciliation
statement). The computations in each Compliance Certificate shall be made after
giving effect to the Centene Plaza Subsidiary Exclusion, and shall demonstrate
the calculation of the Centene Plaza Subsidiary Exclusion and the effect thereof
on Company’s financial statements in form and detail satisfactory to the
Administrative Agent.

10.1.4
Reports to the SEC and to Shareholders. Promptly upon the filing or sending
thereof, copies of all regular, periodic or special reports of any Loan Party
filed with the SEC; copies of all registration statements of any Loan Party
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made to security holders generally; provided that the
Company shall be deemed to have delivered and certified the information required
in this Section 10.1.4 to the extent, and on the date, that such information is
posted at the Company's website on the internet at www.centene.com, at
www.sec.gov, or at such other website identified by the Company, in all cases so
long as (i) such website is accessible by the Administrative Agent and the
Lenders without charge and (ii) the Company shall promptly deliver paper copies
of any such information to the Administrative Agent or any of the Lenders upon
request.

10.1.5
Notice of Default and Litigation Matters. Promptly upon a Senior Officer of any
Loan Party becoming aware of any of the following, written notice describing the
same and the steps being taken by the Company or the Subsidiary affected thereby
with respect thereto:

(a)
the occurrence of an Event of Default or an Unmatured Event of Default;

(b)
any litigation, arbitration, investigation or proceeding not previously
disclosed by the Company to the Lenders which has been instituted or, to the
knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or to which any of the properties of any thereof is subject which
might reasonably be expected to have a Material Adverse Effect;

(c)
any violation by any Loan Party of the minimum statutory net worth requirements
imposed by any Governmental Authority to which such Loan Party is subject; and






--------------------------------------------------------------------------------





(d)
any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any Law) which might reasonably be expected to have a Material Adverse Effect.

10.1.6
Budgets. As soon as practicable, and in any event not later than sixty days
after the commencement of each Fiscal Year, a budget for such Fiscal Year for
the Company and its Subsidiaries in form and detail satisfactory to the
Administrative Agent. The budget shall be presented both before and after giving
effect to the Centene Plaza Subsidiary Exclusion.

10.1.7
Unrestricted Subsidiaries. Substantially contemporaneously with each designation
of a Subsidiary as an “Unrestricted Subsidiary” and each redesignation of an
Unrestricted Subsidiary as a “Subsidiary”, written notice of such designation or
redesignation, as applicable.

10.1.8
Other Information. Promptly from time to time, such other information concerning
the Company or any of its Subsidiaries as any Lender or the Administrative Agent
may reasonably request including any information or documentation requested by
it for purposes of complying with the Beneficial Ownership Regulation.

10.2        Books, Records and Inspections. Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof, after reasonable notice (or
at any time without notice if an Event of Default exists), to inspect the
properties and operations of the Loan Parties; and permit, and cause each other
Loan Party to permit, at any reasonable time and with reasonable notice (or at
any time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Company hereby authorizes such independent auditors to discuss
such financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect, after reasonable notice (or at any time without
notice if an Event of Default exists) the tangible assets of the Loan Parties,
to perform appraisals, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to the Loan Parties.
All such inspections or audits by the Administrative Agent shall be at the
Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or audits more frequently than once each
Fiscal Year. Notwithstanding anything to the contrary in this Section 10.2, none
of the Company or the Loan Parties will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.
10.3        Maintenance of Property; Insurance.
(a)
Keep, and cause each other Loan Party to keep, all property useful and necessary
in the business of the Loan Parties in good working order and condition,
ordinary wear and tear excepted.

(b)
Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any Law or
court decree or order applicable to it and such other insurance, to such extent
and against such hazards and liabilities, as is customarily maintained by
companies similarly situated.

10.4        Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Loan Party to comply with all applicable Laws (including
Environmental Laws), except where failure to comply could not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause (a)
above, comply, and cause each other Subsidiary and Unrestricted Subsidiary to
comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money laundering
Laws, (c) maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance by the Company and its Subsidiaries and
Unrestricted Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions and (e) pay, and cause each
other Loan Party to pay, prior to delinquency, all Taxes and other governmental
charges against it, as well as claims of any kind which, if unpaid, could





--------------------------------------------------------------------------------





become a Lien on any of its property; provided that the foregoing shall not
require any Loan Party to pay any such Tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.
10.5        Maintenance of Existence, Material Licenses, etc. Maintain and
preserve, and (subject to Section 11.4) cause each other Loan Party to maintain
and preserve, (a) to the extent such concept is applicable in the relevant
jurisdiction, its existence and good standing in the jurisdiction of its
organization, and its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect),
and (b) all Material Licenses of such Loan Party.
10.6        Use of Proceeds. Use the proceeds of (a) the Revolving Loans and the
Letters of Credit to (i) finance ongoing working capital requirements and for
other general corporate purposes of the Company and its subsidiaries, (ii) pay
acquisition consideration in connection with the Wellington Acquisition, (iii)
prepay existing indebtedness of Wellington and its subsidiaries, (iv) pay
consent fees, if any, in connection with the Wellington Consent Solicitation and
(v) pay Wellington Transaction Costs and (b) the 2019 Incremental Term Loans to
(i) redeem or otherwise refinance the 2021 Senior Notes, (ii) pay fees and
expenses in connection therewith and (iii) to the extent of any remaining
proceeds, for general corporate purposes; and not use or permit any proceeds of
any Loan to be used, either directly or, to the knowledge of the Company,
indirectly, (a) for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock or (b)(i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of Anti-Corruption Laws, (ii)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country in
violation of Sanctions or (iii) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.
10.7        Employee Benefit Plans.
(a)
Maintain, and cause each other member of the Controlled Group to maintain, each
Pension Plan in substantial compliance with all applicable requirements of Law
and regulations.

(b)
Make, and cause each other member of the Controlled Group to make, on a timely
basis, all required contributions to any Pension Plan or Multiemployer Pension
Plan.

(c)
Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (a), (b) and (c) individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.

10.8        Environmental Matters. If any release or threatened release of
Hazardous Substances shall occur or shall have occurred on any real property or
any other assets of any Loan Party for which the Company could be held liable
pursuant to applicable Environmental Law, the Company shall, or shall cause the
applicable Loan Party or shall make commercially reasonable efforts to cause the
other responsible party to, undertake the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets except to the extent such non-compliance
would not reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each other Loan Party or shall make commercially reasonable efforts to cause the
other responsible party to, comply with any all requirements of any Governmental
Authority relating to the performance of activities in response to the release
or threatened release of a Hazardous Substance except to the extent such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.
10.9        Credit Ratings. At all times use commercially reasonable efforts to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Company.
10.10    Designation of Restricted and Unrestricted Subsidiaries. The Company
may at any time after the 2019 Restatement Effective Date designate any
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
“Subsidiary”; provided that (a) immediately before and after such designation,
no Unmatured Event of Default or





--------------------------------------------------------------------------------





Event of Default shall have occurred and be continuing or would result from such
designation, (b) immediately after giving effect to such designation, the
Company shall be in compliance on a pro forma basis with the covenants set forth
in Section 11.12 (giving effect, if applicable, to the provisos thereto)
recomputed as of the last day of the most recently ended Fiscal Quarter of the
Company in respect of which financial statements have been delivered under
Section 10.1.1 or 10.1.2, and the Company shall have delivered to the
Administrative Agent a certificate of a Senior Officer setting forth reasonably
detailed calculations demonstrating compliance with this clause (b), and (c) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
Material Debt. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the parent company of such Subsidiary therein
under Section 11.9 at the date of designation in an amount equal to the net book
value of such parent company’s investment therein. The designation of any
Unrestricted Subsidiary as a “restricted subsidiary” shall constitute the
incurrence at the time of designation of any Debt or Liens of such Subsidiary,
and the making of an Investment by such Subsidiary in any Investments of such
Subsidiary, in each case existing at such time.
SECTION 11    NEGATIVE COVENANTS.
From and after the 2019 Restatement Effective Date and until the expiration or
termination of the Commitments and thereafter until all Obligations hereunder
and under the other Loan Documents are paid in full (other than contingent
amounts not yet due) and all Letters of Credit have been terminated, expired or
Cash Collateralized, the Company agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:
11.1        Debt. Not, and not permit any other Loan Party to, create, incur,
assume or suffer to exist any Debt, except:
(a)
Obligations under this Agreement and the other Loan Documents (including, for
the avoidance of doubt, the 2019 Incremental Term Loans);

(b)
Real Estate Debt, together with any Debt of any Centene Plaza Subsidiary
(including Centene Plaza Debt), the aggregate amount of which at any one time
outstanding when taken together with any Investments made pursuant to Section
11.9(a)(iv) does not exceed an amount equal to 90% of the amount of the fair
market value of the property securing such Real Estate Debt;

(c)
Debt which is unsecured; provided that (i) after giving effect thereto on a pro
forma basis, the Company and the other Loan Parties shall be in compliance with
a Total Debt to EBITDA Ratio not greater than the applicable ratio set forth in
Section 11.12.2 (giving effect, if applicable, to the provisos thereto) as of
the last day of the most recently ended Computation Period, (ii) no Unmatured
Event of Default or Event of Default shall have occurred and be continuing on
the date of incurrence of such Debt or could reasonably be expected to occur as
a result thereof, (iii) the documents governing such Debt do not contain
covenants (including quantitative covenants and financial covenants) which are,
taken as a whole, more restrictive in any material respect than the covenants
contained in this Agreement (other than covenants or other provisions (i)
applicable only to periods after the Latest Maturity Date or (ii) made
applicable to this Agreement), (iv) the final maturity of such Debt shall be no
earlier than ninety days after the Latest Maturity Date and (v) the weighted
average life to maturity of such Debt shall not be shorter than the weighted
average life to maturity of any Loans or Commitments outstanding as of the time
of the issuance thereof; provided that clauses (iii), (iv) and (v) shall not
apply to any bridge facility on customary terms if the long-term indebtedness
that such bridge facility is to be converted into satisfies such clauses.

(d)
Subordinated Debt which is unsecured; provided that (i) after giving effect
thereto on a pro forma basis, the Company and the other Loan Parties shall be in
compliance with a Total Debt to EBITDA Ratio not greater than the applicable
ratio set forth in Section 11.12.2 (giving effect, if applicable, to the
provisos thereto) as of the last day of the most recently ended Computation
Period, (ii) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing on the date of incurrence of such Debt or could
reasonably be expected to occur as a result thereof, (iii) the documents
governing such Subordinated Debt shall not contain covenants (including
quantitative covenants and financial covenants) which are more restrictive in
any material respect, taken as a whole, than the covenants contained in this
Agreement (other than covenants or other provisions (i) applicable only to
periods after the Latest Maturity Date or (ii) made applicable to this
Agreement), (iv) the final maturity of such Subordinated Debt shall be no
earlier than ninety days after the Latest Maturity Date and (v) the weighted






--------------------------------------------------------------------------------





average life to maturity of such Subordinated Debt shall not be shorter than the
weighted average life to maturity of any Loans or Commitments outstanding as of
the time of the issuance thereof;
(e)
Hedging Obligations incurred for bona fide hedging purposes and not for
speculation and Debt incurred in the ordinary course of business in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts;

(f)
(i) the 2021 Senior Notes, the 2022 Senior Notes, the 2024 Senior Notes, the
2025 Senior Notes and the 2026 Senior Notes outstanding on the 2019 Restatement
Effective Date, (ii) the Existing Wellington Notes, the New Senior Notes and the
Bridge Loans; provided that the aggregate principal amount at any one time
outstanding under this clause (ii) shall not exceed $8,350,000,000 in the
aggregate, and (iii) Debt described on Schedule 11.1;

(g)
Debt under Capital Leases for capital assets or purchase money Debt whose
aggregate cost if purchased would not exceed 1.50% of Consolidated Total Assets
at the time of incurrence;

(h)
Guarantee Obligations of the Company which do not exceed $500,000,000 in the
aggregate at any time outstanding;

(i)
Guarantee Obligations arising with respect to customary indemnification
obligations in favor of sellers, adjustment of purchase price or similar
obligations or from guaranties or letters of credit, surety bonds, performance
bonds or similar obligations securing the performance of the Company or any Loan
Party pursuant to such agreements, in each case in connection with Acquisitions
permitted under Section 11.4 and purchasers in connection with dispositions
permitted under Section 11.4;

(j)
Guarantee Obligations arising with respect to guaranties (which may include
payment obligations) provided by a Loan Party on behalf of another Loan Party in
the ordinary course of business;

(k)
(i) Debt of any Loan Party to the Company which results from an Investment made
by the Company in such Loan Party pursuant to, and permitted by, Section 11.9(b)
and (ii) Debt of any Loan Party to another Loan Party which results from an
Investment made by such Loan Party in such other Loan Party pursuant to, and
permitted by Section 11.9(a)(i);

(l)
Debt in respect of Outside Letters of Credit in an aggregate principal amount
not to exceed $500,000,000;

(m)
Debt of the Company or any other Loan Party (excluding Guarantee Obligations) in
an aggregate amount at any one time outstanding not to exceed 3.00% of
Consolidated Total Assets at the time of incurrence;

(n)
assumed Debt of any Person that becomes a Loan Party after the 2019 Restatement
Effective Date; provided that (i) on a pro forma basis after giving effect to
the incurrence of such Debt, the Company will be in compliance with the
financial covenant in Section 11.12.2 (giving effect, if applicable, to the
provisos thereto) as of the last day of the most recently ended Computation
Period, (ii) such Debt exists at the time such Person becomes a Loan Party and
is not created in contemplation or in connection with such Person becoming a
Loan Party, (iii) neither the Company nor any Loan Party that was not an obligor
with respect to such Debt prior to such Person becoming a Loan Party shall
become an obligor for such Debt; and (iv) such Debt shall not be secured by a
Lien on any property of the Company or any Loan Party that did not secure such
Debt prior to such Person becoming a Loan Party (except for proceeds and the
products thereof and, in the case of multiple financings of equipment provided
by any lender, other equipment financed by such lender);

(o)
Debt of any Loan Party (other than any letter of credit) (i) pursuant to
tenders, statutory obligations, bids, leases, governmental contracts, trade
contracts, surety, stay, customs, appeal, performance or return of money bonds
or other similar obligations incurred in the ordinary course of business and
(ii) in respect of surety bonds, performance bonds or similar instruments to
support any of the foregoing items;

(p)
Debt of any Loan Party (other than any letter of credit, but including
obligations in respect of bank guaranties, surety bonds, performance bonds or
similar instruments with respect to such Debt) incurred by such Loan Party in
respect of workers compensation claims, unemployment insurance (including






--------------------------------------------------------------------------------





premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits;
(q)
Debt representing the deferred purchase price of property (including
intellectual property) or services, including earn-out obligations, purchase
price adjustments, escrow arrangements or other arrangements representing
deferred payments incurred in connection with any Acquisition permitted or
consented to hereunder; and

(r)
provided that no Unmatured Event of Default or Event of Default shall have
occurred and is continuing or would result therefrom, the incurrence or issuance
by the Company or any other Loan Party of Debt which serves to extend, replace,
refund, renew, defease or refinance any Debt incurred as permitted under clauses
(f), (g), (m) and (n) of this Section 11.1 or any Debt issued to so extend,
replace, refund, renew, defease or refinance such Debt (“Refinancing Debt”);
provided, however, that, (i) the final maturity date of such Refinancing Debt
shall be no earlier than ninety days after the Latest Maturity Date, (ii) the
weighted average life to maturity of such Refinancing Debt shall not be shorter
than the weighted average life to maturity of the Debt being extended, replaced,
refunded, renewed, defeased or refinanced, (iii) to the extent such Refinancing
Debt extends, replaces, refunds, renews, defeases or refinances Debt
subordinated or pari passu to the Obligations, such Refinancing Debt is
subordinated or pari passu to the Obligations at least to the same extent (as
determined in good faith by the board of directors of the Company) as the Debt
being extended, replaced, refunded, renewed, defeased or refinanced and (iv)
such Refinancing Debt shall be in an amount not greater than the amount of the
Debt being extended, replaced, refunded, renewed, defeased or refinanced plus an
additional amount incurred to pay reasonable premiums (including tender
premiums) outstanding and unpaid interest and reasonable fees and expenses
incurred in connection therewith; provided, further, however, that to the extent
that any Debt incurred under clauses (g) or (m) is refinanced pursuant to this
clause (r), then the aggregate outstanding principal amount of such Refinancing
Debt shall be deemed to utilize the related basket under the applicable clause
on a dollar-for-dollar basis (it being understood that an Unmatured Event of
Default or Event of Default shall be deemed not to have occurred solely to the
extent that the incurrence of such Refinancing Debt would cause the permitted
amount under such Section to be exceeded and such excess shall be permitted
hereunder).

11.2        Liens. Not, and not permit any other Loan Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
(a)
Liens for Taxes, payments in lieu of Taxes, assessments, special assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which it maintains adequate reserves;

(b)
Liens arising in the ordinary course of business (such as (i) Liens of
landlords, carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by Law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations) for sums not
overdue by more than thirty (30) days or being contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves;

(c)
Liens described on Schedule 11.2 as of the 2019 Restatement Effective Date and
any replacement, extension or renewal thereof upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the Debt
secured thereby (without increase in the amount thereof (other than on account
of any accrued but unpaid interest, fees and premium payable by the terms of
such Debt thereon));

(d)
(i) subject to the limitation set forth in Section 11.1(b), Liens that
constitute purchase money security interests on any property (including mortgage
liens on real property) securing debt incurred for the purpose of financing all
or any part of the cost of acquiring such property, provided that any such Lien
attaches to such property within twenty days of the acquisition thereof and
attaches solely to the property so acquired and any improvements thereon or
proceeds from the disposition thereof, and the






--------------------------------------------------------------------------------





replacement, extension or renewal of any Lien permitted by this clause (i) upon
or in the same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount thereof
(other than on account of any accrued but unpaid interest, fees and premium
payable by the terms of such Debt thereon)); (ii) subject to the limitations set
forth in Section 11.1(g), Liens arising in connection with Capital Leases (and
attaching only to the property subject to such Capital Leases and any
improvements thereon or proceeds from the disposition thereof); and (iii) Liens
attaching to the real property constituting a Centene Plaza Project to secure
the Centene Plaza Debt;
(e)
attachments, appeal bonds, judgments and other similar Liens; provided the
execution or other enforcement of such Liens incurred pursuant to this clause
(e) are effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings;

(f)
easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g)
Liens arising under the Loan Documents;

(h)
Liens securing Debt permitted by Section 11.1(e);

(i)
Liens securing Debt permitted by Section 11.1(l) in an aggregate principal
amount not exceeding $500,000,000;

(j)
Liens securing Debt permitted by Section 11.1(m) in an aggregate principal
amount not exceeding 1.50% of Consolidated Total Assets at the time of
incurrence; provided that the final maturity of such Debt shall be no earlier
than ninety days after the Latest Maturity Date;

(k)
Liens securing Debt permitted by Section 11.1(m) in an aggregate principal
amount not exceeding 1.50% of Consolidated Total Assets at the time of
incurrence;

(l)
Liens of a Person at the time such Person becomes a Loan Party, provided that
such Liens were not created in contemplation of the applicable Person becoming a
Loan Party and do not extend to any assets other than those of the Person
acquired, merged into or consolidated with a Loan Party or acquired by a Loan
Party (except for proceeds and the products thereof and, in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender) and to the extent the obligations secured thereby constitute Debt, such
Debt is permitted under Section 11.1(n);

(m)
Liens in connection with the sale or transfer of any assets in a transaction
permitted hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

(n)
Liens securing, in the case of any joint venture, any put and call arrangements
related to its Capital Securities set forth in its organizational documents or
any related joint venture or similar agreement;

(o)
any interest or title of a lessor under any lease or sublease entered into by
the Company or any Loan Party in the ordinary course of its business and other
statutory and common law landlords’ Liens under leases;

(p)
any interest or title of a licensor under any license or sublicense entered into
by the Company or any Loan Party as a licensee or sublicensee (A) existing on
the 2019 Restatement Effective Date or (B) in the ordinary course of its
business;

(q)
any interest or title of a licensor or lessor under any licenses, sublicenses,
leases or subleases granted to other Persons permitted hereunder;

(r)
Liens evidenced by the filing of precautionary UCC financing statements (or any
similar precautionary filings) relating solely to operating leases of personal
property entered into in the ordinary course of business;






--------------------------------------------------------------------------------





(s)
Liens on earnest money deposits of cash or cash equivalents, escrow arrangements
or similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for an Acquisition permitted by
Section 11.4 or other Investment permitted pursuant to Section 11.9; and

(t)
other Liens securing obligations in an aggregate principal amount not to exceed
an amount equal to (A) 1.50% of Consolidated Total Assets at the time of
incurrence minus (B) the aggregate amount of outstanding Liens incurred pursuant
to clause (e) above.

11.3        Restricted Payments. Not, and not permit any other Loan Party to,
(a) make any distribution to any holders of its Capital Securities (except for
dividends or distributions from a Subsidiary to a Wholly-Owned Subsidiary of the
Company or to the Company and dividends or distributions from a Subsidiary
ratably to any non-Wholly-Owned Subsidiary of the Company), (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt, (e) make any contribution to, donation to, loan to,
investment in, or any other transfer of funds or property to any Charitable
Foundation or (f) set aside funds for any of the foregoing (items (a) through
(f) above, collectively, “Restricted Payments”). Notwithstanding the foregoing,
so long as no Unmatured Event of Default or Event of Default has occurred and is
continuing or could reasonably be expected to occur as a result thereof, (i) the
Company may make a distribution to holders of its Capital Securities in the form
of stock of the Company, (ii) in lieu of fractional shares in association with a
stock dividend or exercise of warrants, options or other securities exchangeable
into Capital Securities of the Company, the Company may pay cash dividends in an
aggregate amount not exceeding $75,000,000 in any Fiscal Year, (iii) the Company
may make any Restricted Payment so long as, immediately prior to giving effect
to such Restricted Payment, Total Debt to EBITDA as of the last day of the
Computation Period most recently ended is less than 3.50:1.00, (iv) the Company
may make any Restricted Payments not otherwise permitted hereby in an aggregate
amount not to exceed $400,000,000 in any calendar year (with unused amounts for
any year being carried over to the next succeeding year), (v) the Company may
make other Restricted Payments to repurchase Capital Securities of the Company
upon the exercise of stock options if such Capital Securities represent a
portion of the exercise price of such options, so long as substantially
concurrently with such Restricted Payment, the Company applies the proceeds of
such Restricted Payment to repurchase such Capital Securities, (vi) the Company
make any payment on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Capital Securities in the
Company or any option, warrant or other right to acquire any such Capital
Securities pursuant to and in accordance with stock incentive plans or other
employee benefit plans for directors, officers or employees of the Company and
the Loan Parties and (vii) Subordinated Debt may be refinanced to the extent
permitted by Section 11.1. In addition, notwithstanding the foregoing, the
Company or any other Loan Party may make contributions to a Charitable
Foundation so long as (I) no Unmatured Event of Default or Event of Default has
occurred and is continuing or could reasonably be expected to occur as a result
thereof, (II) such contribution could not reasonably be expected to have a
Material Adverse Effect, (III) such contributions are treated for accounting
purposes by the Company as an expense and deducted in the calculation of
Consolidated Net Income (and EBITDA) and (IV) such Charitable Foundation is
exempt from taxation pursuant to Section 501(c)(3) of the Code.
11.4        Mergers, Consolidations, Sales. Not, and not permit any other Loan
Party to, (a) be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, except for Investments otherwise permitted by Section 11.9, (b)
sell, transfer, convey or lease all or substantially all of its assets
(including the sale of all or substantially all of the Capital Securities of any
Subsidiary) except (i) for sales of inventory and obsolete equipment in the
ordinary course of business or (ii) so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, after giving effect thereto on
a pro forma basis, the Company and the other Loan Parties shall be in compliance
with a Total Debt to EBITDA Ratio not greater than the applicable ratio set
forth in Section 11.12.2 (giving effect, if applicable, to the provisos thereto)
as of the last day of the most recently ended Computation Period (other than a
sale, transfer, conveyance or lease of all or substantially all of the assets of
the Loan Parties, taken as a whole) or (c) sell or assign with or without
recourse any receivables, except that the restrictions set forth in clauses
(a)-(c) above shall not apply to (i) the Wellington Acquisition, (ii) any
merger, consolidation, sale, transfer, conveyance, lease or assignment of or by
(A) any Subsidiary into the Company (provided that the Company shall be the
continuing or surviving entity), (B) any Subsidiary into any domestic Subsidiary
(provided that if such Subsidiary has provided a guarantee of the Obligations,
the continuing or surviving entity shall also provide a guarantee of the
Obligations) or (C) any foreign Subsidiary into any other foreign Subsidiary;
(iii) any such purchase or other acquisition by the Company or any domestic
Subsidiary of the assets or Capital Securities of any Subsidiary and by any
foreign Subsidiary of the assets or Capital Securities of any other foreign
Subsidiary; (iv) any Loan Party (other than the Company) may liquidate,





--------------------------------------------------------------------------------





dissolve or wind-up if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders and no Unmatured Event of Default or
Event of Default has occurred and is continuing or would result therefrom; (v)
the discount or sale, in each case without recourse and in the ordinary course
of business, of past due receivables arising in the ordinary course of business,
but only in connection with the compromise or collection thereof consistent with
customary industry practice (and not as part of any bulk sale or financing of
receivables), (vi) Investments made in accordance with Section 11.9, (vii) Liens
incurred in compliance with Section 11.2 and (vii) any Acquisition by the
Company or any Subsidiary where:
(A)
the Acquisition is of a Person in a line of business which is similar or
complementary to the lines of business of the Loan Parties as of the 2019
Restatement Effective Date;

(B)
immediately before and after giving effect to such Acquisition, no Event of
Default shall exist or would result of such Acquisition;

(C)
immediately after giving effect to such Acquisition, the Company is in pro forma
compliance with all the financial ratios and restrictions set forth in Section
11.12 (giving effect, if applicable, to the provisos thereto) as of the last day
of the most recently ended Computation Period; and

(D)
in the case of the Acquisition of any Person, the board of directors or similar
governing body of such Person has approved such Acquisition, and in the case of
an Acquisition which is structured as a merger involving the Company, the
Company is the surviving Person.

The condition contained in clause (C) above will not apply to an Acquisition if
the total consideration paid (including the fair market value of any property
conveyed and including deferred consideration) for such Acquisition does not
exceed $800,000,000.
11.5        Modification of Organizational Documents. Not permit the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries to be amended or modified in any way unless in all cases, such
amendment or modification is not reasonably likely to have a Material Adverse
Effect.
11.6        Transactions with Affiliates. Not, and not permit any other Loan
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its Affiliates (other than the Company or
any Loan Party) involving aggregate payments, for any such transaction or series
of related transactions, in excess of $2,500,000; provided, however, that (i)
the Company and the other Loan Parties may engage in such transactions pursuant
to the reasonable requirements of its business on terms which are not materially
less favorable than are obtainable from any Person which is not one of its
Affiliates, (ii) the Company and its Subsidiaries may declare or make Restricted
Payments permitted by Section 11.3, (iii) the Loan Parties and the Subsidiaries
may adopt, enter into, maintain and perform their obligations under customary
employment, compensation, severance or indemnification plans and arrangements
for current or former directors, officers, employees and consultants of the
Company and the Loan Parties entered into in the ordinary course of business,
(iv) the Company may grant stock options or similar rights to directors,
officers, employees and consultants of the Company or any Loan Party and (v)
contributions made to a Charitable Foundation as permitted under Section 11.3.
11.7        Inconsistent Agreements. Not, and not permit any other Loan Party
to, enter into any agreement containing any provision which would (a) be
violated or breached by any borrowing by the Company hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting a Lien on any of
its assets to the Administrative Agent and the Lenders or (c) create or permit
to exist or become effective any encumbrance or restriction on the ability of
any Subsidiary to (i) pay dividends or make other distributions to the Company
or any other Subsidiary, or pay any Debt owed to the Company or any other
Subsidiary, (ii) make loans or advances to any Loan Party or (iii) transfer any
of its assets or properties to any Loan Party, other than: (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or that
expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the Loans and the Obligations under the Loan Documents
on a senior basis without the requirement that such holders of such Debt be
secured by Liens on an equal and ratable, or junior, basis, (C) customary
provisions in leases and other contracts restricting the assignment





--------------------------------------------------------------------------------





thereof, (D) restrictions and conditions imposed by Law, (E) restrictions and
conditions binding on any person in existence at the time such person first
became a Loan Party, so long as such restrictions or conditions were not entered
into in contemplation of such person becoming a Loan Party, (F) solely in the
case of clauses (b) and (c)(iii), restrictions and conditions imposed by the
2021 Senior Notes Indenture, the 2022 Senior Notes Indenture, the 2024 Senior
Notes Indenture, the 2025 Senior Notes Indenture, the 2026 Senior Notes
Indenture, the New Senior Notes Indenture, the credit agreement in respect of
any Bridge Loans and any other Debt issued in reliance on Sections 11.1(c) and
11.1(d) (and in the case of the New Senior Notes Indenture, the credit agreement
in respect of any Bridge Loans and any other Debt issued in reliance on Sections
11.1(c) and 11.1(d), to the extent such restrictions and conditions are not
materially more restrictive, taken as a whole, than any restrictions and
conditions contained in the 2021 Senior Notes Indenture, the 2022 Senior Notes
Indenture, the 2024 Senior Notes Indenture, the 2025 Senior Notes Indenture and
the 2026 Senior Notes Indenture), (G) solely in the case of clauses (b) and
(c)(iii), the Real Estate Debt Documents and the Tax Abatement Documents;
provided that any negative pledge relates solely to the property securing such
Debt, (H) solely in the case of clause (b), customary restrictions that arise in
connection with any Liens in favor of any holder of Debt permitted under Section
11.2 but solely to the extent any negative pledge relates to the property
secured by such Lien or that expressly permits Liens for the benefit of the
Administrative Agent and the Lenders with respect to the Loans and the
Obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Debt be secured by Liens on an equal and ratable, or
junior, basis, (I) customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements (other than in respect of any Wholly-Owned
Subsidiary) entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person, (J) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business, (K) solely in the case of clauses (b) and (c), the Existing
Wellington Notes and (L) restrictions and conditions imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of any contract, instrument or obligation referred to in clauses
(A) through (L) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Company, not materially more restrictive with respect
to such restrictions taken as a whole than those in existence prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
11.8        Business Activities. Not, and not permit any other Loan Party to,
engage in any line of business other than (a) the businesses engaged in on the
2019 Second Restatement Effective Date, (b) the managed health care business,
(c) lines of business which are similar or complementary thereto and (d) lines
of business set forth in the Company’s strategic business plan, as it may be
amended from time to time by the Company.
11.9        Investments. Not, and not permit any other Loan Party to, make or
permit to exist any Investment in any other Person, except the following:
(a)
Investments (i) by any Loan Party other than the Company in any other Loan
Party, (ii) by the Company or any other Loan Party consisting solely of the
incurrence of Debt to the extent permitted by Sections 11.1(b), (iii) by the
Company or any other Loan Party consisting of (A) Debt instruments issued by the
District and held by the Company or any other Loan Party as of the date hereof
and (B) the purchase of Debt instruments issued by the District (or similar new
district) after the 2019 Restatement Effective Date in an aggregate amount not
to exceed $75,000,000 and (iv) by any Loan Party in a Centene Plaza Subsidiary,
the proceeds of which are used to repay or purchase any Debt that would
otherwise be permitted to be incurred by such Loan Party under Section 11.1(b);

(b)
Investments by the Company in any other Loan Party;

(c)
Investments which comply with the Company’s investment policy attached hereto as
Schedule 11.9, which investment policy may be updated from time to time with the
consent of the Administrative Agent (provided, that notwithstanding the
Company’s investment policy, (i) Investments in venture capital funds shall not
be permitted to the extent they exceed 10% of the aggregate amount of cash, cash
equivalents and investments of the Loan Parties as reflected on the Company’s
consolidated financial statements and determined in accordance with GAAP in the
aggregate across all health plans and (ii) Investments in transportation
development district bonds relating to a Centene Plaza Project shall not be
permitted except to the extent they are expressly permitted by Section
11.9(a)(iii));

(d)
Investments to consummate Acquisitions permitted by Section 11.4;






--------------------------------------------------------------------------------





(e)
other Investments of the Company or any other Loan Party (including in
Unrestricted Subsidiaries) in an aggregate amount at any one time outstanding
not to exceed 1.50% of Consolidated Total Assets at the time of such Investment;
provided that no Unmatured Event of Default or Event of Default has occurred and
is continuing on the date of such Investment or could reasonably be expected to
occur as a result thereof;

(f)
Guarantee Obligations constituting Debt permitted by Section 11.1;

(g)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;

(h)
Investments made as a result of the receipt of non-cash consideration from a
disposition of any asset permitted hereunder;

(i)
Investments in the form of Hedging Obligations permitted by Section 11.1;

(j)
payroll, travel and similar advances to directors, officers and employees of the
Company or the Loan Parties that are made in the ordinary course of business in
an aggregate amount at any one time outstanding not to exceed $20,000,000;

(k)
Investments to the extent the consideration paid therefor consists of Capital
Securities of the Company (other than Disqualified Equity Interests); and

(l)
Investments held by a Subsidiary acquired after the 2019 Restatement Effective
Date or of a Person merged or consolidated with or into the Company or a
Subsidiary after the 2019 Second Restatement Effective Date, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(m)
Investments consisting of Guarantee Obligations of the Company or any Subsidiary
in respect of leases of the Company or any subsidiary (other than obligations
with respect to Capital Leases) or of other obligations not constituting Debt,
in each case entered into in the ordinary course of business;

(n)
Investments in any Federal Home Loan Bank required to be made in connection with
the incurrence of Debt pursuant to Section 11.1(m); and

(o)
other Investments so long as (i) immediately prior to, and after giving pro
forma effect to such Investment, Total Debt to EBITDA as of the last day of the
Computation Period most recently ended would be less than 3.50 to 1.00 and (ii)
no Unmatured Event of Default or Event of Default has occurred and is continuing
on the date of such Investments or could reasonably be expected to occur as a
result thereof.

11.10    Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, any Subordinated Debt Documents to the extent
such amendment, modification or waiver would be materially adverse to the
Lenders.
11.11    Fiscal Year. Not change its Fiscal Year.
11.12    Financial Covenants.
11.12.1
Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage Ratio for any
Computation Period to be less than 1.50 to 1.00. In each Computation Period, the
Fixed Charge Coverage Ratio shall be calculated after giving effect to the
Centene Plaza Subsidiary Exclusion.

11.12.2
Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio for any
Computation Period ending after the 2019 Restatement Effective Date to exceed
3.50 to 1.00 (it being understood that in each Computation Period, the Total
Debt to EBITDA Ratio shall be calculated after giving effect to the Centene
Plaza Subsidiary Exclusion); provided that in lieu of the foregoing, at the
election of the Company by notice






--------------------------------------------------------------------------------





to the Administrative Agent (which election may be made not more than three
times (including the Wellington Acquisition)) (any such election, an
“Acquisition Covenant Election”), for any such date occurring on or after a
Material Acquisition or the Wellington Acquisition, on or prior to the last day
of the fourth full Fiscal Quarter of the Company after the consummation of such
Material Acquisition or the Wellington Acquisition, the Company will not permit
the Total Debt to EBITDA Ratio as of such date (including, without limitation,
the last day of the most recently ended Computation Period) to exceed 4.00 to
1.00; provided further that in the event the Company makes or is deemed to make
an Acquisition Covenant Election, no additional Acquisition Covenant Election
may be made until the end of the fifth full Fiscal Quarter after the first such
Acquisition Covenant Election is made or deemed made; provided further that an
Acquisition Covenant Election shall be deemed made in connection with the
Wellington Acquisition.
11.13    Guaranties. Not permit any of its Subsidiaries (other than (i) any
special purpose escrow vehicles formed to incur the New Senior Notes or (ii)
with respect to the Existing Wellington Notes, Wellington, its Subsidiaries and
their respective successors) to incur Debt, or deliver a guaranty in respect of
any Debt incurred, under the 2021 Senior Notes, the 2022 Senior Notes, the 2024
Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the New Senior
Notes, the Bridge Loans or pursuant to Sections 11.1(c), (d) or (f), unless such
Subsidiary (other than (i) any special purpose escrow vehicles formed to incur
the New Senior Notes or (ii) with respect to the Existing Wellington Notes,
Wellington, its Subsidiaries and their respective successors) provides an equal
and ratable guaranty in respect of the Obligations.
11.14    Exceptions. Notwithstanding anything else contained herein (i) the Tax
Abatement Documents shall not be deemed to be Capital Leases and (ii) the
obligations of the Company or any of its Subsidiaries to pay rent as set forth
on Schedule 11.14 shall not be deemed to be Guarantee Obligations.
SECTION 12    CONDITIONS OF LENDING, ETC.
12.1        [Reserved].
12.2        [Reserved].
12.3    Conditions. The obligation (a) of each Lender to make each Loan after
the 2019 Restatement Effective Date (including, for the avoidance of doubt, the
2019 Incremental Term Loans) and (b) of each Issuing Lender to issue each Letter
of Credit after the 2019 Restatement Effective Date is subject to the following
further conditions precedent that:
12.3.1
Compliance with Warranties, No Default, etc. Both before and after giving effect
to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a)
the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); provided that (x)
to the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty shall be
true and correct in all respects and (y) in the case of any Incremental Term
Loan incurred to finance any Limited Condition Transaction, such representations
and warranties may be limited to customary "specified representations" to the
extent agreed by the Lenders providing such Incremental Term Loans; and

(b)
other than with respect to any Incremental Term Loan to finance a Limited
Condition Transaction, no Event of Default or Unmatured Event of Default shall
have then occurred and be continuing.

SECTION 13    EVENTS OF DEFAULT AND THEIR EFFECT.
13.1        Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:
(a)
Non-Payment of the Loans, etc. Default in the payment when due of the principal
of any Loan; or default, and continuance thereof for five days, in the payment
when due of any interest, fee, reimbursement obligation with respect to any
Letter of Credit or other amount payable by the Company hereunder or under any
other Loan Document.






--------------------------------------------------------------------------------





(b)
Default under Other Debt. Any default shall occur under the terms applicable to
any Debt of the Company or any of its Subsidiaries individually or in an
aggregate amount (for all such Debt so affected and including undrawn committed
or available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $300,000,000 (any such Debt, “Material
Debt”), or under the terms applicable to the 2021 Senior Notes, the 2022 Senior
Notes, the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the
New Senior Notes or the Bridge Loans and such default shall accelerate the
maturity of such Debt (including the 2021 Senior Notes, the 2022 Senior Notes,
the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the New
Senior Notes or the Bridge Loans) or permit, after the expiration of any
applicable grace period provided in the applicable agreement or instrument
evidencing or governing such Debt, the holder or holders thereof, or any trustee
or agent for such holder or holders, to cause such Debt (including the 2021
Senior Notes, the 2022 Senior Notes, the 2024 Senior Notes, the 2025 Senior
Notes, the 2026 Senior Notes, the New Senior Notes or the Bridge Loans) to
become due and payable (or require the Company or any of its Subsidiaries to
purchase or redeem such Debt (including the 2021 Senior Notes, the 2022 Senior
Notes, the 2024 Senior Notes, the 2025 Senior Notes, the 2026 Senior Notes, the
New Senior Notes or the Bridge Loans) or post cash collateral in respect
thereof) prior to its expressed maturity.

(c)
Bankruptcy, Insolvency, etc. The Company or any of its Significant Subsidiaries
ceases to be Solvent or generally fails to pay, or admits in writing its
inability or refusal to pay, debts as they become due; or the Company or any of
its Significant Subsidiaries applies for, consents to, or acquiesces in the
appointment of a trustee, receiver or other custodian for the Company or any of
its Significant Subsidiaries or any property thereof, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver or other custodian is appointed for
the Company or any of its Significant Subsidiaries or for a substantial part of
the property of any thereof and is not discharged within 90 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency Law, or any dissolution or liquidation proceeding,
is commenced in respect of the Company or any of its Significant Subsidiaries,
and if such case or proceeding is not commenced by the Company or any of its
Significant Subsidiaries, it is consented to or acquiesced in by the Company or
such Subsidiary or remains for 90 days undismissed; or the Company or any of its
Significant Subsidiaries takes any action to authorize, or in furtherance of,
any of the foregoing.

(d)
Non-Compliance with Loan Documents. (i) Failure of any Loan Party to perform or
comply with any term or condition contained in Section 10.1.5(a), Section
10.5(a) (solely with respect to the Company and solely with respect to its
existence and good standing), Section 10.6 or Section 11 or (ii) any Loan Party
shall default in the performance of or compliance with any term contained herein
or any of the other Loan Documents, other than any such term referred to in any
other section of this Section 13, and such default shall not have been remedied
or waived within thirty days after the earlier of (A) receipt by the Company of
notice from the Administrative Agent or any Lender of such default and (B) a
Senior Officer of any Loan Party having obtained knowledge of such default.

(e)
Representations; Warranties. Any representation or warranty made by any Loan
Party herein or any other Loan Document is breached or is false or misleading in
any material respect when made or deemed made, or any schedule, certificate,
financial statement, report, notice or other writing furnished by any Loan Party
to the Administrative Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified or, to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty shall be false or misleading in any respect on the
date as of which the facts there set forth are stated or certified.

(f)
Judgments. Any one or more judgments or orders is entered against the Company or
any of its Subsidiaries or any attachment or other levy is made against the
property of the Company or any of its Subsidiaries with respect to any claim or
claims involving in the aggregate liabilities (not paid or fully covered by
insurance, less the amount of deductibles satisfactory to the Administrative
Agent and the Lenders on the 2019 Restatement Effective Date) greater than
$300,000,000, and, in the case of a judgment or order, such judgment or order
becomes final and non-appealable or if timely appealed is not fully bonded and
collection thereof stayed pending the appeal.






--------------------------------------------------------------------------------





(g)
Invalidity of Subordination Provisions, etc. Any subordination provision in any
document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

(h)
Change of Control. A Change of Control shall occur.

13.2        Effect of Event of Default. If any Event of Default described in
Section 13.1(c) shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.
SECTION 14    AGENTS.
14.1        Appointment of Agents. Wells Fargo Bank, National Association, is
hereby appointed the Administrative Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Wells Fargo Bank, National
Association, to act as the Administrative Agent in accordance with the terms
hereof and the other Loan Documents. Barclays Bank PLC, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., MUFG Bank, Ltd. and SunTrust Bank are hereby
appointed the Syndication Agents and each Lender hereby authorizes Barclays Bank
PLC, Bank of America, N.A., JPMorgan Chase Bank, N.A., MUFG Bank, Ltd. and
SunTrust Bank to act as the Syndication Agents in accordance with the terms
hereof and the other Loan Documents. BMO Harris Bank N.A., CIBC Bank USA, Fifth
Third Bank, PNC Bank, National Association, Regions Bank and U.S. Bank National
Association are hereby appointed the Documentation Agents hereunder and under
the other Loan documents and each Lender hereby authorizes BMO Harris Bank N.A.,
CIBC Bank USA, Fifth Third Bank, PNC Bank, National Association, Regions Bank
and U.S. Bank National Association to act as the Documentation Agents in
accordance with the terms hereof and the other Loan Documents. Each Agent hereby
agrees to act in its capacity as such upon the express conditions contained
herein and the other Loan Documents, as applicable. The provisions of this
Section 14 (other than as expressly provided herein) are solely for the benefit
of the Agents and the Lenders and no Loan Party shall have any rights as a third
party beneficiary of any of the provisions of this Section 14 (other than as
expressly provided herein). In performing its functions and duties hereunder,
each Agent shall act solely as an agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for the Company or any of its Subsidiaries. Each of the
Syndication Agents and the Documentation Agents, without consent of or notice to
any party hereto, may assign any and all of its rights or obligations hereunder
to any of its Affiliates. Notwithstanding any other provision of this Agreement
or any provision of any other Loan Document, each of the Joint Lead Arrangers,
the Syndication Agents, the Documentation Agents and the Joint Bookrunners are
named as such for recognition purposes only, and in their respective capacities
as such shall have no duties, responsibilities or liabilities with respect to
this Agreement or any other Loan Document; it being understood and agreed that
each of the Joint Lead Arrangers, the Syndication Agents, the Documentation
Agents and the Joint Bookrunners shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents and all of the other benefits of this Section 14. Without
limitation of the foregoing, neither the Joint Lead Arrangers, the Syndication
Agents, the Documentation Agents nor the Joint Bookrunners in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other Person.





--------------------------------------------------------------------------------





14.2        Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No Agent shall have, by reason hereof or any
of the other Loan Documents, a fiduciary relationship or other implied duties in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under the agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
14.3        General Immunity.
14.3.1
No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Loan Party or to any Agent or
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Unmatured Event of
Default or as to the satisfaction of any condition set forth in Section 12 or
elsewhere herein (other than to confirm receipt of items expressly required to
be delivered to such Agent) or to inspect the properties, books or records of
the Company or any of its Subsidiaries or to make any disclosures with respect
to the foregoing. Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the Letter of Credit Usage or the component
amounts thereof.

14.3.2
Exculpatory Provisions. No Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders (i) for any action taken or
omitted by any Agent (A) under or in connection with any of the Loan Documents
or (B) with the consent or at the request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document. No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 15.1)
and, upon receipt of such instructions from the Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been given, signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the






--------------------------------------------------------------------------------





instructions of Required Lenders (or such other Lenders as may be required to
give such instructions under Section 15.1).
14.3.3
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by it.
Each of the Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 14.3 and of Section 14.6 shall apply to any of the Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 14.3 and of Section 14.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

14.3.4
Notice of Unmatured Event of Default or Event of Default. No Agent shall be
deemed to have knowledge of any Unmatured Event of Default or Event of Default
unless and until written notice describing such Unmatured Event of Default or
Event of Default is given to such Agent by a Loan Party or a Lender. In the
event that the Administrative Agent shall receive such a notice, the
Administrative Agent shall give notice thereof to the Lenders; provided that
failure to give such notice shall not result in any liability on the part of the
Administrative Agent.

14.4        Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder in its capacity as a
Lender as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Company or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Company for services in
connection herewith and otherwise without having to account for the same to
Lenders. The Lenders acknowledge that pursuant to such activities, the Agents or
their Affiliates may receive information regarding any Loan Party or any
Affiliate of any Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.
14.5        Lenders’ Representations, Warranties and Acknowledgment.
(a)
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Company and its
Subsidiaries in connection with the making of Loans or the issuing or renewal of
a Letter of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Company and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time






--------------------------------------------------------------------------------





or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.
(b)
Each Lender, by delivering its signature page to the 2019 Amendment and
Restatement Agreement or an Assignment Agreement, as applicable, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable on the 2019 Restatement Effective Date or as
of the date of funding of such Incremental Term Loans or providing such
Commitment Increase.

14.6        Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, Issuing Lender and Swing Line
Lender, to the extent that such Agent, Issuing Lender or Swing Line Lender shall
not have been reimbursed by any Loan Party (and without limiting its obligation
to do so), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including legal
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent,
Issuing Lender or Swing Line Lender in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s, Issuing Lender’s or Swing Line Lender’s, as applicable, gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent, Issuing Lender or Swing Line Lender, for any purpose shall, in the
opinion of such Agent, Issuing Lender or Swing Line Lender, as applicable, be
insufficient or become impaired, such Agent, Issuing Lender or Swing Line
Lender, as applicable, may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, that in no event shall this sentence require any Lender to
indemnify any Agent, Issuing Lender or Swing Line Lender against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s Pro Rata Share thereof; and provided,
further, that this sentence shall not be deemed to require any Lender to
indemnify any Agent, Issuing Lender or Swing Line Lender against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
14.7        Successor Administrative Agent, Issuing Lender and Swing Line
Lender.
(a)
The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and the Company. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent hereunder, subject to the reasonable satisfaction of the
Company and the Required Lenders, and the Administrative Agent’s resignation
shall become effective on the earlier of (i) the acceptance of such successor
Administrative Agent by the Company and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, if a successor Administrative Agent has not already been appointed
by the retiring Administrative Agent, the Required Lenders shall have the right,
upon five Business Days’ notice to the Company, to appoint a successor
Administrative Agent. If neither the Required Lenders nor the Administrative
Agent has appointed a successor Administrative Agent, then the Required Lenders
shall be deemed to have succeeded to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly transfer to such successor Administrative Agent all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Administrative Agent under the Loan Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 14 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent hereunder.

(b)
Any resignation of Wells Fargo Bank, National Association, or its successor as
the Administrative Agent pursuant to this Section 14.7 shall also constitute the
resignation of Wells Fargo Bank, National Association, or its successor as an
Issuing Lender and the Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment,






--------------------------------------------------------------------------------





become a successor Issuing Lender and the successor Swing Line Lender for all
purposes hereunder. In such event the Company shall prepay any outstanding Swing
Line Loans made by the retiring Administrative Agent in its capacity as Swing
Line Lender.
14.8        Withholding Taxes. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including Attorney Costs and
out-of-pocket expenses) incurred.
14.9        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders (including Attorney Costs)
allowed in such judicial proceeding and (b) to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same. Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of such Person or in any such proceeding.
SECTION 15    GENERAL.
15.1        Waiver; Amendments. No delay on the part of the Administrative Agent
or any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. Except as contemplated by Section
2.1.2(c) or 15.1.1, no amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
Lenders having an aggregate Pro Rata Shares of not less than the aggregate Pro
Rata Shares expressly designated herein with respect thereto or, in the absence
of such designation as to any provision of this Agreement, by the Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification, waiver or consent shall (a) extend or
increase the Commitment of any Lender without the written consent of such
Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder (except for periodic adjustments of interest rates and fees
based on a change in applicable Level as expressly provided herein), without the
consent of each Lender directly affected thereby, (d) change the definition of
Required Lenders, Required Revolving Lenders or any provision of this Section
15.1, or reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders; (e) change Section 7.5 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby or (f) except as otherwise provided in such guarantee
agreement, release any guarantor from its guarantee of the Obligations without
the written consent of each Lender. No provision of Section 14 or other
provision of this Agreement affecting the Administrative Agent in its capacity
as such shall be amended, modified or waived without the consent of the
Administrative Agent. No provision of this Agreement relating to the rights or
duties of an Issuing Lender in its capacity as such shall be amended, modified
or waived without the consent of such Issuing Lender. No provision of this
Agreement relating to the rights or duties of the Swing Line Lender in its
capacity as such, shall be amended, modified or waived without the consent of
the Swing Line Lender.





--------------------------------------------------------------------------------





15.1.1
Extension Offers.

(a)
The Company may on one or more occasions after the 2019 Restatement Effective
Date, by written notice to the Administrative Agent, make one or more offers
(each, an “Extension Offer”) to all the Lenders of one or more classes (each
class subject to such an Extension Offer, an “Extension Request Class”) to enter
into one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment(s) and (ii) the date on which such
Extension Permitted Amendment(s) are requested to become effective (which shall
not be less than 5 Business Days nor more than 30 Business Days after the date
of such notice, unless otherwise agreed to by the Administrative Agent).
Extension Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Extension Request Class that accept
the applicable Extension Offer (such Lenders, the “Extending Lenders”) and, in
the case of any Extending Lender, only with respect to such Lender’s Loans and
Commitments of such Extension Request Class as to which such Lender’s acceptance
has been made. The Company shall have the right to withdraw any Extension Offer
upon written notice to the Administrative Agent in the event that the aggregate
amount of Loans and Commitments of the Extending Lenders is less than the
aggregate amount specified by the Company in the Extension Offer to be extended.

(b)
An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Unmatured Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects, and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, and
(iii) the Company shall have delivered to the Administrative Agent such
customary legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other customary documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “class” of loans and/or
commitments hereunder; provided that, except as otherwise agreed to by each
Issuing Lender and the Swing Line Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swing Line Loan as between the commitments of such
new “class” and the remaining Commitments shall be made on a ratable basis as
between the commitments of such new “class” and the remaining Commitments and
(ii) the Termination Date, as such term is used in reference to Letters of
Credit or Swing Line Loans, may not be extended without the prior written
consent of each Issuing Lender and the Swing Line Lender, as applicable.

15.2        Notices.
15.2.1
Notices Generally. Except as otherwise provided in Sections 2.2.3 and 2.2.4, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at (i) in the case of the Company, the
Administrative Agent, any Issuing Lender or the Swing Line Lender, its address
shown on Annex B or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose
or (ii) in the case of any Lender, its address specified in an administrative
questionnaire in the form supplied by the Administrative Agent. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received.






--------------------------------------------------------------------------------





15.2.2
Electronic Communications.

(a)
Notices and other communications to Lenders and the Issuing Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender or any Issuing Lender pursuant to Article II if
such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(b)
Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.

(c)
The Platform and any Approved Electronic Communications are provided “as is” and
“as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the internet.

(d)
Each Loan Party, each Lender, each Issuing Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

(e)
All uses of the Platform shall be governed by and subject to, in addition to
this Section 15.2, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

15.3        Computations. All accounting terms not specifically or completely
defined herein shall be construed in conformity with GAAP. No change in GAAP
after the 2019 Restatement Effective Date will affect the computation of any
financial ratio or requirement set forth in any Loan Document; provided that in
the event of any such change that would affect such computations, either the
Company or the Required Lenders may request that the Administrative Agent and
the Company negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders and the Company); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements





--------------------------------------------------------------------------------





and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
15.4        Costs and Expenses. The Company agrees to pay on written demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including Attorney Costs) in connection with the preparation, execution,
syndication, delivery and administration (including the costs of Intralinks (or
other similar service), if applicable) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendment,
supplement or waiver to any Loan Document), whether or not the transactions
contemplated hereby or thereby shall be consummated, and all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred by the
Administrative Agent and each Lender after an Event of Default in connection
with the collection of the Obligations or the enforcement of this Agreement, the
other Loan Documents or any such other documents or during any workout,
restructuring or negotiations in respect thereof; provided that Attorney Costs
shall be limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders (taken as a whole) or all indemnified parties (taken as a whole), as
the case may be, and, if reasonably necessary, a single local counsel for the
Administrative Agent and the Lenders (taken as a whole) or all indemnified
parties (taken as a whole), as the case may be, in each relevant jurisdiction
and with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected indemnified parties similarly situated and taken as
a whole). In addition, the Company agrees to pay, and to save the Administrative
Agent and the Lenders harmless from all liability for, any fees of the Company’s
auditors in connection with any reasonable exercise by the Administrative Agent
and the Lenders of their rights pursuant to Section 10.2.
15.5        Assignments; Participations.
15.5.1
Assignments. (a) Any Lender may at any time assign all or any portion of such
Lender’s Loans and Commitments (i) to any Person meeting the criteria of clause
(i) of the definition of the term of “Eligible Assignee” upon the giving of
notice to the Company and the Administrative Agent and upon such Person being
consented to by each Issuing Lender (such consent not to be unreasonably
withheld or delayed); and (ii) to any Person meeting the criteria of clause (ii)
of the definition of the term of “Eligible Assignee” upon such Person (except in
the case of assignments made by or to any Joint Bookrunner or any of its
Affiliates) being consented to by each of the Company, the Administrative Agent,
each Issuing Lender and the Swing Line Lender (such consents not to be (x)
unreasonably withheld or delayed or (y) in the case of the Company, required at
any time an Event of Default under clauses (a) or (c) of Section 13.1 has
occurred and is continuing).

Any such assignment (other than to another Lender, an Affiliate of a Lender or
an approved fund) shall be in an amount of an integral multiple of $5,000,000
(or lesser amounts if agreed by the Company and the Administrative Agent) or, if
less, the remaining Commitments and Loans held by the assigning Lender. The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to such Person (an “Assignee”) until the Administrative Agent shall
have received and accepted an effective assignment agreement in substantially
the form of Exhibit C hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an assignee which is already a Lender or is an Affiliate of a Lender or
a Person under common management with a Lender). Any attempted assignment not
made in accordance with this Section 15.5.1 shall be treated as the sale of a
participation under Section 15.5.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within five Business Days after notice
thereof.
(a)
From and after the date on which the conditions described above have been met
(such date, the “Assignment Date”), (i) such Assignee shall be deemed
automatically to have become a party hereto and, to the extent that rights and
obligations hereunder have been assigned to such Assignee pursuant to such
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (ii) the assigning Lender, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment
Agreement, shall be released from its rights (other than its indemnification
rights) and obligations hereunder. Upon the request of the Assignee (and, as
applicable, the assigning Lender) pursuant to an effective Assignment Agreement,
the Company shall execute and deliver to the Administrative Agent for delivery
to the Assignee (and, as






--------------------------------------------------------------------------------





applicable, the assigning Lender) a Note in the principal amount of the
Assignee’s Pro Rata Share of the Commitment (and, as applicable, a Note in the
principal amount of the Pro Rata Share of the Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
(b)
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 15.5.1 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.5.2
Participations. Any Lender may at any time sell to one or more Persons (other
than a natural Person, a Loan Party or an Affiliate of a Loan Party)
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. The Company agrees that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
Section 8 as if it were a Lender (provided that on the date of the sale of
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or Section 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

15.5.3
Resignation as Issuing Lender after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any Issuing Lender assigns all of its
Commitment (excluding its commitment to issue Letters of Credit) and Loans
pursuant to Section 15.5.1, the applicable Issuing Lender may, upon 30 days'
prior written notice to the Company and the Administrative Agent, resign as
Issuing Lender. In such event, the Company shall be entitled to appoint a Lender
who agrees to be a successor Issuing Lender hereunder. If an Issuing Lender
ceases to be an Issuing Lender pursuant to this Section 15.5.3, it shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
such Issuing Lender's resignation and all L/C Exposure with respect thereto
(including the right to require the Lenders to make Base Rate Loans pursuant to
Section 2.3.2 and to fund participations in unreimbursed disbursements under
Letters of Credit pursuant to Section 2.3.4).






--------------------------------------------------------------------------------





15.6        Register. The Administrative Agent, acting solely for this purpose
as an agent of the Company, shall maintain at its Principal Office a copy of
each Assignment Agreement delivered and accepted by it and register (the
“Register”) for the recordation of names and addresses of the Lenders and the
Commitment of, and principal amounts (and related interest amounts) owing to,
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register. The Register shall be available for
inspection by the Company or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.
15.7        Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
15.8        Confidentiality. As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender (which
term shall, for the purposes of this Section 15.8, include each Issuing Lender)
agree to maintain, using efforts the Administrative Agent or such Lender applies
to maintain the confidentiality of its own confidential information, as
confidential all information provided to them by any Loan Party, except that the
Administrative Agent and each Lender may disclose such information (a) to its
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Administrative
Agent, such Lender or such Affiliate on a “need to know” basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to any assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 15.8 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by Law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent or each Issuing Lender
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (h) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the
facilities provided for in this Agreement or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the facilities provided for in this Agreement; or (i)
that ceases to be confidential through no fault of the Administrative Agent or
any Lender or any of their Affiliates. Notwithstanding the foregoing, the
Company consents to the publication by the Administrative Agent or any Lender of
a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement, and the Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
15.9        Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Company and rights of the Administrative Agent and the Lenders expressed herein
or in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable Law.
15.10    Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable Law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise





--------------------------------------------------------------------------------





of any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
15.11    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section 5.3 and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders).
15.12    [Reserved].
15.13    Successors and Assigns. This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender (and any purported assignment or transfer without such consents shall be
null and void).
15.14    Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
15.15    Customer Identification – USA Patriot Act Notice. Each Lender and Wells
Fargo Bank, National Association (for itself and not on behalf of any other
party), hereby notifies the Loan Parties that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 10756, signed into law October 26,
2001 (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
the Loan Parties and other information that will allow such Lender or Wells
Fargo Bank, National Association, as applicable, to identify the Loan Parties in
accordance with the Act.
15.16    Indemnification by the Company. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND
THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE
COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT,
EACH JOINT LEAD ARRANGER, EACH ISSUING LENDER, EACH LENDER AND EACH OF THE
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE
AGENT, EACH JOINT LEAD ARRANGER, EACH ISSUING LENDER, AND EACH LENDER (EACH A
“LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, LOSSES, LIABILITIES, PENALTIES, DAMAGES AND EXPENSES INCURRED
BY ANY LENDER PARTY OR ASSERTED AGAINST ANY LENDER PARTY BY ANY PERSON
(INCLUDING THE COMPANY OR ANY OTHER LOAN PARTY), INCLUDING ATTORNEY COSTS
(LIMITED TO ONE COUNSEL IN EACH APPLICABLE JURISDICTION AND WITH RESPECT TO EACH
RELEVANT SPECIALTY AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL IN EACH RELEVANT JURISDICTION TO EACH AFFECTED
LENDER PARTY SIMILARLY SITUATED) (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”),
AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, OR ANY REFINANCING, (B) THE USE,
HANDLING, RELEASE, THREATENED RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED
SUBSIDIARIES, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS BY ANY LOAN PARTY OR
UNRESTRICTED SUBSIDIARY WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES OR
THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION
OF OFFSITE LOCATIONS AT WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
UNRESTRICTED SUBSIDIARIES OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE
DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES, (E) ANY OTHER
ENVIRONMENTAL CLAIM





--------------------------------------------------------------------------------





RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR UNRESTRICTED SUBSIDIARIES
OR (F) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF (I) THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION OR (II) ANY DISPUTE SOLELY AMONG
THE LENDER PARTIES NOT ARISING OUT OF ANY ACT OR OMISSION BY THE COMPANY OR ANY
OF ITS AFFILIATES (OTHER THAN A JOINT LEAD ARRANGER OR AN AGENT ACTING IN THEIR
CAPACITIES AS SUCH). IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.
15.17    Nonliability of Lenders. The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Company or any of its
subsidiaries arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Loan Parties, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender undertakes any responsibility to the
Company or any of its subsidiaries to review or inform the Company or any of its
subsidiaries of any matter in connection with any phase of the Company or any of
its subsidiaries’ business or operations. The Company agrees, on behalf of
itself and each of its subsidiaries, that neither the Administrative Agent nor
any Lender shall have liability to the Company or any of its subsidiaries
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company or any of its subsidiaries in connection with, arising out of, or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. The
Administrative Agent, the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Company and
its Affiliates, and neither the Administrative Agent or any Lender has any
obligation to disclose any of such interests to the Company or its Affiliates.
NO PARTY HERETO SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR
SHALL ANY PARTY HERETO HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PARTY (AND
THE COMPANY ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY), HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE 2019 RESTATEMENT EFFECTIVE DATE); PROVIDED THE FOREGOING
SHALL NOT LIMIT THE COMPANY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION
15.16. The Company acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Company or any of its
subsidiaries and the Lenders.
15.18    Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM ENFORCING A JUDGMENT IN ANY
OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH





--------------------------------------------------------------------------------





LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
15.19    Waiver of Jury Trial. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT,
EACH JOINT LEAD ARRANGER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
15.20    Statutory Notice-Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of this Agreement and the
other Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT THE COMPANY AND EACH OTHER LOAN PARTY (BORROWER)
AND THE ADMINISTRATIVE AGENT AND THE LENDERS (CREDITOR) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE
LENDERS REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
The Company acknowledges that there are no other agreements between the
Administrative Agent, Lenders, the Company and the other Loan Parties, oral or
written, concerning the subject matter of the Loan Documents, and that all prior
agreements concerning the same subject matter, including any proposal or
commitment letter, are merged into the Loan Documents and thereby extinguished.
15.21    Survival of Representation, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof of the making of any Loan or the issuance or
renewal of any Letter of Credit. Notwithstanding anything herein or implied by
law to the contrary, the agreements of each Loan Party set forth in Sections
8.1, 15.4 and 15.16 and the agreements of the Lenders set forth in Sections 7.5,
14.3.2, 14.6 and 14.9 shall survive repayment of the Obligations, cancellation
of any Notes, expiration or termination of the Letters of Credit and the
reimbursement of any amounts drawn thereunder and termination of this Agreement.
15.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent,
a Lender or an Issuing Lender, as applicable, could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Company in respect of any such sum due
from it to the Administrative Agent or any Lender or Issuing Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or Issuing Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or Issuing Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender from the Company in the Agreement Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or Issuing Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender in such currency, the Administrative Agent or such Lender or
Issuing Lender, as the case may be, agrees to return the amount of any excess to
the Company.
15.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document,





--------------------------------------------------------------------------------





to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

(c)
The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
15.24    Certain ERISA Matters.
(a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Joint Lead Arranger






--------------------------------------------------------------------------------





and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit or the Commitments;

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent, the Joint Lead
Arrangers and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

15.25    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would






--------------------------------------------------------------------------------





be effective under the U.S. Special Resolution Regime if the Supported QFC and
such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. 
(b)
As used in this Section 15.25, the following terms have the following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).







